Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 1 of 159

EXHIBIT 1

TO SALE ORDER
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 2 of 159

 

ASSET PURCHASE AGREEMENT
by and among
KASH CA, INC.,
and
X-TREME BULLETS, INC.,

AMMO LOAD WORLDWIDE, INC.,
CLEARWATER BULLET, INC.,
FREEDOM MUNITIONS, LLC,

HOWELL MACHINE, INC.,
HOWELL MUNITIONS & TECHNOLOGY, INC.,
LEWIS-CLARK AMMUNITION COMPONENTS, LLC, and
COMPONENTS EXCHANGE, LLC

Dated as of August __, 2019

 

BOCS (27753-00000 |/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 3 of 159

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

Page
ARTICLE TL. DEFINUTIONS |v seccteenectases occ Sr ators ae csib vay vpgoe aca olgepcasonge eh vosas cepa apo vosievbenenap thie 8
RM) DUGG ISOS ee eatesiectaedvpiTa dpe nevis sbabadyalssltpaduhalsiiedieddusean seayeean se cdesepapese inka iibaitaadbaageene 8
Lin HYMRSRRR RENIN sc caracavecsuacensetaprastocessteseacseae=nachenshGgvaeguachagsabnigessaie oe vetcpussecsennsstsbaiviat 17

ARTICLE II. PURCHASE AND SALE OF THE PURCHASED ASSETS; ASSUMPTION
OF ASSUMED LIABILITIES... pissettnacusesbis ¥8 18
2.1 Purchase and Sale of the Purchased Assets. ........ 18
ek BNR ASSES sss stsia cgi tnsnavssaasssssicaccaacecaiosncecapianasepasasiescbctei si atibadslvesocinbenmissaioses 20
23° ASSuMpition OF Lia DU Messen csscesciccssasiciasscecsassessassstecasscasscete cabs euiacphaiahaaaaniaaatabapad 22
2” | Ebsttadiegd La Wathes A sasasoansacassacaaasestassausininenvasumendsatapeeascteh ccdkchshsbahsbphitaaabahiansaaasaaaa 22
2.5  Post-Closing Liabilities...........:0sssssresenessenssenes 25
2.6 | Assumption/Rejection of Certain Contracts......... 25
ARTICLE TH, CONSIDERATION scjisssssxsdaswieesdoetcyaccasaladaiadazasiceyacvencegesuicosvoduenstvadabepbctabansededete 26
3.1 Consideration 23 idhlodGpssSpidiesasasegeedenseis Mees deeauaineahaesy 26
3.2 Payment of Purchase Price...........-ssssesssssesssessens 27
ARTICLE IV. CLOSING AND TERMINATION. .....::ssscesesssssssssessnssceserceescenssnsesnsncneneanparsesseerees 29
BA), © NCIS SUR oxi ss sacs coassesatencasesaseacingastsepcosssenes satya dbandans ageeigaaace apa stgh tin btabedg hye 29
42 Closing Deliveries by Sellers..........cc.cccccsssssscssesssscntesserscesscsecsnscsssccsecseseeers 29
4.3 Closing Deliveries by Purchaser...........ccssssssssscssessosrsesesesceesesssnsnsnssseserssneesesesesenes 30
4:4). “Termination of Agreement .cc.cs:.cséccssscccsasincbisapansiascsieceiecase tabs trenipisbetcteicaptovenadazcies 31
4.5 Effect of Termination seedinaabactics ‘ 32
AG EPRTSIO BS WI VOI ounce davecesensasiginasbsisS uy iven sags estenabaicessncevunsvapevesoeaSenieneghsiestenteistnane 33
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLERG......::ccsscssestessserssees 33
5.1 Organization and Qualification Of Sellers...........ccscssccceceseresssssseseeee 34
5.2 Authorization of Sellers ...............1..cscssssssseesesseneaees Jaime

 

DOCS 127753-00000 1/3730237,9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 4 of 159

 

 

 

 

 

 

 

 

 

 

 

 

 

3
5.3 No Inconsistent Obligations of Sellers .........c.ccccccssssessseseessseseseuseecscenceensssrseeseees 34
5.4 No Conflicts; No Additional Consents; Sellers’ Compliance with Law............... 34
5.5 No Brokers or Finders by Reason of Sellers’ Acts ........sscssessssressserecssnsnscarerereeeess 35
5.6 Title to Purchased Assets .........c000000 35
5.7 No Litigation Affecting Sellers. ....:..::-.:ssesscscssssssevisovsesceossssovessrsesesescensegastsiaaeseiuae 35
82 1 | RTIIIES, Secon eres oainpenercncnornntnabgoatibiostinds 35
5.9 Labor Matters.........c....cisescscserssesesesssasesnes 36
5.10 Environmental Matters... 36
5.11 No Other Representations or Warranties ...........:ss-ssssssssessseseeneensnenesncnsesnennsneaceataes 36
ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF PURCHASER......:<:c:ssce+eseses 36
6.1 | Organization and Qualification of Purchaser.... 36
6.2 Authority of Purchaser...........-....0++ 36
6.3 No Inconsistent Obligations of Purchaser..........sccsssssseessseeeecnscersesenessrerertensenees 37
6.4 No Conflicts; No Additional Consents; Purchaser’s Compliance with Law........ 37
6.5 No Brokers or Finders by Reason of Purchaser’s Acts. 38
6.6 Adequate Assurance of Future Performance Regarding Assigned Contracts ...... 38
6.7 No Litigation Affecting Purchaser..............:ssssssssssesssssensessssnensnecesecnsnesenennnnarereres 38
OS) EMOTES, ss ce ce cnsteans ssacgucscssassiivenbabuaninitesianeapnonris 38
6.9 — Purchaser’s Financial Condition.........ssssserrees 38
TD! Noob tarr Bee asses ssasssasacascacesttcesavsstnesssnstvsesoecteoves 38
ARTICLE Vil, EMPE OYVEES, seoscissvanvocesaskasresassSoriph dusters abiceltwadleia dai duos Seuaiussayaboyavaudbaypvencansneys 38
ARTICLE VIII. BANKRUPTCY COURT MATTERS ......csecsseesscecersesncessssnseseccecesarensesnsenratesenee 39
8.1 Approval of Break-Up Fee and Bid Protections ....0.....0ccccccsesesesessssssseesssseensaeenees 39
8.2 Competing Bid and Other Matters........csscsesssrrcssssenserasssssnsnsnsnsannnnnsesseraseteases 39
BBs eels Mier sao tata cs sess sceccccecenzcstsacavesdaceancoavevsoentovedes 40

DOCS 127753-00000 1/3730237.9

 

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28

 

Page 5 of 159

 

 

 

 

 

 

 

 

 

 

 

4
Ba! , COSC» ccncnnua an imenpenencmneE aE ERS HMAnI 40
8.5 Bankruptcy Filings 40
8.6") Sale Pree and Clear vcscececcecesueacaasjasaseaciegsavesisapaagsccaistevestavtescieasieseiatodabennteasiniadise 40
ARTICLE IX. COVENANTS AND AGREEMENTS.. 40
9.1 Conduct of Bussiness of Sellers icicisccsssesccoscsessassssscscsessiaissascanacssieincaseinintuiesacedesein 40
Dek, — PCRS HO EAPO MONG Sis oss ss cosscamseciecancn) pausanasansdcncasctbinaitpaltcitepeisathsmaneacpantauiteiatind 4]
9.3 Reasonable Efforts; Cooperation .........:..sssssscecssesssssrsesssssassrescsssssscesseeeerarseenensseess 4]
DA BURGE ASSUAGE S so Sa Sis dacs codes acscaaacansipceapcsas<ademnaakncpsncaaapinaatacagansanc aaaaasaannangaunans 42
9.5 Notification of Certain Matters.........ssssssssesersssessssesseeseeessceessasssess 42
Dy.) CTA. cscszszacazscarassanavivcechcocecssecpveabsestannpdovads antennas Wenvdientinnctecamaasien gee 42
OF | Pregerwaticn OF Recerdss scaccs.cosscsieecsecazecuse sesssevarseucivsceseshenieendeeastiastacseeonssmapengepsaesd 43
9.8 Notice of Material Adverse Effect.............:.-ssssssssssssssessessssessesseeneeeseersneseeenesesees 43
Ox! | Cipsctea ity Eanes =m os ssouvates vu vupsclve aasodevsGivesisevaihicge von evevebpecserrepeteratevetnsseblatarbsanciae 43
9.10 No Successor Liability 143
GADD SRA BE OF Nae cae o ee ctee gen ctiicasaaceasancaoegsiagead dpnpscetaviadedbinasietsdqiveedaiaawainiintwangacabass 44
9.12  Receivables.... wee 44
9.13 Government Approvals -» 44
9.14 No Opposition to Foreclosure of Assets of Twin River and Big Canyon ............ 44
DNS: « Satire nse CE Gl agri sas sac case seduce anaassj Gasp otsGosea ocatesbusceaeseasscricipesenaceyseveersssyeoreve 45
Gib | A pebsta Coenen i iseses cate saige squeeze aeeyagae cyte seteca pee ape waste uleyuciveivteeiaceuy her eleepinsegines caer 45
9,17 Determination of No Environmental Liability............sssssseesesssesesseesesssescsnsenees 45
9.18 Adequate Assurance of Future Performance Regarding Assigned Contracts ...... 45
9.19 Purchaser’s Acquisition of Pre-Petition Financing Obligations .................ss000 45
9.20 Payment of Payables Owed to Seller..............ssssessssescssessseessessscensecsenseeaessesesssnceees 46
9.21 Cooperation Regarding Disposition of TTB Adversary Action .......1.::se+reneersees 46

4
BOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 6 of 159

5

 

 

 

 

 

 

 

 

 

 

 

ARTICLE X. CONDITIONS TO CLOSING........... 46
10,1 Conditions Precedent to the Obligations of Purchaser and Sellers...........0s0.0-++- 46
10.2 Conditions Precedent to the Obligations of Sellers 46
10.3. Conditions Precedent to the Obligations of Purchaser .........ccsccssscssessersereesseseees 47
PAR TICEE 20, TARE 6. sds cass snzes toch sip cosasaeneeiascaccsesepecercarencyorsteasivinitpadevevepedaithiefviitiadapanpannts 48
PETE © Geta TANS 503s sarigcuvonesecaavaoctaesvsonseavesvac vaca vesayeasWorbauieosesnbednisvebaunisuadooiadvapsttsindniat 48
11.2 Purchase Price Allocation and Withholding Price..........::ssssscsssenserssessssesseseseess 48
L139. Codperation:on Tax Matters .c.-sicseisaseccsctocscsasccstecgessssssaanissveasinasctesniesstgtosepinaiaanien 48
ARTICLE XII. POST-CLOSING OBLIGATIONS 49
12.1 Sellers’ Post-Closing Assurances ..........cccsccsecsccssesecsteceeenssenssseasnenensecsecseeseeseeenses 49
DES RPGR 5 ssiads jad asacusadanadecageandncbdocaassataceencptrabéscacechivcacecmsnspes auido qandineantimaalaaaaiiad 49
12.3. Purchaser’s Post-Closing Assurances....... aaa éahckatouaisanaays 49
12.4 Post-Closing Payment of Collections or RECOVETIES ........+s:ssscseeresterssssesessenenseenens 49
12.5 Indemnification Regarding Operating Approvals........:s:sss:ssessssrrssessseseesesnesenssnsnsusssensecaes 50
ARTICLE XU. MISCELLANEOUS. use xccscssssasscacaceissnsnsinenangianscanescnsaciatckpiissessjsstaintndatcdiacssnindpsed 49
3.2 Payment of Expenses asics case. sscacasasagecaspcpiespcacaaesppacaieancaasiicastanaatanchacsdscsapivduitpene 49

13.2 No Survival of Representations and Warranties; Survival of Post-Closing
ROSY SMPTE Faas naiassdsajaisacaapsacesacanedendbesh qanbiasauds dascGaisaipaad@pias Wasa eanere 49
13.3. Entire Agreement; Amendments; WAiVETS ...........cscccsseesesescecssssersssnseesersnanesaserses 50
13.4 Execution of Agreement; Counterparts; Electronic Signatures ...........::sseres IO
13.5 Governing Law bs asasgaad yTeshcetet ica e¥s vit A apa sth cd toon te dudapterdntadTaan cies appa 50
13.6 Jurisdiction, Waiver of Jury Trial .............c.sesseccssscrssesseeessesecccensusscnsssueennsssensasense 50
13.7 Notices..... saapias
13.8 Binding Effect; Assignment SaaisssapessiesdusceaaudysstensdeedthenVunstecetiedrentaeyes 52
13.9 Severability ...... stancganstn De

5

DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 7 of 159

13.10
13.11
13,12
13.13
13.14
13.15
13.16
13.17

 

 

6
Bulk Sales Laws: .cscicssccciccsa ince aessincaamiccat eines aan anae ate 52
Acoese arid Right tea WSC esis iis ca cece caciciinncteanantsnseies i 52
Aarsthosized Exit nt scacaaieisiseetvecssectcesceccvenrsvarvedetsvTececesstecsaveyieavieascevbsaunteboaasauucts 52
Attormeys” Fees anid Costs: 5c. scceccviscscvecsevacsieceessvausisestiavadansmascaaestacntueseensdésdsoasbestnes 53
Free:and Voluntary Acts acccsessscevercccesupsysrastscotecnssecsoramarerecanecseccnpvevds stidcedqsevoansosanst 53
No Construction against any Party; Headings for Convenience Only........-:.-+++++ 53
Reliance on Representations Seuaadaains sbabasaece 53
SOL CREAEROIE asa. esSvhesienssencch soBainlng ig 09 20) 0s Stole cssdaatasebecgTesetnseth aglecsttaidartdecetecadncasbectocbas 53

DOCS 127753-00000 |/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 8 of 159
7

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this “Agreement”), is made and entered into as of August
__, 2019, (“Agreement Date”), by and among Kash CA, Inc., an Idaho corporation
(“Purchaser”), on one hand, and X-TREME BULLETS, INC. (“X-Treme”), AMMO LOAD
WORLDWIDE, INC. (“ALW”), CLEARWATER BULLET, INC. (“Clearwater”),
FREEDOM MUNITIONS, LLC (“Freedom”), HOWELL MACHINE, INC. (“Howell
Machine”), HOWELL MUNITIONS & TECHNOLOGY, INC. (“HMT”), LEWIS-CLARK
AMMUNITION COMPONENTS, LLC (“LCAC”), and COMPONENTS EXCHANGE,
LLC (“Components”) (collectively, “Sellers” and each, a “Seller”), on the other hand. Purchaser
and the Sellers are referred to herein, collectively as the “Parties” and each, a “Party.” Unless
otherwise defined herein, capitalized terms contained herein shall have the meanings set forth in
Article J hereof.

RECITALS

A. X-Treme is an Idaho corporation. X-Treme was in the business of manufacturing
bullets, but has suspended such operations.

B. ALW is an Idaho corporation. ALW is in the business of manufacturing ammoload
machines and other machines for resale to third-party customers.

C. Clearwater is an Idaho corporation. Clearwater is in the business of manufacturing
bullets.

D. Freedom is an Idaho limited liability company. Freedom is in the business of
selling ammunition.

E. Howell Machine is an Idaho corporation. Howell Machine is in the business of
fabricating parts used to build the ammoload machines manufactured by AL W and to maintain the
other machinery and equipment owned by the other Sellers.

F. HMT is the parent company of X-Treme, Clearwater, ALW, Howell Machine and
Freedom. While X-Treme, Clearwater, ALW, Howell Machine, Freedom and LCAC are legal
entities separate from HMT, HMT and such Sellers have operated at all times on a consolidated
basis.

G. LCAC is an Idaho limited liability company. LCAC was in the business of
manufacturing shell cases, but no longer conducts business operations. LCAC owns items of
machinery and equipment.

H. Components is an Idaho limited liability company. Components is in the business
of manufacturing and assembling ammunition. Components manufactures and assembles
ammunition for HMT and is paid for labor and overhead to perform such service.

I On June 8, 2018, each Seller filed in the United States Bankruptcy Court for the
District of Nevada (“Bankruptcy Court”) a petition for relief under Chapter 11 of the United

DOCS 127753-00000 1 /3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 9 of 159
8

States Bankruptcy Code (“Bankruptcy Code”). By order of the Bankruptcy Court, the Sellers’
Chapter 11 cases have been jointly administered under lead case number 18-50609BTB.

J. In accordance with the provisions of sections 1107 and 1108 of the Bankruptcy
Code, each Seller manages its assets and properties as a “debtor-in-possession” under the
jurisdiction of the Bankruptcy Court. The Sellers’ financial affairs are being managed by
J. Michael Issa, the Sellers’ Chief Restructuring Officer (“CRO”).

K. Purchaser is an Idaho corporation. Purchaser has been formed for the purpose of
acquiring the assets and properties of Sellers and then operating a business of producing and selling
ammunition and components.

i: Pursuant to the provisions of sections 105, 363 and 365 of the Bankruptcy Code,
Purchaser desires to purchase from Sellers, and Sellers desire to sell and to assign to Purchaser, all
of Sellers’ right, title and interest in and to the assets described in Section 2.1 of this Agreement,
in accordance with the terms and conditions set forth herein (“Transaction”).

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
representations, warranties, covenants and agreements set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the
Parties, the Parties intending to be legally bound hereby agree as follows:

AGREEMENT

ARTICLE I.
DEFINITIONS

1.1 Definitions. As used herein, the following terms shall have the following
meanings:

(a) “Accounts Receivable” shall have the meaning set forth in Section 2.1(e)
hereof.

(b) “Additional Assigned Contract” shall have the meaning set forth in
Section 2.6(c) hereof.

(c) “Advanced CFO Parties” shall have the meaning set forth in
Section 4.4(b) hereof.

(d) “Agreement” shall have the meaning set forth in the preamble hereof.
(e) “Allocation” shall have the meaning set forth in Section 11.2 hereof.
(f) “Alternative Transaction” means the approval by the Bankruptcy Court

of a sale or sales of a material portion of the Purchased Assets to a Person (other than Purchaser)
who is the Prevailing Bidder at an Auction.

DOCS 127753-00000 1/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 10 of 159
9

(g) “ALW” shall have the meaning set forth in the preamble hereof.

(h) “Ancillary Document” means any certificate, agreement, instrument or
other document to be executed and delivered by a Party in connection with the Transactions
contemplated by the Agreement.

(i) “Assigned Contracts” shall have the meaning set forth in Section 2.1(c)
hereof.

(j) “Assignment and Assumption Agreement” shall have the meaning set
forth in Section 4.2(b) hereof.

(k) “Assumed Liabilities” shall have the meaning set forth in Section 2.3
hereof.

(I) “Auction” means an auction of Sellers’ assets, properties and interests,
including the Purchased Assets, set pursuant to the terms and conditions of the Bidding Procedures
Order.

(m) “Avoidance Claims” shall have the meaning set forth in Section 2.2(1)
hereof.

(n) “Bankruptcy Cases” means, collectively, the Chapter 11 bankruptcy
cases filed by Sellers on the Petition Date.

(0) “Bankruptcy Code” shall have the meaning set forth in Recital I hereof.

 

(p) “Bankruptcy Court” shall have the meaning set forth in Recital I hereof.

(q) “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
and the Local Bankruptcy Rules of the Bankruptcy Court.

(r) “Benefit Plan” means (i) all “employee benefit plans” (as such term is
defined in Section 3(3) of ERISA), including all employee benefit plans which are “pension plans”
(as such term is defined in Section 3(2) of ERISA) and any other employee benefit arrangements
or payroll practices (including severance pay, vacation pay, awards, salary continuation for
disability, sick leave, death benefit, hospitalization, welfare benefit, group or individual health,
dental, medical, life, insurance, fringe benefit, deferred compensation, profit sharing, retirement,
retiree medical, supplemental retirement, bonus or other incentive compensation, stock purchase,
equity-based, stock option, stock appreciation rights, restricted stock and phantom stock
arrangements or policies), and (ii) all other employment, termination, bonus, severance, change in
control, collective bargaining or other similar plans, programs, contracts, or arrangements (whether
written or unwritten), in each case, maintained, contributed to, or required to be contributed to by
a Seller or any affiliate of a Seller for the benefit of any current or former employee, director,
officer or independent contractor of a Seller or under which a Seller or any affiliate of a Seller has
any liability.

(s) “Bid Protections” shall have the meaning set forth in Section 8.1 hereof.

9
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 11 of 159
10

(t) “Bidding Procedures Motion” shall have the meaning set forth in
Section 8.2(a) hereof.

(u) “Bidding Procedures Order” means an order of the Bankruptcy Court
approving the Bidding Procedures Motion, as such order may be amended or modified.

(v) “Big Canyon” means Big Canyon Environmental, LLC.
(w) “Bill of Sale” shall have the meaning set forth in Section 4.2(a) hereof.
(x) “Break-Up Fee” shall have the meaning set forth in Section 8.1 hereof.

“Business” means, collectively, the businesses operated by Sellers, as
described in Recitals A-H hereof.

(z) “Business Day” means any day other than a Saturday, Sunday or a day
when banking institutions are authorized by law to close in the State of Idaho.

(aa) “Cash and Cash Equivalents” means all of Sellers’ cash (including petty
cash and checks received prior to the close of business on the Closing Date), checking account
balances, marketable securities, certificates of deposits, time deposits, bankers’ acceptances,
commercial paper, security entitlements, securities accounts, commodity contracts, commodity
accounts, government securities and any other cash equivalents, whether on hand, in transit, in
banks or other financial institutions, or otherwise held.

(bb) “CERCLA” means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as amended.

(cc) “Claim” has the meaning given to that term in Section 101(5) of the
Bankrupicy Code.

(dd) § “Clearwater” shall have the meaning set forth in the preamble hereof.
(ee) “Closing” shall have the meaning set forth in Section 4.1 hereof.
(ff) “Closing Date” means the date on which the Closing occurs.

(gg) “Code” means the United States Internal Revenue Code of 1986, as the
same may be amended from time to time.

(hh) “Committee” shall have the meaning set forth in Section 2.1(v) hereof.

(ii) “Competing Bid” shall have the meaning set forth in Section 8.2(b)
hereof.

(ij) “Components” shall have the meaning set forth in the preamble hereof.

(ick) “Credit Bid” has the meaning set forth in Section 3.1(a) hereof.

10
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 12 of 159
11

(IL) “CRO” shall have the meaning set forth in the Recital J hereof.

(mm) “Cure Amounts” shall have the meaning set forth in Section 2.4(q)
hereof.

(nn) “Encumbrance” means any liens, security interests, encumbrances,
adverse rights, trusts, Claims, pledges, covenants, easements, restrictions, indentures, loan
agreements, instruments, contracts, leases, licenses, options, rights of first refusal, rights of offset,
rights of recovery, judgments, orders and decrees of any court or foreign or domestic
Governmental Body, claims for reimbursement, contribution, indemnity or exoneration,
assignment, debts, charges, suits, rights of recovery, interests, alter-ego, successor liability, tax
and other liabilities (including probate liabilities), and causes of action, to the fullest extent of the
law, in each case whether secured or unsecured, choate or inchoate, filed or unfiled, scheduled or
unscheduled, noticed or unnoticed, recorded or unrecorded, perfected or unperfected, allowed or
disallowed, contingent or non-contingent, liquidated or unliquidated, matured or unmatured,
material or non-material, disputed or undisputed, or known or unknown, whether imposed by
agreement, understanding, Law, equity or otherwise, or any other interest of any nature whatsoever
of, on or with respect to any property or property interest.

(00) “Environmental Law” means each federal, state, local and foreign Law
and regulation relating to pollution, protection or preservation of human health or the environment,
including ambient air, surface water, ground water, land surface or subsurface strata, and natural
resources, and including each Law and regulation relating to emissions, discharges, releases or
threatened releases of Materials of Environmental Concer, or otherwise relating to the
manufacturing, processing, distribution, use, treatment, generation, storage, containment (whether
above ground or underground), disposal, transport or handling of Materials of Environmental
Concern, or the preservation of the environment or mitigation of adverse effects thereon and each
Law and regulation with regard to record keeping, notification, disclosure and reporting
requirements respecting Materials of Environmental Concern. As used above, the term “release”
shall have the meaning set forth in CERCLA.

 

(pp) “Environmental Liability” means all liabilities arising from any actual
or threatened impairment, impact or damage to the environment, health or safety, or any actual or
threatened failure to comply with Environmental Law, in connection with the ownership or
operation by Sellers of the Business or the Purchased Assets prior to close of business on the
Closing Date, including liabilities related to: (i) the transportation, storage, use, arrangement for
disposal or disposal of hazardous materials; (ii) the release of hazardous materials, including
migration onto or from the real properties where the Business is located; (iii) any other pollution
or contamination of the surface, substrata, soil, air, ground water, surface water or marine
environments; (iv) any other obligations imposed under Environmental Law including all
applicable permits; (v) orders, notices to comply, notices of violation, alleged noncompliance and
inspection reports; and (vi) all obligations with respect to personal injury, property damage,
wrongful death and other damages and losses arising under applicable Law as a result of any of
the matters identified in subsections (i)-(v) of this section.

(qq) “ERISA” means the Employee Retirement Income Security Act of 1974,
as the same may be amended from time to time, and the regulations promulgated thereunder,

I]
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 13 of 159
12

(rr) “Excluded Assets” shal! have the meaning set forth in Section 2.2 hereof.

(ss) “Excluded Liabilities” shall have the meaning set forth in Section 2.4
hereof.

(tt) “Final Order” shall mean an order of the Bankruptcy Court as to which
the time for appeal shal] have expired and as to which no appeal shall then be pending, or in the
event that an appeal has been filed, such order shall have been affirmed by the highest court to
which such order was appealed and the time to take any further appeal shall have expired.

(uu) “Freedom” shall have the meaning set forth in the preamble hereof.

(vv) “Governmental Body” means any government, quasi-governmental
entity, or other governmental or regulatory body, agency or political subdivision thereof of any
nature, whether foreign, federal, state or local, or any agency, branch, department, official, entity,
instrumentality or authority thereof, or any court or arbitrator (public or private) of applicable
jurisdiction.

(ww) “Government Taking” shall have the meaning set forth in Section 9.9
hereof.

(xx)  “HMT™” shall have the meaning set forth in the preamble hereof.

(yy) “Howell Machine” shall have the meaning set forth in the preamble
hereof.

(zz) “Installment Payments” shall have the meaning set forth in

Section 3.2(b) hereof.

(aaa) “Intellectual Property” means all intellectual property and proprietary
rights of any kind, including the following: (i) trademarks, service marks, trade names, slogans,
logos, designs, symbols, trade dress, internet domain names, uniform resource identifiers, rights
in design, brand names, any fictitious names, d/b/a’s or similar filings related thereto, or any
variant of any of them, and other similar designations of source or origin, together with all
goodwill, registrations and applications related to the foregoing; (ii) copyrights and copyrightable
subject matter (including any registration and applications for any of the foregoing); (iii) trade
secrets and other confidential or proprietary business information (including manufacturing and
production processes and techniques, research and development information, technology,
intangibles, drawings, specifications, designs, plans, proposals, technical data, financial,
marketing and business data, pricing and cost information, business and marketing plans, customer
and supplier lists and information), know how, proprietary processes, formulae, algorithms,
models, industrial property rights, and methodologies; (iv) computer software, computer
programs, and databases (whether in source code, object code or other form); and (v) all rights to
sue for past, present and future infringement, misappropriation, dilution or other violation of any
of the foregoing and all remedies at law or equity associated therewith.

(bbb) “Interim Operating Agreement” shal! have the meaning set forth in
Section 4.2(g) hereof.

12
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 14 of 159
13

(ccc) “Inventory” means all inventory (including finished goods, supplies, raw
materials, work in progress, spare, replacement and component parts) related to the Business
maintained or held by, stored by or on behalf of, or in transit to, any Seller.

(ddd) “DRS” means the Internal Revenue Service.

(eee) “Knowledge” means the actual knowledge of a natural person, or, with
respect to a Person that is not a natural person, the actual knowledge of the officers or management
of such Person.

(fff) “Law” means any federal, state, local, municipal, foreign, international,
multinational law or other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued, enacted, adopted,
promulgated, implemented or otherwise put into effect by or under the authority of any
Governmental Body, including Environmental Laws.

(ggg) “LCAC” shall have the meaning set forth in the preamble hereof.
(hhh) “Losses” shall have the meaning set forth in Section 12.4 hereof.

(iii) “Material Adverse Effect” means any event, change, occurrence or state
of facts that is reasonably likely to have, individually or in the aggregate, from and after the
Agreement Date a material adverse effect on the assets, Business, properties, financial condition
or results of operations of Sellers, taken as a whole; provided, however, that in no event shall any
of the following, alone or in combination, be deemed to constitute, or be taken into account, in
determining whether there would be a Material Adverse Effect: (i) changes in the United States
economy or capital markets in general but that do not have a disproportionate effect on Sellers
relative to other participants in the industry in which Sellers conduct the Business; (ii) changes
that affect generally the industry in which Sellers operate but that do not have a disproportionate
effect on the Sellers relative to other participants in the industry in which the Sellers conduct their
respective businesses; (iii) changes after the Agreement Date in any applicable Law; (iv) the
commencement of the Bankruptcy Cases and the administration of the Bankruptcy Cases,
including Sellers’ inability to pay certain obligations as a result of the filing of the Bankruptcy
Cases, provided that there is no material negative financial impact upon Sellers’ Business from
and after the Agreement Date; (v) any actions taken or proposed to be taken by Purchaser or any
of its affiliates; (vi) Sellers’ transfer and delivery to Purchaser on the Closing Date of an aggregate
amount of at least $9,000,000 in gross Accounts Receivable (calculated without regard to
collectability of Accounts Receivable) and in Inventory (calculated at cost without regard to
saleability of Inventory); or (vii) any effect resulting from the public announcement of this
Agreement, compliance with terms of this Agreement or the consummation of the Transactions
contemplated by this Agreement. Notwithstanding the foregoing, a Government Taking shall, in
any and all events, be deemed to constitute a “Material Adverse Effect” as defined hereunder and
for all purposes of this Agreement, including Purchaser’s right to terminate this Agreement.

 

(iii) “Materials of Environmental Concern” means pollutants,
contaminants, or hazardous substances (as such terms are defined under CERCLA), pesticides (as
such term is defined under the Federal Insecticide, Fungicide and Rodenticide Act), chemicals,

13
DOCS 127753-00000 !/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 15 of 159
14

radioactive or toxic substances, materials and wastes, petroleum and petroleum products, asbestos
and asbestos-containing materials, polychlorinated biphenyls, lead and lead-based paints and
materials, and radon, or any other material (or article containing such materia!) listed or subject to
regulation under any Law, Regulation, Order, permit, or directive due to its potential, directly or
indirectly, to harm the environment or the health of humans or other living beings.

(kkk) “Mission Bank” means Mission Bank, located at 1500 Palma Drive, Suite
211 Ventura, CA 93003.

(Ill) “Note” shall have the meaning set forth in Section 3.2(b) hereof.

(mmm) “Operating Approvals” shall have the meaning set forth in Section 4.2(g)
hereof.

(nnn) “Ordinary Course of Business” means the ordinary and usual course of
normal day-to-day operations of the Business consistent with past practice.

(ooo) “Organizational Documents” means, with respect to a Party (i) if a
corporation, the articles or certificate of incorporation and bylaws, (ii) if a limited liability
company, the articles or certificate of organization or formation and any limited liability company
or operating agreement, (iii) if another type of Person, all other charter and similar documents
adopted or filed in connection with the creation, formation or organization of such Person, and (iv)
all amendments or supplements to any of the foregoing.

(ppp) “Outside Back-Up Date” shall have the meaning set forth in
Section 8.2(c) hereof.

(qqq) “Outside Closing Date” shall have the meaning set forth in Section 4.4(g)
hereof.

(rrr) “Parties” or “Party” shall have the meaning set forth in the preamble
hereof.

(sss) “Permits” shall have the meaning set forth in Section 2.1(j) hereof.

(ttt) “Permitted Encumbrances” means each of the following
Encumbrances: (i) Encumbrances for utilities and current Taxes not yet due and payable or being
contested in good faith, but only to the extent set forth on Schedule 1.1(ttt) hereto; (ii) easements,
rights of way, restrictive covenants, encroachments and similar non-monetary encumbrances or
non-monetary impediments against any of the Purchased Assets which do not, individually or in
the aggregate, adversely affect the operation of the Business and any use or occurrence of leased
real property assigned to Purchaser hereunder or materially detract from the value of such leased
real property; (iii) applicable zoning Laws, building codes, land use restrictions and other similar
restrictions imposed by Law impacting Sellers’ Business; (iv) materialmans’, mechanics’,
artisans’, shippers’, warehousemans’ or other similar common law or statutory liens incurred in
the Ordinary Course of Business, but only to the extent set forth on Schedule 1.1(ttt) hereto; and
(v) such other Encumbrances or title exceptions as Purchaser may approve in writing in its sole
and absolute discretion.

14
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 16 of 159
15

(uuu) “Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust or Governmental Body.

(vvv) “Petition Date” means the date on which each Seller commenced its
Bankruptcy Case by the filing of a Chapter 11 petition.

(www) “Pre-Petition Financing Obligations” means all obligations and
indebtedness owed under that certain Business Loan Agreement (Asset Based), dated as of
May 22, 2014 (as amended, restated, supplemented or otherwise modified from time to time),
among the “Borrower” and the “Lender,” as such terms are defined in the Business Loan
Agreement (Asset Based), and under the promissory notes, security agreements and other
agreements, instruments and documents executed in connection therewith, in an aggregate amount
in excess of $17,000,000.

(xxx) “Prevailing Bidder” shall have the meaning set forth in Section 8.2(c)

hereof.
(yyy) “Purchase Deposit” shall have the meaning set forth in Section 3.2(a)

hereof.
(zzz) “Purchase Price” shall have the meaning set forth in Section 3.1 hereof.
Te (aaaa) “Purchased Assets” shall have the meaning set forth in Section 2.1

ereof.

(bbbb) “Purchaser” shall have the meaning set forth in the preamble hereof.

(cccc) “Purchaser Party Payables” shall have the meaning set forth in
Section 9.20 hereof.

(dddd) “Purchaser’s Subordination Agreement” shall have the meaning set
forth in Section 3.2(e) hereof.

(eeee) “Representative” of a Person means such Person’s subsidiaries and the
officers, directors, shareholders, managers, employees, advisors, representatives (including its
legal counsel and its accountants) and agents and other representatives of such Person or its
subsidiaries.

(ffff) | “Sale Hearing” means the hearing to approve this Agreement at which
Sellers will seek entry of the Sale Order.

(gggg) “Sale Motion” shall have the meaning set forth in Section 8.2(a) hereof.
(hhhh) “Sale Order” shall have the meaning set forth in Section 8.3 hereof.

(iii) | “Security Agreement” shall have the meaning set forth in Section 3.2(b)
hereof.

DGCS 127753-00000 1/3730237.9
Case 18-50609-btdb Doc 717-1 Entered 10/18/19 16:09:28 Page 17 of 159
16

(jij) | “Segregated Account Cash” shall have the meaning set forth in Section
2.2(0) hereof.

 

(kkkk) “Sellers” or “Seller” shall have the meaning set forth in the preamble

hereof.

(lll) “Sellers? Subordination Agreement” shall have the meaning set forth in
Section 3.2(b) hereof.

(mmmm) “Settlement Agreements” shall have the meaning set forth in

Section 10.3(b) hereof.

(nnnn) “Settlement Motion” shall have the meaning set forth in Section 9.15
hereof.

(0000) “Settlement Order” shall have the meaning set forth in Section 9.15
hereof,

(pppp) “Tax” mean any and all federal, state, provincial, local, foreign or other
taxes including income, gross receipts, sales, value added, use, production, ad valorem, transfer,
franchise, registration, profits, license, lease, service, service use, withholding, payroll,
employment, unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits, capital, production,
recapture, net worth, surplus, customs, duties, levies, surtaxes or other taxes, fees, assessments,
reassessments or charges of any kind whatsoever, together with any interest, additions,
installments or penalties with respect thereto and any interest in respect of such additions or
penalties.

(qqqq) “Transaction” shall have the meaning set forth in Recital L hereof.

(rrr) “Transferred Employee” means an employee of a Seller as of the
Closing Date who is employed by Purchaser after the Closing Date.

(ssss) “TTB” means the Department of the Treasury Alcohol and Tobacco Tax
and Trade Bureau.

(tttt) “TTB Adversary Action” means Adversary Case No. 18-05010 by Zions
against HMT and the TTB.

(uuuu) “TTB Claim” means Proof of Claim No. 52 filed by the TTB in the HMT
Bankruptcy, Case No. 18-50609 on December 3, 2018.

(vvvv) “TTB Claim Objection” shall have the meaning set forth in Section 9.21
hereof.

(wwww)“TTB Levied Funds” means approximately $832,000 in funds on deposit
in an account of HMT at Zions that the TTB claims to have a valid and enforceable competing

16
DOCS [27753-00000 1/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 18 of 159
17

claim and lien senior to the Pre-Petition Financing Obligations, and that the TTB levied on or about
June 4, 2018.

(xxxx) “Twin River” means Twin River Contract Loading, Inc., an affiliate of
HMT.

(yyyy) “Twin River/Big Canyon Foreclosure” shall have the meaning set forth
in Section 9.14 hereof.

(zzzz) “WARN Act” means the United States Worker Adjustment and
Retraining Notification Act, as the same may be amended from time to time, and the rules and
regulations promulgated thereunder.

(aaaaa) “X-Treme” shall have the meaning set forth in the preamble hereof.
(bbbbb) “Zions” shall have the meaning set forth in Section 9.15 hereof.

(ccecc) “Zions Note Purchase Agreement” means that certain Loan Sale
Agreement dated August 6, 2019, between Zions and Purchaser, by which Zions will sell, assign
and convey to Purchaser, and Purchaser will acquire from Zions, the Pre-Petition Financing
Obligations and all Encumbrances related thereto.

1.2 Interpretations. Unless otherwise indicated herein to the contrary:

(a) When a reference is made in this Agreement to an Article, Section or
Schedule, such reference shall be to an Article, Section or Schedule of this Agreement.

(b) The words “include,” “includes” or “including” and other words or
phrases of similar import, when used in this Agreement, shall be deemed to be followed by the
words “without limitation.”

(c) The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not to any particular
provision of this Agreement.

(d) The definitions contained in this Agreement are applicable to the singular
as well as the plural forms of such terms. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and the singular form
of names and pronouns shall include the plural and vice versa.

(e) All terms defined in this Agreement have their defined meanings set forth
herein when used in any document made or delivered pursuant hereto, unless otherwise defined
therein.

(f) References to any statute shall be deemed to refer to such statute as
amended from time to time and to any rules or regulations promulgated thereunder. References to
any contract, including this Agreement, are to that contract as amended, modified or supplemented
from time to time in accordance with the terms hereof and thereof, as applicable. References

17
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 19 of 159
18

herein to a Person are also to its successors and permitted assigns. Any reference herein to a
Governmental Body shal] be deemed to include reference to any successor thereto, References
from or through any date means, unless otherwise specified, from and including or through and
including such date, respectively.

ARTICLE II.
PURCHASE AND SALE OF THE PURCHASED ASSETS;
ASSUMPTION OF ASSUMED LIABILITIES

2.1 Purchase and Sale of the Purchased Assets. Pursuant to sections 105, 363 and
365 of the Bankruptcy Code and on the terms and subject to the conditions set forth herein
(including Article X hereof), on the Closing, Sellers shall sell, transfer, assign, convey and deliver
to Purchaser, and Purchaser shall purchase, acquire and accept from Sellers, all of Sellers’ right,
title and interest in, to and with respect to all assets of each Seller free and clear of all liens or
Encumbrances (other than Permitted Encumbrances), including all claims based on any theory that
Purchaser is a successor, transferee or continuation of Sellers or the Business, including the
following, but excluding the Excluded Assets (collectively, “Purchased Assets”), as of the
Closing:

(a) all of Sellers’ properties, rights, and assets of every kind and description,
wherever situated or located, real, personal or mixed, tangible or intangible, contingent, owned,
leased, or licensed, whether reflected on the books and records of Sellers, as the same exist as of
the date of execution of this Agreement and shall exist in all material respects on the Closing Date;

(b) {Intentionally Omitted.]

(c) to the extent assignable pursuant to Section 365 of the Bankruptcy Code,
all rights under those executory contracts and unexpired leases listed on Schedule 2.1(c) hereof
(“Assigned Contracts”) or as otherwise designated as an Additional Assigned Contract; provided
that Purchaser shall have the right upon written notice given to Sellers at any time prior to the
Closing to designate any Assigned Contract as an Excluded Asset, whereupon any Assigned
Contract so designated shall conclusively be deemed an Excluded Asset for all purposes hereof
and Sellers shall not be required to assume and assign such Assigned Contract, and Purchaser shall
not be obligated to accept or assume such Assigned Contract or to bear or pay any Cure Amount
associated therewith.

(d) all rights to pre-paid expenses and all similar assets or properties of
Sellers, attributable to or based upon the period through the Closing Date;

(e) to the extent related to the Business, all trade and non-trade accounts
receivable, notes receivable and negotiable instruments of Sellers (“Accounts Receivable”);

(f) all documents relating to the Purchased Assets or Assumed Liabilities,
including customer and supplier lists; provided, however, that Sellers shall have the right to retain
copies thereof at Sellers’ expense except as restricted under Law;

 

18
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 20 of 159
19

(g) all tangible and intangible assets of Sellers including all passwords, keys,
administrative and technical account access, website or Internet domain names and social media
accounts;

(h) any chattel paper owned or held by Sellers relating to the Business or the
Purchased Assets;

(i) any electronic, financial account or lock/safety-deposit boxes to which
account debtors of the Sellers remit payment relating to the Business or the Purchased Assets, to
the extent transferable;

(j) all city, county, state, federal or other Governmental Body permits
(“Permits”), licenses or certifications relating to the Business or the Purchased Assets, and all
pending applications therefor, to the extent transferrable under applicable Law;

(k) to the extent transferrable, all express or implied warranties, indemnities,
and guarantees against third parties relating to the Purchased Assets (including, for the avoidance
of doubt, those arising under, or otherwise relating to, the Assigned Contracts) or Assumed
Liabilities, including rights under vendors’ and manufacturers’ warranties, indemnities, and
guarantees;

(1) all of the Intellectual Property, including all of Sellers’ accrued,
unaccrued, existing or contingent claims and causes of action as of the date of execution of this
Agreement against any Persons related to Intellectual Property, regardless of whether such claims
and causes of action have been asserted by Sellers (including any claims for infringement of
Intellectual Property owned by Sellers);

(m) all general intangible assets and rights of Sellers, including all goodwill;

(n) all Inventory, wherever located and whether obsolete or carried on the
Sellers’ books of account, in each case with any transferable warranty and service rights of the
applicable Seller with respect to such Purchased Assets to the extent owned by or in any way
benefitting Sellers;

(0) Sellers’ books and records and other documents, and without limiting the
foregoing, each of the following: financial, accounting and other books and records,
correspondence, and all customer sales, marketing, advertising, packaging and promotional
materials, files, data, software (whether written, recorded or stored on disk, film, tape or other
media, and including all computerized data), drawings, engineering and manufacturing data and
other technical information and data, and all other business and other records; provided, however
that Sellers shall have the right to retain copies of all of the foregoing at Sellers’ expense;

 

(p) to the extent transferable and solely to the extent included as an Assigned
Contract or otherwise designated as an Additional Assigned Contract, all rights and obligations
under or arising out of all insurance policies relating to the Business or any of the Purchased Assets
or Assumed Liabilities (if not transferrable, all of Sellers’ right, title and interest to indemnification
and/or defense shall be assigned to Purchaser), except only for any refunds or rebates owed to
Sellers thereunder;

19
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 21 of 159
20

(q) all fixed assets and other personal property and interests related to the
Business or Purchased Assets, wherever located, including all vehicles, tools, parts and supplies,
fuel, machinery, equipment, furniture, furnishings, appliances, fixtures, office equipment and
supplies, computer hardware and related documentation, stored data, communication equipment,
trade fixtures and leasehold improvements, in each case with any freely transferable warranty and
service rights of the applicable Seller with respect to such Purchased Assets;

(r) to the extent owned by Sellers, all telephone numbers, fax numbers and
email addresses of the Sellers;

(s) all software related to the Business that is owned by Sellers;

(t) to the extent transferable, all records (personnel or other) of any of Sellers’
employees, contractors and/or agents;

(u) the Segregated Account Cash; and

(v) copies of Sellers’ cancelled checks (provided, however, that Purchaser
shall make copies of such checks available to the Official Committee of Unsecured Creditors
(“Committee”), or any post-confirmation trustee or agent appointed in the Bankruptcy Cases, for
purposes of evaluating and prosecuting avoidance claims and causes of action excluded from the

sale under Section 2.2(l)).

2.2 Excluded Assets. Notwithstanding anything to the contrary in this Agreement
(including any provision of Section 2.1 hereof), in no event shall Sellers be deemed to sell, transfer,
assign or convey, and Sellers shall retain all right, title and interest to, in and with respect of the
following assets, properties, interests and rights of Sellers (collectively, “Excluded Assets”):

(a) any asset of Sellers that otherwise would constitute a Purchased Asset but
for the fact that it is sold or otherwise disposed of in the Ordinary Course of Business of Sellers
and in conformity with the terms and conditions of this Agreement, including the sale of Inventory
by a Seller in the Ordinary Course of Business, during the time from the Agreement Date until the
Closing Date, or Purchaser otherwise agrees in writing to such disposition in Purchaser’s sole and
absolute discretion;

(b) copies of any and all information not relating to the Business that is stored
on Sellers’ computer systems, data networks or servers;

(c) all executory contracts, unexpired leases and other agreements of Sellers
other than the Assigned Contracts;

(d) all personnel records of Sellers’ employees and related documents that
Sellers are required by Law to retain and are prohibited by Law from providing a copy thereof to
Purchaser;

(e) Sellers’ Organizational Documents, corporate charter, minute and stock

record books, and corporate seal;

20
DOCS 127753-00000 |/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 22 of 159
21

( all shares of capital stock or other equity interests issued by Sellers or
securities convertible into, exchangeable or exercisable for any such shares of capital stock or other
equity interests;

(g) all rights to insurance or tax or assessment refunds or rebates, and all
similar assets or properties of Sellers, attributable to or based upon the period through the Closing
Date, and any claims for such refunds, rebates, or similar payments;

(h) all Permits and governmental licenses, rights, registrations, variances,
waivers, consents, authorizations, approvals, contracts or agreements which (i) require the consent
of any party other than a Seller for the transfer or assignment thereof to Purchaser, and (ii) the
Bankruptcy Court does not authorize Sellers to transfer or to assign to Purchaser;

(i) any warranty, indemnity, guaranty, right of set-off, right of contribution,
right of recoupment, counter claim, cross-claim, defense or similar claim or cause of action, solely
to the extent relating to or attributable to an Excluded Asset or Excluded Liability, whether or not
such claim or cause of action is the subject of an action pending as of the Closing Date;

(j) all insurance policies of Sellers, to the extent insuring any Excluded Asset
or Excluded Liability, and all rights, claims, refunds, recoveries, payments from or proceeds of
insurance policies relating to any Excluded Asset of Excluded Liability;

(k) any directors’ and officers’ insurance policies of Sellers and all rights,
claims, refunds, recoveries, payments from or proceeds thereof, including any such claims against
David C. Howell;

(1) all preference, fraudulent transfer, or other avoidance claims and causes
of action of any Seller under the Bankruptcy Code, including all such claims and causes of actions
arising under sections 510, 544, 545, 547, 548, 549 and/or 550 of the Bankruptcy Code, or based
upon applicable non-bankruptcy law, and any similar claim or cause of action to recover property
on behalf of the bankruptcy estate of a Seller, or to avoid an Encumbrance or transfer (collectively,
“Avoidance Claims”). For the avoidance of doubt, the Avoidance Claims do not include any such
claims or causes of action of any kind or nature involving or against the Purchaser or Zions, all of
which, to the extent any existed, shall have been released and waived by Sellers in connection with
Settlement Agreements among the Purchaser and Sellers and among Zions and Sellers;

(m) any asset or property that otherwise would be a Purchased Asset that
Purchaser elects specifically not to acquire from Sellers as set forth in Schedule 2.2 (m) hereof;

(n) all Benefit Plans (including all assets, trusts, insurance policies and
administration service contracts related thereto);

(0) all Cash and Cash Equivalents plus any proceeds, products or issues of
any Excluded Asset, including any recoveries received by a Seller on account of an Avoidance
Claim, as referenced in Section 2.2(1) hereof, provided, however, that all Cash on deposit in a
segregated account (account no. 979309242 at Zions), constituting rent payments made by Sellers
and subject to an assignment of rents claim asserted by Zions (in the amount of approximately

21
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 23 of 159
22

$172,123 as of the Agreement Date) (the “Segregated Account Cash”), shall not be deemed to
be an Excluded Asset but shall be a Purchased Asset to be conveyed to Purchaser at the Closing;

(p) the TTB Levied Funds; and

(q) Sellers’ rights under this Agreement, including the Purchase Price payable
hereunder, and under any Ancillary Document, or any other agreement between Sellers and
Purchaser entered into on or after the Agreement Date.

2.3. Assumption of Liabilities. On the terms and subject to the conditions set forth in
this Agreement, effective as of the Closing, Purchaser shall assume from Sellers (and pay, perform,
discharge or otherwise satisfy in accordance with their respective terms), and the Sellers shall
irrevocably convey, transfer, delegate and assign to Purchaser, the following liabilities and only
the following liabilities (other than the Excluded Liabilities, collectively, the “Assumed
Liabilities”):

(a) all liabilities arising from the ownership or use of the Purchased Assets
(including the Assigned Contracts), relating solely to periods occurring after the Closing, and
excluding any liabilities to the extent relating to Sellers’ ownership or use of the Purchased Assets
prior to the Closing or relating to any services that were sold or provided by Sellers prior to the
Closing Date;

(b) open purchase orders, for which the Account Receivable related thereto
has not been collected by Sellers, arising out of the conduct of the Business solely to the extent set
forth on Schedule 2.3(b). Schedule 2.3(b) shall be provided to Purchaser no later than three (3)
Business Days prior to the Closing and an updated Schedule 2.3(b) showing open purchase orders
as of the Closing Date shall be provided to Purchaser within seven (7) Business Days after the
Closing Date;

(c) all liabilities relating to, or in respect of vacation days, sick days or other
paid time-off, that is earned or accrued by, or with respect to, Transferred Employees as of the
Closing Date (such liabilities, as of the Agreement Date, are solely to the extent set forth in

Schedule 2.3(c) hereof);

(d) subject to Purchaser’s right to exclude Assigned Contracts from the
Purchased Assets as provided in Section 2.1(c) above, all Cure Amounts under the Assigned
Contracts, solely to the extent such Cure Amounts are set forth in Schedule 2.1(c) hereof; provided
that any excess of the actual Cure Amounts under the Assigned Contracts over the amounts set
forth in Schedule 2.1(c) shall conclusively be deemed Excluded Liabilities hereunder as provided
in Sections 2.4(0) and (q) below and shall be paid by Sellers to the relevant third parties
concurrently with the assignment of such Assigned Contracts to Purchaser at the Closing.

The assumption by Purchaser of the Assumed Liabilities shall not, in any way, enlarge the
rights of any third parties relating thereto.

2.4 Excluded Liabilities. Notwithstanding any provision in this Agreement to the
contrary, Purchaser is assuming only the Assumed Liabilities and is not assuming, and shall not
be deemed to have assumed, any other liabilities of Sellers of whatever nature (whether arising

22
DOCS 127753-00000 1/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 24 of 159
23

prior to, at the time of, or subsequent to Closing), whether absolute, accrued, contingent or
otherwise, whether due or to become due, and whether known or unknown or currently existing or
hereafter arising or matured or unmatured, direct or indirect, and, except for the Assumed
Liabilities, Sellers shall be solely and exclusively liable for any and all such liabilities, including
those relating to, arising out of or in connection with the operation of the Business or use and
ownership of the Purchased Assets at any time prior to the Closing Date, including those liabilities
of Sellers set forth below (collectively, “Excluded Liabilities”):

(a) liabilities under any contract, including any Assigned Contract or
Additional Assigned Contract other than the Cure Amounts solely to the extent set forth in
Schedule 2.1(c) hereof, to the extent such liabilities arise as a result of a breach or violation of, or
other default under, such contract occurring prior to, as of, or as a result of the Closing;

(b) all liabilities relating to or otherwise arising, whether before, on or after
the Closing, out of, or in connection with, any of the Excluded Assets;

(c) all accounts payable (except to the extent an Assumed Liability pursuant
to Section 2.3 hereof);

(d) any and all liabilities with respect to borrowed money;

(e) all guarantees of third party obligations and reimbursement obligations to

guarantors of Sellers’ obligations or under letters of credit;

(f) any and all liabilities in respect of contracts, leases or other agreements
that are not Assigned Contracts;

(g) except as set forth expressly to the contrary in Section 2.3(c) hereof, all
liabilities with respect to compensation, severance or benefits of any nature owed to any current
or former employee, officer, director, member, partner or independent contractor of a Seller or any
affiliate of a Seller (or any beneficiary or dependent of any such individual), whether employed by
Purchaser or any of its affiliates after the Closing, or any other employee, including Transferred
Employee Claim(s), that arises out of or relates to events or conditions occurring on or before the
Closing Date;

(h) drafts or checks outstanding at the Closing (except to the extent an
Assumed Liability pursuant to Section 2.3 hereof);

(i) all liabilities for fees, costs and expenses that have been incurred or that
are incurred or owed by Sellers in connection with this Agreement or the administration of the
Bankruptcy Cases (including all fees and expenses of professionals engaged by Sellers and the
Committee or any other statutory committee appointed in the Bankruptcy Cases) and
administrative expenses and priority claims accrued through the Closing Date and post-closing
administrative wind-down expenses of the bankrupt estates pursuant to the Bankruptcy Code and
all costs and expenses incurred in connection therewith, including (i) the negotiation, execution
and consummation of the Transactions contemplated under this Agreement and each of the
Ancillary Documents, (ii) the preparation and submission of any filing or notice required to be
made or given in connection with any of the Transactions contemplated by this Agreement, and

23
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 25 of 159
24

the obtaining of any consent required to be obtained in connection with any of such Transactions;
and (iii) the consummation of the Transactions contemplated by this Agreement, including any
retention bonuses, “success” fees, change of control payments and any other payment obligations
of Sellers payable as a result of the consummation of the Transactions contemplated by this
Agreement and the Ancillary Documents;

(j) all liabilities related to the WARN Act, to the extent applicable, with
respect to separation of employment of any employees of Sellers prior to or on the Closing Date;

(k) all liabilities of any Seller to its directors with respect to director and/or
other board fees and/or reimbursable expenses pursuant to such Seller’s Organizational Documents
or applicable Law;

1) all liabilities of any Seller to its equity holders respecting dividends,
distributions in liquidation, redemptions of interests, option payments or otherwise;

(m) all liabilities arising out of or relating to any business or property formerly
owned or operated by Sellers, any affiliate of Seller or predecessor thereof, but not presently owned
and operated by Sellers;

(n) all liabilities relating to claims, actions, suits, arbitrations, litigation
matters, proceedings or investigations (in each case whether involving private Persons,
Governmental Bodies or otherwise) involving, against, or affecting any Purchased Asset, the
Business, Sellers, or any assets or properties of Sellers, whether commenced, filed, initiated, or
threatened before or after the Closing, provided that such claim, action, suit, arbitration, litigation
matter, proceeding or investigation relates to facts, events, or circumstances arising or occurring
before the Closing;

(0) except for Cure Amounts and any other liability under an Assigned
Contract or other Assumed Liability, all obligations of Sellers arising and to be performed prior to
the Closing Date arising from or related to the Business or the Purchased Assets;

(p) all Environmental Liabilities;

(q) all liabilities and obligations of a Seller under an Assigned Contract as of
the Closing Date, including any and all cure amounts required to be paid pursuant to Section 365
of the Bankruptcy Code in connection with the assumption and assignment of the Assigned
Contract (“Cure Amounts”); provided, however, that Purchaser shall be obligated to pay, and
shall pay at the Closing, the Cure Amounts set forth in Schedule 2.1(c) hereof;

(r) all liabilities of Sellers or their predecessors arising out of any contract,
agreement, Permit, or lease that is not transferred to Purchaser as part of the Purchased Assets or,
is not transferred to Purchaser because of any failure to obtain any consent required for such
transfer;

(s) except only to the extent listed as a Permitted Encumbrance as set forth on
Schedule 1.1(ttt), any and all liabilities of Sellers for any Taxes, any Taxes attributable to the
Purchased Assets or the operation of the Business for any period prior to the Closing Date; and

24
DOCS 127753-00000 1/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 26 of 159
25

(t) any claims or liabilities not expressly acknowledged and accepted as an
Assumed Liability as set forth herein.

2.5 Post-Closing Liabilities. Purchaser acknowledges that Purchaser shall be
responsible for all Assumed Liabilities and, except for the Excluded Liabilities, for all liabilities
and obligations first arising after the Closing and relating to Purchaser’s ownership or use of, or
right to use, the Purchased Assets after the Closing Date, including, without limitation, all Taxes
arising out of or related to the Purchased Assets or the operation or conduct of the Business
acquired pursuant to this Agreement for all Tax periods beginning on or after the Closing Date.

2.6 Assumption/Rejection of Certain Contracts.

(a) On the Closing Date, Sellers shall assume, and shall assign to Purchaser
the Assigned Contracts.

(b) Schedule 2.1(c) identifies the Assigned Contracts. Up to thirty (30) days
prior to the first date set for the Sale Hearing, Purchaser may, in its sole discretion, add any
contract, lease or other agreement as an Assigned Contract to be assumed and assigned to
Purchaser on the Closing Date by amending Schedule 2.1(c), and Sellers shall file in the
Bankruptcy Court a motion to assume and assign to Purchaser any such Assigned Contract and at
the Closing shall assume and assign to, and Purchaser shall accept the assignment of and assume,
such Assigned Contract. In advance of the third Business Day prior to the Auction, Purchaser
may, in its sole discretion, designate a contract, lease or other agreement for removal from
Schedule 2.1(c) by amending Schedule 2.1(c) by delivering written notice thereof to Sellers; in
connection with the Closing, the applicable Seller may move to reject any such contract, lease or
other agreement as of the Closing Date; provided, however, that Purchaser shall not designate for
removal any “Real Property Lease” identified on Schedule 2.1(c).

(c) Within thirty (30) days after the Closing Date, with respect to any contract,
lease or other agreement that was neither an Assigned Contract nor rejected by a Seller
(“Additional Assigned Contract”), Purchaser may, in its sole discretion, designate such
Additional Assigned Contract as an Assigned Contract by providing written notice to Sellers,
specifying the Additional Assigned Contract to be assumed by Sellers and assigned to Purchaser.
Within ten (10) days after the delivery of any such notice by Purchaser, the applicable Seller shall
file in the Bankruptcy Court a motion to assign such Additional Assigned Contract to Purchaser,
and such Seller shall use its commercially reasonable efforts to assume and assign to Purchaser
such Additional Assigned Contract in accordance with the requirements of the Bankruptcy Code
and Bankruptcy Rules. Sellers hereby provide no warranty of any nature whatsoever regarding
whether the Bankruptcy Court will enter an order authorizing the assumption and assignment to
Purchaser of any such Additional Assigned Contract. If the Bankruptcy Court authorizes a Seller
to assume and assign to Purchaser an Additional Assigned Contract, Purchaser shall accept the
assignment of such Additional Assigned Contract and assume any and all liabilities and obligations
arising thereunder after the Closing Date and pay any and all Cure Amounts associated with the
assumption and assignment thereof. In the event that Purchaser does not provide within thirty (30)
days after the Closing Date a written notice to Sellers to add an Additional Assigned Contract, any
right that Purchaser may have to designate any contract, lease or agreement as an Additional
Assigned Contract automatically shall terminate, and no Seller shall have any obligation to assign

25
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 27 of 159
26

any such additional contract, lease or other agreement to Purchaser hereunder. Sellers shall have
the absolute and unconditional right to reject, as of the Closing Date, any contract, lease or other
agreement that is not designated timely an Assigned Contract under Schedule 2.1(c) hereof.

(d) Pursuant to the Sale Motion (or as necessary in one or more separate
motions), Sellers shall request that, by virtue of Sellers’ providing not less than fourteen (14) days’
prior notice of their intent to assume and assign any Assigned Contract, the Bankruptcy Court
deem any nondebtor party to such Assigned Contract that does not file an objection with the
Bankruptcy Court during such notice period to have given any required consent to the assumption
of such Assigned Contract by the applicable Seller and assignment thereof to Purchaser.

(e) Sellers shall use their commercially reasonable efforts to obtain from the
Bankruptcy Court an order authorizing Sellers to assign the Assigned Contracts to Purchaser on
the terms set forth in this Section 2.6. To the extent that any consent that is required to assign to
Purchaser any Assigned Contract is not obtained as of the Closing, upon the written request of
Purchaser, Sellers shall use, with respect to each such Assigned Contract, from and after the
Closing and for a period not to exceed sixty (60) days after the Closing, commercially reasonable
efforts to cooperate in any reasonable and lawful arrangement designed to provide to Purchaser
the benefits under such Assigned Contract, provided that Sellers shall not be required to incur any
material expense or cost with respect thereto. Purchaser shall reasonably cooperate with Sellers
in order to enable Sellers to provide to Purchaser the benefits contemplated by this Section 2.6(e).

(f) Notwithstanding the foregoing, a contract, lease or other agreement shall
not be an Assigned Contract hereunder and shall not be assigned to, or assumed by, Purchaser to
the extent that (i) such contract requires a consent of any Governmental Body or other third party
(other than, and in addition to, that of the Bankruptcy Court) in order to permit the transfer to
Purchaser of Sellers’ rights under such contract, lease or other agreement and no such consent has
been obtained prior to the Closing, and (ii) the Bankruptcy Court does not approve the assumption
and assignment of such contract, lease or other agreement. In addition, a Permit shall not be
assigned to, or assumed by, Purchaser to the extent that such Permit requires a consent of any
Governmental Body or other third party (other than, and in addition to, that of the Bankruptcy
Court) in order to permit the transfer to Purchaser of Sellers’ rights under such Permit, and no such
consent has been obtained prior to the Closing.

ARTICLE Ti.
CONSIDERATION

3.1 Consideration. Subject to the provisions of Section 3.2 hereof, the purchase price
to be paid by Purchaser for the Purchased Assets (collectively, the “Purchase Price”) shall be:

(a) $8,800,000, which shall be satisfied in the form of a credit bid of Purchaser
(the “Credit Bid”), pursuant to such Credit Bid rights of Purchaser approved pursuant to
the Settlement Order, of such amount of the Pre-Petition Financing Obligations outstanding
as of the Closing Date, or such greater amount of the Pre-Petition Financing Obligations at
Auction to be determined by Purchaser in the exercise of its sole and absolute discretion,
in accordance with Section 363(k) of the Bankruptcy Code;

26
DOCS 127753-000001/3730237.9
Case 18-50609-btpb Doc 717-1 Entered 10/18/19 16:09:28 Page 28 of 159
27

(b) $3,000,000, payable pursuant to the provisions of Section 3.2 hereof;

(c) in accordance with the provisions of Section 3.2(e) hereof, a release,
termination or extinguishment of any Encumbrance that Purchaser may have with regard
to any Excluded Asset (including the TTB Levied Funds), as a result of any acquisition by
Purchaser of the Pre-Petition Financing Obligations and related Encumbrances pursuant to
the Zions Note Purchase Agreement, such that Sellers may retain such Excluded Asset free
and clear of any such Encumbrance of Purchaser as of the Closing; and

(d) the assumption by Purchaser of the Assumed Liabilities.

3.2 Payment of Purchase Price. Subject to the provisions of Section 3.2(e) hereof, in
addition to Purchaser’s Credit Bid as set forth in Section 3.1(a) and assumption of the Assumed
Liabilities as set forth in Section 3.1(d) hereof, Purchaser shall pay the cash portion of the Purchase
Price to be paid hereunder to Sellers as follows:

(a) On the Agreement Date, Purchaser shall pay to Sellers a cash deposit in
the amount of $125,000 (“Purchase Deposit”). The Purchase Deposit shall be held in the trust
account of Sellers’ general insolvency counsel, Winthrop Couchot Golubow Hollander, LLP,
pending the Closing Date and, prior to any Closing, shal] be disbursed only in accordance with the
terms and conditions of this Agreement, either with the written consent of Purchaser or upon the
entry of an order of the Bankruptcy Court authorizing the disposition thereof. At the Closing, the
Purchase Deposit shall be distributed to Sellers.

(b) At the Closing, Purchaser shall execute in favor of, or for the benefit of,
Sellers a promissory note (“Note”) in the original principal amount of $2,875,000. The Note shall
provide for installment payments (“Installment Payments”) each in the amount of $179,687.50,
commencing, and payable on, the first day of the ninth (9") full calendar month following the
Closing and continuing on a quarterly basis, and payable on, the first day of each third full calendar
month thereafter for a total of sixteen (16) Installment Payments. The Note shall accrue interest
at the rate of five percent (5%) per annum, but the interest charges shall be waived and forgiven
by Sellers if each Installment Payment is paid timely by Purchaser. The Note shall be secured by
a duly perfected, binding and enforceable second-priority blanket lien encumbering all Purchased
Assets and all replacements, proceeds and issues thereof, in accordance with the terms and
conditions of a Security Agreement (“Security Agreement”), on terms and conditions acceptable
to Sellers which acceptance shall not be unreasonably withheld by Sellers, and subordinated to a
first-priority blanket lien encumbering all Purchased Assets and all replacements, proceeds and
issues thereof in favor of Mission Bank, in accordance with the terms and conditions of a
subordination agreement by and between Sellers and Mission Bank (the “Sellers’ Subordination
Agreement”). Purchaser acknowledges and agrees, for and on behalf of itself and its affiliates,
that in the event Purchaser, either directly or indirectly through one or more of its affiliates,
acquires the first-priority lien position of Mission Bank encumbering the Purchased Assets (and
any replacements, proceeds and issues thereof), Purchaser or such acquiring affiliate(s) shal! not
foreclose on the Purchased Assets (or any replacements, proceeds and issues thereof) unless and
until the Note payable to Sellers has been satisfied in full.

27
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 29 of 159
28

(c) At the Closing, Purchaser shall release, terminate or extinguish any
Encumbrances that Purchaser may have with regard to any Excluded Asset, including the TTB
Levied Funds. The TTB Levied Funds may then be disbursed to and paid to Sellers, in Cash by
wire transfer of immediately available funds, to an account and in a manner to be designated by
Sellers in their sole and absolute discretion, subject only to any valid and enforceable competing
claim of the TTB senior to the Pre-Petition Financing.

(d) The Purchase Deposit, all Installment Payments, and any and all other
payments to be made by Purchaser to or for the benefit of Sellers hereunder, shall be paid to Sellers
by wire transfer of immediately available funds, to an account and in a manner to be designated
by Sellers in the exercise of their sole and absolute discretion.

(e) Assuming Purchaser is the Prevailing Bidder at the Auction and has at
least $3,000,000 in Pre-Petition Financing Obligations remaining to subordinate (following the
reconveyance, release and/or extinguishment of any Encumbrances that Purchaser may have with
regard to any Excluded Asset, as contemplated below), then, in accordance with a comprehensive
resolution of the claims asserted against Sellers by Zions pursuant to the Settlement Agreement
between Sellers and Zions contemplated by this Agreement, Purchaser’s acquisition from Zions
of the Pre-Petition Financing Obligations and related Encumbrances pursuant to the Zions Note
Purchase Agreement, the acknowledgment pursuant to the Settlement Agreement between Sellers
and Purchaser contemplated by this Agreement of Purchaser’s right to Credit Bid any or all of the
amount of the Pre-Petition Financing Obligations that Purchaser may acquire from Zions pursuant
to the Zions Note Purchase Agreement that may be outstanding as of the Closing Date, and without
waiving or otherwise limiting Purchaser's rights as against the assets, properties and interests of
Twin River and Big Canyon, including but not limited to the Twin River/Big Canyon Foreclosure,
and in furtherance of the Transaction contemplated by this Agreement, Purchaser shall subordinate
for the benefit of designated creditors of Sellers, amounts of the Pre-Petition Financing Obligations
in excess of the any Credit Bid made by Purchaser in order to effectuate the payments that
Purchaser will make to or for the benefit of Sellers pursuant to this Agreement, and shall reconvey,
release and extinguish any Encumbrances that Purchaser may have with regard to any Excluded
Asset, for the benefit of designated creditors of Sellers, strictly pursuant to a subordination
agreement (“Purchaser’s Subordination Agreement”) on terms and conditions mutually
acceptable to Sellers and Purchaser. The Purchaser’s Subordination Agreement shall provide, in
part, as follows:

(i) Purchaser shall subordinate from the Pre-Petition Financing
Obligations and related Encumbrances, amounts required to pay all Installment
Payments and any and all other payments to be made hereunder by Purchaser to
Sellers or designated creditors of Sellers, in accordance with the terms and
conditions of the Purchaser’s Subordination Agreement.

(ii) As of the Closing Date, Purchaser shall reconvey, release and
extinguish any Encumbrance that Purchaser may have with regard to any Excluded
Asset (including with regard to the TTB Levied Funds), in accordance with the
terms and conditions of this Agreement and Purchaser’s Subordination Agreement.

28
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 30 of 159
29

(iii) As of the Closing Date and subject to Purchaser’s rights as against
the assets, properties and interests of Twin River and Big Canyon, including but
not limited to the Twin River/Big Canyon Foreclosure, Purchaser shall subordinate,
in favor of designated creditors of Sellers, any balance of the Pre-Petition Financing
Obligations remaining after Purchaser’s Credit Bid made at Auction pursuant to
Section 3.1 of this Agreement, in accordance with the terms and conditions of the
Purchaser’s Subordination Agreement.

Sellers shall submit to the Bankruptcy Court a copy of the Purchaser’s
Subordination Agreement in connection with the filing and service of the Sale Motion.

ARTICLE TV.
CLOSING AND TERMINATION

4.1 Closing. The closing of the purchase and sale of the Purchased Assets, the payment
of the Purchase Price (including the satisfaction thereof in part through application of the Credit
Bid), the assumption of the Assumed Liabilities and the consummation of the other Transactions
contemplated by this Agreement (the “Closing”) shall occur within two (2) Business Days
following the satisfaction or waiver of all conditions set forth in Article X of this Agreement (other
than those conditions that by their terms are to be satisfied at the Closing, but subject to the
satisfaction or waiver of such conditions), The Closing shall take place at the office of Winthrop
Couchot Golubow Hollander, LLP, or at such other place or in such other manner as the Parties
may agree. Unless otherwise agreed by the Parties in writing, the Closing shall be deemed
effective and all right, title and interest of each of the Sellers in the Purchased Assets to be acquired
by Purchaser hereunder shall be deemed to have passed to Purchaser, and the assumption of all of
the Assumed Liabilities shall be deemed to have occurred, as of 5:00 p.m. Pacific Time on the
Closing Date.

4.2 Closing Deliveries by Sellers. At or prior to the Closing, Sellers shall deliver to
Purchaser:

(a) a bill of sale, in a form and content reasonably acceptable to the Parties
(the “Bill of Sale”), duly executed by each Seller;

(b) one or more assignment and assumption agreements, in a form and content
reasonably acceptable to the Parties (the “Assignment and Assumption Agreement”), duly
executed by Sellers;

(c) a file-stamped copy of the Sale Order, which shall not, prior to the Closing,
have been modified or amended in any manner that has not been approved by Purchaser which
approval shall not be unreasonably withheld by Purchaser;

(d) a copy of the resolutions adopted by the Board of Directors or similar
governing body of each Seller evidencing the authorization of the execution and delivery of this
Agreement and the consummation of the Transactions contemplated hereby, certified by an
authorized officer of each Seller;

(e) the Sellers’ Subordination Agreement, duly executed by Sellers;

29
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 31 of 159
30

(f) possession of the Purchased Assets;

(g) if requested by Purchaser, an agreement in a form reasonably satisfactory
to Purchaser and Sellers (the “Interim Operating Agreement”) and duly-executed by Sellers
pursuant to which Sellers allow Purchaser to use and operate under, to the extent permitted by
applicable law, Sellers’ Permits and governmental licenses, rights, registrations, variances,
waivers, consents, authorizations, and approvals relating to the Business (collectively, “Operating
Approvals”) which are not being transferred, assigned and conveyed to Purchaser at the Closing
until such time as either Purchaser has obtained the Operating Approvals directly from the relevant
governmental entities or other parties, or the Operating Approvals can lawfully be transferred,
conveyed or assigned to Purchaser; provided that, in no event shall Sellers be required to allow
Purchaser to use the Operating Approvals for a period greater than one hundred twenty (120) days
after the Closing Date; and

(h) fully-executed copies of the Settlement Agreements; and

(i) such other Ancillary Documents as Purchaser may reasonably request that
are not inconsistent with the terms of this Agreement and are customary for a transaction of this
nature and necessary to evidence or consummate the Transactions contemplated by this
Agreement.

4.3 Closing Deliveries by Purchaser. At the Closing, Purchaser shall deliver to
Sellers:

(a) the Assignment and Assumption Agreement duly executed by Purchaser;

(b) written authorization for the unconditional release of the Purchase Deposit
to Sellers;

(c) the Note duly executed by Purchaser;
(d) the Security Agreement duly executed by Purchaser;
(e) the Purchaser’s Subordination Agreement duly executed by Purchaser;

(f) a document in a form and content satisfactory to Sellers, by which
Purchaser causes the TTB Levied Funds to be released to or for the benefit of Sellers subject to
any valid and enforceable competing claim of the TTB senior to the Pre-Petition Financing
Obligation, in accordance with the terms and conditions set forth herein;

(g) a copy of the resolutions adopted by the Board of Directors of Purchaser
evidencing the authorization of the execution and delivery of this Agreement and the
consummation of the Transactions contemplated hereby, certified by an authorized officer of
Purchaser;

(h) a copy of the Zions Note Purchase Agreement duly executed by Purchaser
and Zions; and

30
DOCS [27753-00000 1/3730237.9
Case 18-50609-btpb Doc 717-1 Entered 10/18/19 16:09:28 Page 32 of 159
31

(i) such other Ancillary Documents as Sellers may reasonably request that
are not inconsistent with the terms of this Agreement and are customary for a transaction of this
nature and necessary to evidence or consummate the Transactions contemplated by this
Agreement.

4.4 Termination of Agreement. This Agreement may be terminated only in
accordance with the provisions of this Section 4.4. This Agreement may be terminated at any time
prior to the Closing, as follows:

(a) by the mutual written consent of Sellers and Purchaser;

(b) by written notice from Purchaser to Sellers, if by August 30, 2019, (i) the
Settlement Motion seeking approval of the Settlement Agreements, as provided in Section 9.15
authorizing the compromise of any claims that Sellers, Twin River, Big Canyon and David C.
Howell may have, against Purchaser, Zions, CFO Solutions LLC dba Advanced CFO, Matthew
McKinlay, Valerie Grindle, and Sussman Shank LLP (the “Advanced CFO Parties”), and to
acknowledge the amount, scope, validity, perfection and enforceability of the Pre-Petition
Financing Obligations and Zions’ first priority secured claims with respect to the Purchased Assets
and Excluded Assets, shall not have been approved by the Bankruptcy Court by entry of the
Settlement Order, or (ii) following the entry of the Settlement Order, the Settlement Order shall
not be a Final Order, or otherwise fail to be in full force and effect, or shall have been stayed,
reversed, modified or amended in any material respect without the prior written consent of
Purchaser which consent shal] not be unreasonably withheld by Purchaser;

 

(c) by written notice from Purchaser to Sellers, if by August 30, 2019, the
Bankruptcy Court has not entered a Settlement Order approving and authorizing, pursuant to
Section 363(k) of the Bankruptcy Code, Purchaser’s right to Credit Bid the full amount of any Pre-
Petition Financing Obligations that Purchaser may acquire from Zions pursuant to the Zions Note
Purchase Agreement as provided in Section 9.15;

(d) by written notice from Purchaser to Sellers, if by August 30, 2019, the
Bankruptcy Court has not entered a Settlement Order authorizing the compromise of any claims
that Sellers, Twin River and Big Canyon may have against David C. Howell;

(e) by written notice from Purchaser to Sellers, if (i) the Bidding Procedures
Motion shall not have been approved by the Bankruptcy Court by September 13, 2019, or
(ii) following the entry of the Bidding Procedures Order, the Bidding Procedures Order shall fail
to be in full force and effect or shall have been stayed, reversed, modified or amended in any
material respect without the prior written consent of Purchaser which consent shall not be
unreasonably withheld by Purchaser;

(f) by written notice from Purchaser to Sellers, if (i) the Sale Hearing has not
taken place on or prior to October 15, 2019, (ii) the Bankruptcy Court has not entered the Sale
Order on or prior to October 18, 2019, (iii) the Sale Order shall have been stayed (and such stay
results in the Closing not being consummated prior to the Outside Closing Date) or vacated, or the
Sale Order shall have been modified or supplemented in any material respect without Purchaser’s
prior written consent which consent shall not be unreasonably withheld by Purchaser;

31
DOCS 127753-00000 t/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 33 of 159
32

(g) by written notice of either Sellers or Purchaser to such other Party or
Parties, if the Closing shall not have occurred prior to October 31, 2019 (the “Outside Closing
Date”); provided, however, that a Party shall not be permitted to terminate this Agreement
pursuant to this Section 4.4(g) if such Party is in material breach of this Agreement;

 

(h) by written notice from Purchaser to Sellers, if (i) Sellers seek to have the
Bankruptcy Court enter an order dismissing the Bankruptcy Cases (including seeking to dismiss
any Seller from the Bankruptcy Cases), converting the Bankruptcy Cases into cases under Chapter
7 of the Bankruptcy Code, or appointing a trustee in any of the Bankruptcy Cases, or (ii) an order
of dismissal, conversion or trustee appointment is entered for any reason in the Bankruptcy Cases
and is not reversed or vacated within fourteen (14) days after entry thereof;

(i) by written notice from Purchaser to Sellers, if Sellers breach or fail to
perform in any material respect any of their representations, warranties or covenants contained in
this Agreement (including any failure to execute and deliver to Purchaser the Sellers’
Subordination Agreement) and such breach or failure to perform: (i) would give rise to the failure
of a condition set forth in Article X, (ii) cannot be or has not been cured within ten (10) Business
Days following Purchaser’s delivery of notice to Sellers of such breach or failure to perform, and
(iii) has not been waived by Purchaser;

 

(j) by written notice from either Sellers or Purchaser, if Sellers have entered
into an Alternative Transaction and such Alternative Transaction shall have closed;

(k) by written notice from Sellers to Purchaser, if Purchaser breaches or fails
to perform in any material respect any of its representations, warranties or covenants contained in
this Agreement (including any failure to execute and deliver to Sellers the Note, the Security
Agreement or the Purchaser’s Subordination Agreement) and such breach or failure to perform:
(i) would give rise to the failure of a condition set forth in Article X, (ii) cannot be or has not been
cured within ten (10) Business Days following Sellers’ delivery of notice to Purchaser of such
breach or failure to perform, and (iii) has not been waived by Sellers; or

 

(I) by written notice from Sellers to Purchaser, or from Purchaser to Sellers,
if Purchaser fails to acquire from Zions by September 20, 2019, the Pre-Petition Financing
Obligations.

Each condition set forth in this Section 4.4, pursuant to which this Agreement may be
terminated shall be considered separate and distinct from each other such condition. If more than
one of the termination conditions set forth in this Section 4.4 is applicable, the applicable Party
shall have the right to choose the termination condition or conditions pursuant to which this
Agreement is to be terminated.

 

4.5 Effect of Termination. In the event of any termination of this Agreement as
permitted by Section 4.4 hereof, this Agreement shall forthwith become void and no Party shall
have any liability or further obligation to any other Party under or by reason of this Agreement or
the Transactions contemplated hereby, except for any breach of this Agreement occurring prior to
or as a result of a termination of this Agreement and except further that:

32
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 34 of 159
33

(a) each Party shall return to the other Parties all documents, work papers, and
other materials of the other Parties relating to the Transactions contemplated hereby, whether so
obtained before or after the execution of this Agreement;

(b) Sellers shall return to Purchaser the Purchase Deposit (plus any interest
accrued thereon) within three (3) Business Days after any date upon which Purchaser or Sellers
duly terminate this Agreement; provided, however, that Sellers shall be entitled to retain the
Purchase Deposit if Purchaser shall have breached materially its obligations hereunder;

 

(c) in the event that this Agreement is terminated by either Purchaser or
Sellers solely by reason of an Alternative Transaction pursuant to Section 4.4(j) hereof, and such
Alternative Transaction closes, in addition to the return to the Purchaser of the Purchase Deposit
as provided herein, Seller shall, within ten (10) Business Days after the closing of such Alternative
Transaction, pay to Purchaser the Break-Up Fee;

(d) in the event that Sellers assert that this Agreement shall have been
terminated by reason of a breach by Purchaser of its obligations hereunder, and Purchaser shall
dispute such assertion, the Bankruptcy Court shall determine the merits of such dispute, and, based
thereon, the disposition of the Purchase Deposit. In the event that the Bankruptcy Court determines
that Purchaser shall have breached materially its obligations hereunder, Sellers shall be entitled to
retain the Purchase Deposit and to assert any and all other remedies and claims that Sellers may
have against Purchaser as a result of such breach, including, if applicable, any defense, offset,
counterclaim or objection that Sellers may have with respect to the payment of the Pre-Petition
Financing Obligations and any and all objections to the validity, priority or perfection of any
Encumbrances that Purchaser may have with respect to Sellers’ assets and properties.

(e) in the event that Purchaser asserts that this Agreement shall have been
terminated by reason of a breach by Sellers of their obligations hereunder, and Sellers shall dispute
such assertion, the Bankruptcy Court shall determine the merits of such dispute. In the event that
the Bankruptcy Court determines that Sellers shall have breached materially their obligations
hereunder, except as provided in Sections 4.5(a)-(c) and Section 8.1 hereof, Purchaser’s sole and
exclusive remedy against Sellers shall be to terminate this Agreement, without any liability
whatsoever of Sellers to Purchaser as a result thereof or arising therefrom.

4.6 Extension; Waiver. At any time prior to the Closing Date, Purchaser or each Seller
may (i) extend the time for the performance for its behalf of any of the obligations or other acts of
the other Parties hereto, (ii) waive any inaccuracies in the representations and warranties given for
its behalf herein or in any document delivered pursuant hereto, and (iii) waive compliance with
any of the agreements or conditions contained for its behalf herein. Any agreement on the part of
a Party hereto to any such extension or waiver shall be valid only if set forth in a written instrument
signed by such Party.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers represent and warrant to Purchaser as follows as of the date hereof and as of the
Closing Date:

33
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 35 of 159
34

5.1 Organization and Qualification of Sellers. Each Seller is duly incorporated and

organized, validly existing and in good standing under the Laws of the jurisdiction of its formation.
Each Seller has all requisite power and authority to own, lease and operate its properties and to
carry on its Business as it is now being conducted, subject to the provisions of the Bankruptcy
Code. Each Seller is duly qualified or licensed to do business and is in good standing in each
jurisdiction where the character of the Business or the nature of its properties makes such
qualification or licensing necessary, except for any such failures to be so qualified or licensed as
would not, individually or in the aggregate, have a Material Adverse Effect.

5.2 Authorization of Sellers. Subject to the entry of the Sale Order, each Seller has
all requisite power and authority to execute and deliver this Agreement and each of the Ancillary
Documents to which it is a party, to perform its obligations hereunder and thereunder, and to
consummate the Transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and each of the Ancillary Documents to which a Seller is a party, the performance
by a Seller of its obligations hereunder and thereunder and the consummation of the Transactions
contemplated hereby and thereby have been duly and validly authorized by all necessary action on
the part of each Seller. This Agreement has been, and at or prior to the Closing, each of the
Ancillary Documents to which a Seller is a party will be, duly and validly executed and delivered
by each Seller. Assuming the due authorization, execution and delivery of this Agreement and the
Ancillary Documents by Purchaser and subject to the entry of the Sale Order, this Agreement
constitutes, and each Ancillary Document to which a Seller is a party when so executed and
delivered will constitute, legal, valid and binding obligations of Sellers, enforceable against Sellers
in accordance with their terms.

5.3 No Inconsistent Obligations of Sellers. Neither the execution and delivery of this
Agreement or the Ancillary Documents, nor the consummation of the Transactions contemplated
herein or therein in accordance with the Sale Order, will result in a violation or breach of, or
constitute a default under (a) the Organizational Documents of Sellers, (b) any applicable ruling
or order of any Governmental Body, (c) any term or provision of any contract or agreement to
which a Seller is a party, (d) any writ, order, judgment, decree, law, rule, regulation or ordinance
or (e) any other commitment or restriction to which a Seller is a party.

5.4 No Conflicts; No Additional Consents; Sellers’ Compliance with Law.

(a) The execution, delivery and performance by each Seller of this Agreement
or any Ancillary Document to which it is a party, the compliance by each Seller with the provisions
hereof or thereof, the consummation of the Transactions contemplated hereby or thereby and the
taking by each Seller of any other action contemplated hereby or thereby, do not and will not
contravene, violate or conflict with any term or provision of its Organizational Documents.

(b) Except as set forth in Schedule 5.4(b) hereof, to the Knowledge of Sellers,
each Seller is in compliance, in all material respects with all applicable Laws, except as such
compliance may be excused by the provisions of the Bankruptcy Code. No Seller has received
any outstanding written notice from any Governmental Body regarding any actual or possible
material violation of, or failure to comply in any material respect with, any Law.

34
DOCS 127753-000001/3730237,9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 36 of 159
35

(c) No consent, waiver, approval, order or authorization of, or registration,
qualification, designation or filing with any Governmental Body or other Person is required in
connection with the execution, delivery and performance by Sellers of this Agreement or the
Ancillary Documents to which they are parties, the compliance by Sellers with any of the
provisions hereof or thereof, the consummation of the Transactions contemplated hereby or
thereby, or the taking by Sellers of any other action contemplated hereby or thereby, other than the
entry of the Sale Order and such filings, notices or consents, the failure of which to make or obtain
would not reasonably be expected to have, individually or in the aggregate, a Material Adverse
Effect on Sellers’ ability to perform their obligations under this Agreement and the Ancillary
Documents to which they are parties or to consummate on a timely basis the Transactions
contemplated hereby or thereby; provided, however, that Sellers make no representation or
warranty regarding the assignability of any Permit to Purchaser.

 

5.5 No Brokers or Finders by Reason of Sellers’ Acts. No Person has acted, directly
or indirectly, as a broker or finder for Sellers in connection with the Transactions contemplated by
this Agreement, and Purchaser will not become obligated to pay any fee or commission or like
payment to any broker, finder or other Person as a result of the consummation of the Transactions
contemplated by this Agreement based upon any arrangement made by or on behalf of Sellers.

5.6 Title to Purchased Assets. Other than real property leased by a Seller or personal
property leased or licensed by a Seller (including the Assigned Contracts), Sellers have good title
to the Purchased Assets and, at the Closing, Purchaser, pursuant to this Agreement and the Sale
Order, shall acquire good and marketable title in and to all of such Purchased Assets, in each case
free and clear of all Claims, Encumbrances (other than Assumed Liabilities and Permitted
Encumbrances) and other interests to the fullest extent permissible under Section 363(f) of the
Bankruptcy Code. Except for any Permits which are not transferred to Purchaser hereunder, the
Purchased Assets include all of the properties and assets required to operate, in all material
respects, the Business in the Ordinary Course of Business. For the sake of clarity, the right to use
any assets included in the Purchased Assets in which Sellers have leasehold or non-ownership
rights to use shall be assigned to Purchaser only through the assumption and assignment of the
Assigned Contracts in accordance with and subject to the terms and conditions of this Agreement.

5.7 No Litigation Affecting Sellers. Except as set forth on Schedule 5.7 hereto and
other than in connection with the Bankruptcy Cases, there is no suit, action, litigation, arbitration
proceeding or governmental proceeding or audit, including appeals and applications for review, in
progress or pending against or relating to Sellers or any judgment, decree, injunction, deficiency,
rule or order of any court, governmental department, commission, agency, instrumentality or
arbitrator which, in any case, might affect materially adversely the ability of Sellers to enter into
this Agreement or to consummate the Transactions contemplated hereby.

5.8 Permits. To the Knowledge of Sellers, each Seller is in material compliance with
the material terms of all material Permits used by Sellers in the Business, and all such Permits are
valid and in full force and effect, and no proceeding is pending, the object of which is to revoke,
limit or otherwise affect materially any such Permit.

 

35
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 37 of 159
36

5.9 Labor Matters.

(a) No Seller is a party to any labor or collective bargaining agreement with
respect to its employees. No employee of any Seller is represented by any labor organization.

(b) There are no strikes, lockouts, work or slowdowns pending
involving Sellers.

5.10 Environmental Matters. Except as set forth on Schedule 5.10 hereto and except
for facts, circumstances or conditions that would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect with respect to the Purchased Assets, to the
Knowledge of Sellers, there is no order of any Governmental Body, nor has any Seller received
any verbal or written notice, complaint or inquiry from a Governmental Body respecting
Environmental Laws, and there is no investigation, action or proceeding pending, that could
reasonably be expected to result in Purchaser’s incurring any Environmental Liabilities.

5.11 No Other Representations or Warranties. Except for the representations,
warranties and covenants of Sellers expressly contained herein, no Seller, any Representative of
any Seller, nor any other Person, makes any other express or implied warranty (including, without
limitation, any implied warranty of merchantability or fitness for a particular purpose) on behalf
of Sellers, including any representations, warranties or covenants regarding (a) the past, present or
future profitability of the Businesses or the probable success or profitability of ownership, use or
operation of the Purchased Assets by Purchaser after the Closing, (b) the probable success or
results in connection with the administration of the Bankruptcy Cases and Sellers’ efforts to obtain
entry of the Sale Order, or (c) the value, use, condition, quality or quantity of the Purchased Assets.
Except as expressly provided in Section 5.6 (Title to Purchased Assets) hereof, the Purchased
Assets are being conveyed hereby on an “AS IS,” “WHERE IS” condition at the Closing Date,
without any warranty of any nature whatsoever (including any implied warranty of merchantability
or fitness for a particular purpose).

ARTICLE VI.
REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

Purchaser represents and warrants to Sellers as follows as of the date hereof and as of the
Closing Date:

6.1 Organization and Qualification of Purchaser. Purchaser is duly organized,

validly existing and in good standing under the Laws of its jurisdiction of organization. Purchaser
has all requisite power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted, except as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on Purchaser’s ability to consummate
the Transactions contemplated hereby.

6.2 Authority of Purchaser. Purchaser has the requisite power and authority to
execute and deliver this Agreement and each of the Ancillary Documents to which it is a party, to
perform its obligations hereunder and thereunder, to consummate the Transactions contemplated
hereby and thereby and to assume and perform the Assumed Liabilities. The execution and
delivery of this Agreement by Purchaser and each of the Ancillary Documents to which it is a

36
DOCS 127753-00000 1/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 38 of 159
37

party, the performance by Purchaser of its obligations hereunder and thereunder, the
consummation of the Transactions contemplated hereby and thereby and the assumption and
performance of the Assumed Liabilities have been duly and validly authorized by all necessary
actions on the part of Purchaser. This Agreement has been, and at or prior to the Closing, each of
the Ancillary Documents to which Purchaser is a party will be, duly and validly executed and
delivered by Purchaser. Assuming the due authorization, execution and delivery of this Agreement
and the Ancillary Documents by Sellers and subject to the entry of the Sale Order, this Agreement
constitutes, and each Ancillary Document to which Purchaser is a party when so executed and
delivered will constitute, legal, valid and binding obligations of Purchaser, enforceable against
Purchaser in accordance with its terms.

6.3 No Inconsistent Obligations of Purchaser. Neither the execution and delivery of
this Agreement or the Ancillary Documents, nor the consummation of the Transactions
contemplated herein or therein in accordance with the Sale Order, will result in a violation or
breach of, or constitute a default under (a) the articles of incorporation, as amended, the bylaws,
or other Organizational Documents of Purchaser, (b) any applicable ruling or order of any
Governmental Body, (c) any term or provision of any contract or agreement to which Purchaser is
a party, (d) any writ, order, judgment, decree, Law, rule, regulation or ordinance, (€) any other
commitment or restriction to which Purchaser is a party.

6.4 No Conflicts; No Additional Consents; Purchaser’s Compliance with Law.

(a) The execution, delivery and performance by Purchaser of this Agreement
or any Ancillary Document to which it is a party, the compliance by Purchaser with the provisions
hereof or thereof, the consummation of the Transactions contemplated hereby or thereby and the
taking by Purchaser of any other action contemplated hereby or thereby, do not and will not
contravene, violate or conflict with any term or provision of its Organizational Documents.

(b) To Purchaser’s Knowledge, Purchaser is in compliance, in all material
respects with all applicable Law. Purchaser has received no outstanding written notice from any
Governmental Body regarding any actual or possible material violation of, or failure to comply in
any material respect with, any Law.

(c) No consent, waiver, approval, order or authorization of, or registration,
qualification, designation or filing with any Governmental Body or other Person is required in
connection with the execution, delivery and performance by Purchaser of this Agreement or the
Ancillary Documents to which it is a party, the compliance by Purchaser with any of the provisions
hereof or thereof, the consummation of the Transactions contemplated hereby or thereby, the
assumption and performance of the Assumed Liabilities or the taking by Purchaser of any other
action contemplated hereby or thereby, other than the entry of the Settlement Order, Bid
Procedures Order, Sale Order and such filings, notices or consents, the failure of which to make
or obtain would not reasonably be expected to have, individually or in the aggregate, a material
adverse effect on Purchaser’s ability to perform its obligations under this Agreement and the
Ancillary Documents to which it is a party, to assume and perform the Assumed Liabilities or to
consummate on a timely basis the Transactions contemplated hereby or thereby.

37
DOCS 127753-000001/3730237,9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 39 of 159
38

6.5 No Brokers or Finders by Reason of Purchaser’s Acts. No Person has acted,
directly or indirectly, as a broker or finder for Purchaser in connection with the Transactions
contemplated by this Agreement and Sellers will not become obligated to pay any fee or
commission or like payment to any broker, finder or other Person as a result of the consummation
of the Transactions contemplated by this Agreement based upon any arrangement made by or on
behalf of Purchaser.

6.6 Adequate Assurance of Future Performance Regarding Assigned Contracts.
As of the Closing, Purchaser will be capable of satisfying the conditions contained in sections

365(b)(1)(C) and 365(f) of the Bankruptcy Code with respect to the Assigned Contracts.

6.7 No Litigation Affecting Purchaser. There is no suit, action, litigation, arbitration
proceeding or governmental proceeding or audit, including appeals and applications for review, in
progress or pending against or relating to Purchaser or any judgment, decree, injunction,
deficiency, rule or order of any court, governmental department, commission, agency,
instrumentality or arbitrator which, in any case, might affect materially adversely the ability of
Purchaser to enter into this Agreement or to consummate the Transactions contemplated hereby.

6.8 Investigation. Purchaser has made such investigation as it has deemed appropriate
in connection with Purchaser’s decision to enter into this Agreement. Purchaser has had the
opportunity to inspect the Purchased Assets, visit with Sellers and meet with Sellers’
Representatives to discuss the Business. Purchaser is relying on the results of such investigation
and the advice of its own advisors and has not relied upon any statement or representation made
by Sellers or any Representative of Sellers other than the covenants, representations and warranties
of Sellers set forth expressly in this Agreement.

6.9 Purchaser’s Financial Condition. As of the Closing Date and immediately after
consummating the Transactions contemplated by this Agreement, Purchaser will not (i) be
insolvent (either because its financial condition is such that the sum of its debts is greater than the
fair value of its assets or because the fair value of its assets will be less than the amount required
to pay its probable liabilities as they become due and payable), (ii) have unreasonably small capital
with which to engage in its business, or (iii) have incurred or planned to incur debts beyond its
ability to repay such debts as they mature.

6.10 Notan Insider. Neither Purchaser nor any of its Representatives is an “insider” of
any of the Sellers, as that term is defined in Section 101(31) of the Bankruptcy Code.

ARTICLE Vi.
EMPLOYEES

Purchaser is neither merging with Sellers nor acquiring all of Sellers’ assets and may, but
is not required to, extend offers of employment to any of Sellers’ employees upon the Closing.
Nothing herein, expressed or implied, shall confer upon any employee any rights to employment
or continued employment for any specified period of any nature or kind whatsoever, under or by
reason of any provision of this Agreement. Purchaser intends to engage, after the Closing,
David C. Howell as a consultant, pursuant to terms and conditions which will be disclosed fully to
the Bankruptcy Court and Sellers’ creditors in connection with the Sale Hearing.

38
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 40 of 159
39

ARTICLE VIil.
BANKRUPTCY COURT MATTERS

8.1 Approval of Break-Up Fee and Bid Protections. Subject to the entry of the
Bidding Procedures Order, in consideration for Purchaser’s having expended considerable time

and expense in connection with this Agreement and the negotiation hereof and the identification
and quantification of assets of Sellers, Sellers shall pay to Purchaser promptly upon the effective
date of termination of this Agreement in accordance with, and only to the extent provided in, the
provisions of Section 4.5(c) hereof, a break-up fee of One Hundred Fifty Thousand Dollars
($150,000) (the “Break-Up Fee”). In addition, the Bidding Procedures Order shall provide for an
initial overbid in the amount of $100,000 over and above the aggregate of the Purchase Price and
the Break-Up Fee, and minimum bid increments thereafter of $50,000 (the “Bid Protections”).
Purchaser, as part of its right to increase its bid as part of any Auction process, shall be entitled to
increase the Credit Bid to preserve fully any and all of its credit bid rights under Section 363(k) of
the Bankruptcy Code up to and including the full amount of the Pre-Petition Financing Obligations.
The obligations of Sellers to pay the Break-Up Fee (i) shall be entitled to administrative expense
claim status under sections 503(b)(1)(A) and 507(a)(2) of the Bankruptcy Code, (ii) shall not be
subordinate to any other administrative expense claim against Sellers, and (iii) shall survive the
termination of this Agreement in accordance with Section 4.5(c) hereof. The Bidding Procedures
Order shall approve the Break-Up Fee and the Bid Protections as set forth in this section.

8.2 Competing Bid and Other Matters.

(a) No later than August 30, 2019, Sellers shall file with the Bankruptcy Court
a motion seeking entry of the Bidding Procedures Order (the “Bidding Procedures Motion”) in
a form approved by Purchaser and as contemplated by this Article VIII, which approval shall not
be unreasonably withheld by Purchaser. No later than September 17, 2019, Sellers shall file with
the Bankruptcy Court a motion seeking entry of the Sale Order (“Sale Motion”) in a form approved
by Purchaser which approval shall not be unreasonably withheld by Purchaser.

(b) This Agreement and the Transactions contemplated hereby are subject to
Sellers’ right and ability to consider higher or better competing bids with respect to the Business
and the Purchased Assets (whether in component parts or subsets of the Purchased Assets, or a
material portion of the Purchased Assets as provided herein) pursuant to the Bidding Procedures
Order (each a “Competing Bid”).

(c) If an Auction is conducted, and Purchaser is not the prevailing party at the
conclusion of such Auction (such prevailing party, the “Prevailing Bidder”), Purchaser shall serve
as a back-up bidder in the amount of the Purchase Price (as the same may be improved upon at the
Auction), and keep Purchaser’s bid to consummate the Transactions contemplated by this
Agreement on the terms and conditions set forth in this Agreement (as the same may be improved
upon in the Auction) open and irrevocable until the earlier of (i) 5:00 p.m. (prevailing Pacific
Time) on the date which is thirty (30) days after the date of entry of the Sale Order (the “Outside
Back-up Date”); provided, however, in no event shal] the Outside Back-up Date be later than
November 15, 2019, or (ii) the date of closing of an Alternative Transaction with the Prevailing
Bidder.

 

39
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 41 of 159
40

(d) Sellers shall serve true and correct copies of the Bidding Procedures
Motion and the Sale Motion and all related pleadings in accordance with the Bankruptcy Code,
the Bankruptcy Rules and any applicable order of the Bankruptcy Court.

8.3 Sale Order. Sellers shall use their commercially reasonable efforts to obtain from
the Bankruptcy Court an order (in form and content approved by Purchaser which approval shall
not be unreasonably withheld by Purchaser) approving the Sale Motion (“Sale Order”) in
accordance with the provisions of Section 8.2(a) hereof, and as further described below. If
Purchaser is the Prevailing Bidder, the Sale Order shall, among other things (i) approve, pursuant
to sections 105, 363 and 365 of the Bankruptcy Code, the execution, delivery and performance by
Sellers of this Agreement, the sale of the Purchased Assets to Purchaser on the terms and
conditions set forth herein and free and clear of all Claims and Encumbrances (other than Claims
and Encumbrances included in the Assumed Liabilities and Permitted Encumbrances), and the
performance by Sellers of their obligations under this Agreement; (ii) authorize and empower
Sellers to assume and assign to Purchaser the Assigned Contracts; and (iii) find that Purchaser is
a “good faith” purchaser within the meaning of Section 363(m) of the Bankruptcy Code, grant to
Purchaser the protections of Section 363(m) of the Bankruptcy Code and find that Purchaser is not
a successor to any Seller. Purchaser agrees that it will promptly take such actions as are reasonably
requested by Sellers to assist Sellers in obtaining entry of the Sale Order, including live testimony,
furnishing affidavits or other documents or information for filing with the Bankruptcy Court for
the purposes, among others, of demonstrating that Purchaser is a “good faith” purchaser under
Section 363(m) of the Bankruptcy Code, and establishing adequate assurance of future
performance within the meaning of Section 365 of the Bankruptcy Code. The Sale Order shall
provide that it shall not be subject to Rules 6004(h) and 6006(d) of the Federal Rules of Bankruptcy
Procedure.

8.4 Contracts. Sellers shall serve on all non-Seller counterparties to all of the
Assigned Contracts a notice stating specifically that Sellers are seeking the assumption and
assignment of such Assigned Contracts and shall notify such non-Seller counterparties of the
deadline for objecting to the assumption and assignment of the Assigned Contracts and the amount
of the Cure Amounts.

8.5 Bankruptcy Filings. Sellers agree to seek diligently the entry of the Bidding
Procedures Order and the Sale Order.

8.6 Sale Free and Clear. Sellers acknowledge and agree, and the Sale Order shall
provide that, on the Closing Date, the Purchased Assets shall be transferred to Purchaser free and
clear of all Claims and Encumbrances, other than Permitted Encumbrances and the Assumed
Liabilities, to the fullest extent permitted by Section 363 of the Bankruptcy Code,

ARTICLE IX.
COVENANTS AND AGREEMENTS

9.1 Conduct of Business of Sellers. From the Agreement Date until the Closing,
Sellers shall use commercially reasonable efforts, except as otherwise required, authorized or
restricted pursuant to the Bankruptcy Code or an order of the Bankruptcy Court, to operate the
Business in the Ordinary Course of Business, subject to the constraints associated with Sellers’

 

40
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 42 of 159
41

financial distress. From the Agreement Date until the Closing, Sellers shall make no sale of
Purchased Assets other than in the Ordinary Course of Business, absent Purchaser’s prior written
consent, in Purchaser’s sole and absolute discretion. Without limiting the generality of the
foregoing, Sellers agree that, from the Agreement Date until the Closing, Sellers shall not do any
of the following without Purchaser’s prior written consent: (a) sell any Inventory or other
Purchased Assets (normally sold to customers in the Ordinary Course of Business) at a discount
greater than 12%; (b) accelerate or compromise customer payment terms or Accounts Receivable
for discounts or otherwise; or (c) modify vendor payment or credit terms outside the Ordinary
Course of Business.

9.2 Access to Information. Sellers agree that, between the Agreement Date and the
earlier of the Closing Date and any date on which this Agreement is terminated in accordance with
Section 4.4 hereof, Purchaser shall be entitled, through its Representatives, to have such reasonable
access to and make such reasonable investigation and examination of the books and records,
properties, businesses, assets, and operations of Sellers as Purchaser’s Representatives may
reasonably request. Any such investigations and examinations shall be conducted during regular
business hours upon reasonable advance notice and under reasonable circumstances. Sellers shall
use commercially reasonable efforts to cause their Representatives to reasonably cooperate with
Purchaser and Purchaser’s Representatives in connection with such investigations and
examinations, and Purchaser shall, and use its commercially reasonably efforts to cause its
Representatives to, reasonably cooperate with Sellers and their Representatives, and shall use its
commercially reasonable efforts to minimize any disruption to the Business. Purchaser hereby
acknowledges and agrees that Purchaser’s satisfaction with such investigation and examination is
not a condition to Purchaser’s obligation to consummate the Transactions contemplated by this
Agreement.

9.3 Reasonable Efforts; Cooperation.

(a) Subject to the other provisions of this Agreement, each Party shall use its
commercially reasonable efforts to perform its obligations hereunder and to take, or cause to be
taken, and do, or cause to be done, all things necessary, proper or advisable under applicable Law
to cause the Transactions contemplated herein to be effected as soon as practicable, but in any
event on or prior to the Outside Closing Date, in accordance with the terms hereof, and shall
cooperate in a commercially reasonable manner with each other Party and its Representatives in
connection with any act required to be taken as a part of its obligations hereunder.

(b) The obligations of Sellers pursuant to this Section 9.3 shall be subject to
any orders entered or approvals or authorizations granted by the Bankruptcy Court, requirements
of the Bankruptcy Code and Sellers’ obligations as debtors-in-possession to comply with any order
of the Bankruptcy Court (including the Bidding Procedures Order and the Sale Order), and Sellers’
duty to seek to obtain the highest or otherwise best price for the Business as required by the
Bankruptcy Code.

(c) Subject to the provisions of Section 12.1 hereof, Sellers, on one hand, and
Purchaser, on the other hand, will provide each other with such cooperation and information as
either of them may reasonably request of the other in connection with filing any tax return,
amended tax return or claim for refund, determining a liability for Taxes, or participating in or

41
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 43 of 159
42

conducting any audit or other proceeding in respect of Taxes (such cooperation and information
shall include providing copies of relevant tax returns or portions thereof, together with any
intercompany schedules, related work papers and documents relating to rulings and other
determinations by Tax authorities). In addition, Purchaser shall make available to Sellers, without
charge to Sellers, such office space and employee support reasonably necessary to assist Sellers to
wind up Sellers’ operations following the Closing, resolve the Bankruptcy Cases, dissolve each
Seller and prepare and file tax returns. Any information obtained under this Section 9.3(c) shall
be kept confidential except as may be otherwise necessary in connection with the filing of tax
returns or claims for refund or in conducting any audit or other proceeding.

(d) Subject to the provisions of Section 12.1 hereof, each Party shall furnish
the other Parties with such necessary information and assistance as such other Parties may
reasonably request in connection with their preparation of necessary filings, registration or
submissions of information to a Governmental Body in connection with this Agreement, the
Transactions contemplated hereby and any such filing, notification or request for approval in
connection with this Agreement.

9.4 Further Assurances. Prior to the Closing, each Party shall execute and cause to
be delivered to each other Party such instruments and other documents, and shall take such other
actions, as such other Party may reasonably request for the purpose of carrying out or evidencing
any of the Transactions contemplated by this Agreement.

9.5 Notification of Certain Matters. Sellers shall give prompt notice to Purchaser,
and Purchaser shall give prompt notice to Sellers, of (a) any notice or other communication from
any Person alleging that the consent of such Person is or may be required in connection with the
Transactions contemplated by this Agreement or the Ancillary Documents and which is not likely
to be obtained prior to the Closing, and (b) any written objection or proceeding that challenges the
Transactions contemplated hereby or the entry of the Sale Order.

9.6 Confidentiality.

(a) Each Party acknowledges that the confidential information provided to it
in connection with this Agreement, including under Section 9.2 hereof, and the consummation of
the Transactions contemplated hereby, is subject to such Party’s covenant and agreement to
maintain the confidentiality thereof.

(b) Each Party shall use its commercially reasonable efforts to maintain,
unless disclosure is required by applicable Law, the confidentiality of any confidential information
regarding the Business which is in its possession or of which it is aware; provided, that confidential
information shall not include information that becomes generally available to the public other than
as a result of the breach of this Section 9.6(b) or information not otherwise known by the Party
that becomes available to such Party from a Person other than the Party providing such confidential
information, or any of the discussions or negotiations conducted with the Party providing such
confidential information in connection with this Agreement. Notwithstanding the foregoing, a
Party shall be entitled to disclose (i) any information required to be disclosed by such Party to the
Bankruptcy Court, the United States Trustee, parties-in-interest in the Bankruptcy Cases (including
the Committee), or other Persons bidding on assets of Sellers, (ii) any information required to be

42
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 44 of 159
43

disclosed by such Party pursuant to any applicable Law (including the Bankruptcy Code and
Bankruptcy Rules), any legal proceeding, or requirements of a Governmental Body, or (iii) any
information to such Party’s counsel and financial advisors; provided, that, in each case, such
disclosure shall be limited to the information that is so required to be disclosed and to the Person(s)
to whom such disclosure is required,

9.7. Preservation of Records. Each Seller (or any subsequently appointed bankruptcy
estate representative, including a trustee or plan agent) and Purchaser agree that each of them shall
preserve and keep the books and records held by it relating to the pre~-Closing Business for a period
of four (4) months from the Closing Date and shal! make such books and records available to each
other Party (and permit such other Party to make extracts and copies of such books and records at
its own expense) as may be reasonably requested by such Party. The Parties shall also make
available to the Committee, or a post-confirmation trustee or plan agent appointed in the
Bankruptcy Cases, any books and records reasonably required to investigate or prosecute claims
and causes of action that are Excluded Assets under this Agreement. In the event that a Seller, on
one hand, or Purchaser, on the other hand, desires to destroy such books and records after such
four (4) month period, such Party first shall give twenty (20) days’ prior written notice to the other
Party (and (i) the Committee or (ii) any post-confirmation trustee or plan agent appointed in the
Bankruptcy Cases) and such other Party (or the Committee or a post-confirmation trustee or plan
agent, to the extent necessary to investigate or prosecute excluded claims and causes of action)
shall have the right at its option and expense, upon prior written notice given within that twenty
(20) day period, to take possession of such books and records, or make extracts and copies of such
books and records, within thirty (30) days after the date of such notice.

9.8 Notice of Material Adverse Effect. Sellers shall promptly inform Purchaser in
writing of the occurrence of any event that has had, or is reasonably expected to have, a Material
Adverse Effect on Sellers’ ability to consummate the Transactions contemplated hereby.

9.9 Casualty Loss. Notwithstanding any provision of this Agreement to the contrary,
if, before the Closing, all or any portion of the Purchased Assets is condemned or taken by eminent
domain, or is damaged or destroyed by fire, flood or other casualty, Sellers shall notify Purchaser
promptly in writing of such fact. In the case of condemnation or taking, whether via eminent
domain, condemnation, inverse condemnation or similar action (a “Government Taking”),
Sellers shall assign or pay, as the case may be, any proceeds thereof to Purchaser at the Closing.
In the case of fire, flood or other casualty, Sellers shall assign the insurance proceeds therefrom to
Purchaser at the Closing. Notwithstanding the foregoing, the provisions of this Section 9.9 shall
in no way modify Purchaser’s other rights under this Agreement, including any applicable right to
terminate the Agreement.

9.10 No Successor Liability. The Parties intend that, except where expressly prohibited
under applicable Law, upon the Closing, Purchaser shall not be deemed to: (a) be the successor of
Sellers as it is not acquiring Sellers’ equity or all of Sellers’ assets, (b) have, de facto, or otherwise,
merged with or into Sellers, (c) be a mere continuation or substantial continuation of Sellers or the
enterprise(s) of Sellers, or (d) be liable for any acts or omissions of Sellers in the conduct of the
Business or arising under or related to Sellers’ use or ownership of the Purchased Assets other than
as set forth in this Agreement, Without limiting the generality of the foregoing, and except as
otherwise provided in this Agreement, the Parties intend that Purchaser shall not be liable for any

43
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 45 of 159
44

Encumbrance (other than Assumed Liabilities and Permitted Encumbrances) against Sellers or any
of Sellers’ predecessors or affiliates, and Purchaser shal] have no successor or vicarious liability
of any kind or character whether known or unknown as of the Closing Date, whether now existing
or hereafter arising, or whether fixed or contingent, with respect to the Business, the Purchased
Assets or any liabilities of Sellers arising prior to the Closing Date. The Parties agree that
provisions substantially in the form of this Section 9.10 shall be reflected in the Sale Order.

9.11 Change of Name. Promptly following the Closing, each Seller shall discontinue
the use of its current name (and any other trade names or “d/b/a” names currently utilized by such
Seller) and shall not use or employ any name which includes the words, “Howell Munitions,”
“Clearwater,” “X-Treme,” “Ammo Load,” “Freedom Munitions,” “Lewis-Clark Ammunition,” or
“Components Exchange,” or any derivation thereof, without the prior written consent of Purchaser
(which consent shall not be unreasonably withheld by Purchaser), and Sellers shall cause the names
of Sellers in the caption of the Bankruptcy Cases to be changed to new names of Sellers which do
not include any of the foregoing names.

9.12 Receivables. From and after the Closing, if a Seller receives or collects any funds
relating to Accounts Receivable, in respect of the Purchased Assets, such Seller shall remit such
funds to Purchaser within five Business Days after its receipt thereof.

9.13 Government Approvals.

(a) During the period prior to the Closing Date, Sellers and Purchaser shall
use their respective commercially reasonable efforts, and shall cooperate with each other, to do or
cause to be done, all things necessary, proper or advisable consistent with Law, to cause the
conditions precedent to the Closing to be satisfied and to cause the Closing to occur, including by
seeking to obtain any consents and approvals of any Governmental! Body required to be obtained
by them to permit the consummation of the Transactions contemplated by this Agreement.
Purchaser shall act diligently and reasonably to cooperate with Sellers, to the extent commercially
reasonable, to obtain the consents and approvals contemplated by this Section 9.13(a); provided,
however, Purchaser shall not be required to waive any of the conditions to the Closing set forth in
Article X hereof.

(b) Notwithstanding anything to the contrary in this Agreement, in the event
that any administrative or judicial action or proceeding is instituted (or threatened to be instituted)
by a Governmental Body or other Person challenging the Transactions hereunder or any other
agreement contemplated hereby, each Party shall cooperate in all respects with each other Party
and use its respective commercially reasonable efforts to contest and resist any such action or
proceeding and to have vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that is in effect and that prohibits,
prevents or restricts consummation of the Transactions contemplated by this Agreement.
Notwithstanding the foregoing, in no event shall Purchaser be required to divest any of the
Purchased Assets in order to comply with this Section 9.13(b).

9.14 No Opposition to Foreclosure of Assets of Twin River and Big Canyon. Sellers
shall not oppose, and shall cause Twin River not to oppose, in any manner any acts that may be

taken by Purchaser, from and after the Closing Date, to enforce against the assets, properties and

a4
DOCS 127753-00000!/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 46 of 159
45

interests of Twin River and Big Canyon Purchaser’s rights and remedies as a secured creditor as a
result of an acquisition by Purchaser of the Pre-Petition Financing Obligations and related
Encumbrances of Zions pursuant to the Zions Note Purchase Agreement, including any foreclosure
of such assets, properties and interests or any deed in lieu of foreclosure of such assets, properties
and interests by Purchaser (the “Twin River/Big Canyon Foreclosure”).

9.15 Compromise of Claims. Sellers shall request an order (the “Settlement Order”),
by motion made pursuant to Rule 9019 of the Federal Rules of Bankruptcy Procedure (the
“Settlement Motion”), seeking, among other things, authority to compromise any claims that
Sellers may have against Purchaser, Zions Bancorporation, N.A. dba Zions First National Bank
(“Zions”), or any of the Advanced CFO Parties, and to acknowledge the amount, scope, validity,
perfection and enforceability of the Pre-Petition Financing Obligations and Zions’ first priority
secured claims with the respect to the Purchased Assets and Excluded Assets, on terms and
conditions set forth in Settlement Agreements mutually acceptable to Zions, Sellers and Purchaser,
as may be necessary to consummate the Transactions contemplated hereby. The Settlement
Motion seeking to approve the Settlement Agreements will request, among other things,
Purchaser’s right, as the successor-in-interest to Zions, to fully Credit Bid the amount of the Pre-
Petition Financing Obligations at any Auction, in accordance with Section 363(k) of the
Bankruptcy Code. The hearing on the Settlement Motion shall be held on or before August 30,
2019, or by such later date as may be acceptable to Zions and Purchaser.

9.16 Cash Collateral. In the event that Purchaser acquires the Pre-Petition Financing
Obligations and related Encumbrances of Zions prior to the Closing Date or the Outside Back-Up
Date, Purchaser agrees to (a) Sellers’ continued use of any “cash collateral” of Purchaser, as such
term is defined in Section 363(a) of the Bankruptcy Code, in accordance with the terms and
conditions of any cash collateral order of the Bankruptcy Court and the budget(s) attached thereto,
in effect as of the date of Purchaser’s acquisition of the Pre-Petition Financing Obligations
(collectively, the “Current Cash Collateral Order”), and (b) negotiate in good faith a further
extension of the Current Cash Collateral Order and the Sellers’ continued use of cash collateral on
agreed terms and conditions (including reasonable modifications to a cash collateral budget) as
may be reasonably requested by Sellers. A true and correct copy of the Current Cash Collateral
Order with the current cash collateral budget is attached hereto as Exhibit “1.”

9.17 Determination of No Environmental Liability. Purchaser shall use commercially

reasonable efforts, at no cost or expense to Purchaser, as Sellers may reasonably request to assist
Sellers in any efforts that Sellers may take to obtain a determination, from the Bankruptcy Court
or any other Governmental Body, that, as of the Closing Date, Sellers are in material compliance
with all Environmental Laws.

9.18 Adequate Assurance of Future Performance Regarding Assigned Contracts.
Purchaser shall be responsible for satisfying the conditions contained in sections 365(b)(1)(C) and

365(f) of the Bankruptcy Code with respect to the Assigned Contracts.

9.19 Purchaser’s Acquisition of Pre-Petition Financing Obligations. Purchaser shall
use its commercially reasonable efforts to consummate the transactions contemplated by the Zions

Note Purchase Agreement.

45
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 47 of 159
46

9.20 Payment of Payables Owed to Sellers. Notwithstanding any provision of this
Agreement to the contrary, Purchaser, and any affiliate of Purchaser, including Dan Kash, LAX
Ammo, LLC and L.A.X. Firing Range, Inc. shall pay timely to Sellers all obligations that they
may owe to Sellers (“Purchaser Party Payables”) strictly in accordance with agreed upon credit
terms. Nothing contained in this Agreement shall affect in any manner the obligation of Purchaser
or any affiliate of Purchaser to pay timely any Purchase Party Payables.

9.21 Cooperation Regarding Disposition of TTB Adversary Action. Prior to the
Closing, Sellers shall cause to be filed an objection to the TTB Claim seeking a determination by

the Bankruptcy Court regarding the allowance of the TTB Claim. At the request of Purchaser,
Sellers shall cooperate with Purchaser and Zions regarding the dismissal or other appropriate
disposition of the TTB Adversary Action, without prejudice, upon the filing of the TTB Claim
Objection.

ARTICLE X.
CONDITIONS TO CLOSING

10.1 Conditions Precedent to the Obligations of Purchaser and Sellers. The
respective obligations of each Party to this Agreement to consummate the Transactions

contemplated by this Agreement are subject to the satisfaction (or to the extent permitted by Law,
written waiver by each of Sellers and Purchaser) on or prior to the Closing Date, of each of the
following conditions:

(a) there shall not be in effect any order, writ, injunction, judgment or decree
entered by a Governmental Body of competent jurisdiction, or any Law preventing, enjoining,
restraining, making illegal or otherwise prohibiting the consummation of the Transactions
contemplated by this Agreement or the Ancillary Documents; and

(b) the Bankruptcy Court shall have entered the Bidding Procedures Order
and the Sale Order (as provided in Article VIII) and both of such orders shall be in form and
substance approved by Sellers and Purchaser (which approval shall not be unreasonably withheld
by Sellers or Purchaser), and shall not have been reversed or stayed. The finality of the Sale Order
shall not be a condition to the Closing, provided that (i) the Bankruptcy Court finds that Purchaser
is a good faith purchaser in accordance with the provisions of Section 363(m) of the Bankruptcy
Code; and (ii) the Sale Order shall not have been stayed (and such stay results in the Closing not
being consummated prior to the Outside Closing Date) or vacated, or the Sale Order shall have
been modified or supplemented in any material respect without Purchaser’s prior written consent
which consent shall not be unreasonably withheld by Purchaser.

10.2 Conditions Precedent to the Obligations of Sellers. The obligations of Sellers to
consummate the Transactions contemplated by this Agreement are subject to the fulfillment, on or
prior to the Closing Date, of each of the following conditions, any of which may be waived in
writing by Sellers in their sole discretion:

(a) the representations and warranties made by Purchaser in this Agreement
or in any Ancillary Document shall be true and correct in all material respects, in each case as of
the Agreement Date and as of the Closing Date, with the same force and effect as though all such

46
DOCS 127753-000001/3730237,9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 48 of 159
47

representations and warranties had been made as of the Closing Date (other than representations
and warranties that by their terms address matters only as of another specified date, which shall be
true and correct only as of such other specified date), except where the failure of such
representations or warranties to be so true and correct has not had, and would not reasonably be
expected to have, individually or in the aggregate, a material adverse effect on Purchaser’s ability
to consummate the Transactions contemplated hereby;

(b) Purchaser shall have performed and complied in all material respects with
all obligations, covenants and agreements required by this Agreement to be performed or complied
with by Purchaser on or prior to the Closing Date, including the release of the TTB Levied Funds
subject to any valid and enforceable competing claim of the TTB senior to the Pre-Petition
Financing Obligation;

(c) Purchaser shall have delivered, or caused to be delivered, to Sellers all of
the documents set forth in Section 4.3 hereof;

(d) Purchaser shall have acquired the Pre-Petition Financing Obligations and
related Encumbrances pursuant to the Zions Note Purchase Agreement; and

(e) Purchaser shall have paid timely the Purchaser Party Payables.

10.3 Conditions Precedent to the Obligations of Purchaser. The obligations of
Purchaser to consummate the Transactions contemplated by this Agreement are subject to the

fulfillment, on or prior to the Closing Date, of each of the following conditions, any of which may
be waived in writing by Purchaser in its sole discretion:

(a) Purchaser shall have acquired from Zions the Pre-Petition Financing
Obligations and related Encumbrances pursuant to the Zions Note Purchase Agreement

(b) The Bankruptcy Court shall have entered the Settlement Order approving
settlement agreements substantially in the form of Exhibit “2” hereof (collectively, the
“Settlement Agreements” and each a “Settlement Agreement”).

3) Sellers shall have filed the TTB Claim Objection to the TTB Claim as set
forth in Section 9.21 hereof.

(d) Sellers shall have delivered to Purchaser (i) a file-stamped copy of the Sale
Order (which shall contain the terms described in Section 8.3 hereof) and (ii) copies of all
affidavits of service of the Sale Motion or notice of such motion filed by or on behalf of Sellers
(which service shall comply with Section 8.2(d) hereof);

(e) the representations and warranties made by each Seller in this Agreement
or in any Ancillary Document shall be true and correct in all material respects, in each case as of
the Agreement Date and as of the Closing Date, with the same force and effect as though all such
representations and warranties had been made as of the Closing Date (other than representations
and warranties that by their terms address matters only as of another specified date, which shall be
so true and correct only as of such other specified date), except where the failure of such
representations or warranties to be so true and correct has not had and would not reasonably be

47

DOCS 127753-00000 1/3730237,9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 49 of 159
48

expected to have, individually or in the aggregate, a Material Adverse Effect on Sellers’ ability to
consummate the Transactions contemplated hereby;

(f) Sellers shall have performed and complied in all material respects with all
obligations, covenants and agreements required in this Agreement to be performed or complied
with by them on or prior to the Closing Date;

(g) Sellers shall have delivered, or caused to be delivered, to Purchaser, all of
the items set forth in Section 4.2 hereof;

(h) No Material Adverse Effect shall have occurred between the Agreement
Date and the Closing Date; and

(i) Sellers shall have complied with the sale process deadlines set forth in
Section 8.2 hereof, such that the Closing may occur by the Outside Closing Date.

ARTICLE XI.
TAXES

11.1 Certain Taxes. Any sales, use, purchase, transfer, franchise, deed, fixed asset,
stamp, documentary stamp, use or other Taxes and recording charges which may be payable by
reason of the sale of the Purchased Assets or the assumption of the Assumed Liabilities under this
Agreement or the Transactions contemplated hereby, and that are not exempt under
Section 1146(a) of the Bankruptcy Code, shall be borne by Sellers.

11.2 Purchase Price Allocation and Withholding Price. Within one hundred twenty
(120) days after the Closing, Purchaser shall deliver to Sellers a schedule allocating the Purchase
Price and the Assumed Liabilities (plus any other required items) among the Purchased Assets (the
“Allocation”). Such Allocation shall be prepared in accordance with Section 1060 of the Internal
Revenue Code and the Treasury Regulations promulgated thereunder. Sellers shall have thirty
(30) days to review and approve the Allocation (which approval shall not be unreasonably
withheld), The Parties agree to: (a) be bound by the Allocation; and (b) act in accordance with the
Allocation in the preparation of all financial statements and the filing of all Tax Returns (including
by Sellers and Purchaser filing Form 8594 with their respective United States federal income Tax
return for the Tax period that includes the Closing Date) and in the course of any Tax audit, Tax
review, or Tax litigation relating thereto; provided, however, that (i) the Allocation among Sellers
shall be in accordance with Schedule 11.2 hereof, as mutually agreed upon by Purchaser and
Sellers.

11.3 Cooperation on Tax Matters. Subject to the provisions of Section 12.1 hereof,
Purchaser and Sellers shall provide each other with such information and assistance as is
reasonably necessary, including access to books and records, for the preparation of any tax returns
or for the defense of any Tax claim or assessment.

48
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 50 of 159
49

ARTICLE XI.
POST-CLOSING OBLIGATIONS

12.1 Sellers’ Post-Closing Assurances. Within one hundred twenty (120) days after
the Closing, Sellers shall cooperate fully with Purchaser in the performance of this Agreement,
without material expense to Sellers, and shall execute such additional agreements, documents and
instruments as may reasonably be required to carry out the intent of the Parties with respect to this
Agreement. Except as provided in Section 11.2 and notwithstanding any other provision of this
Agreement to the contrary, Sellers shall have no further obligations of any nature whatsoever
hereunder to Purchaser after one hundred twenty (120) days after the Closing.

12.2 Proration, Purchaser shall pay timely, from and after the Closing Date, all
Assumed Liabilities and Purchaser’s portion, prorated as of the Closing Date, of Taxes and fees
assessed against the Purchased Assets and all other costs, charges and expenses affecting the
Purchased Assets arising from and after the Closing.

12.3 Purchaser’s Post-Closing Assurances. After the Closing, Purchaser shall
cooperate fully with Sellers in the performance of this Agreement, and shall execute such
additional agreements, documents or instruments as may be reasonably appropriate to carry out
the intent of the Parties with respect to this Agreement

12.4 Post-Closing Payment of Collections or Recoveries. In the event that, after the
Closing, a Party receives, or receives payment of, an Account Receivable, refund, rebate, deposit,
return, collection, recovery or any other property or asset to which another Party is entitled under
the terms of this Agreement, such property or asset shall be remitted to the Party entitled to such
property or asset within five (5) Business Days after the Party’s receipt of such property or asset.

12.5 Indemnification Regarding Operating Approvals. Purchaser shall indemnify
Sellers for any and all losses that may be suffered by Sellers (including for any attorneys’ fees or

costs that may be incurred by Sellers) arising from or related to Purchaser’s use or operation of
Sellers’ Operating Approvals after the Closing ifso requested by Purchaser pursuant to the Interim
Operating Agreement.

ARTICLE XII.
MISCELLANEOUS

13.1 Payment of Expenses. Except as otherwise provided in this Agreement (including
Sections 4.5(b) and (c) hereof and Section 8.1 hereof) and whether or not the Transactions
contemplated hereby are consummated, each Seller and Purchaser shall bear its own expenses
incurred or to be incurred in connection with the negotiation and execution of this Agreement and
the Ancillary Documents and the consummation of the Transactions contemplated hereby and
thereby.

13.2 No Survival of Representations and Warranties; Survival of Post-Closing
Covenants. The Parties agree that the representations and warranties contained in this Agreement

shall expire upon the Closing Date, except only that, in the case of Sellers, the representations and
warranties in Section 5.6 (Title to Purchased Assets) hereof shall survive the Closing
commensurate with the statute of limitations applicable thereto. The Parties agree that the

49
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 51 of 159
50

covenants contained in this Agreement to be performed at or after the Closing shall survive in
accordance with the terms of the particular covenant or until fully performed.

13.3 Entire Agreement; Amendments; Waivers. This Agreement and the Ancillary
Documents represent the entire understanding and agreement between the Parties with respect to

the subject matter hereof. This Agreement may be amended, supplemented or changed, and any
provision hereof may be waived, only by written instrument making specific reference to this
Agreement signed by the Parties; provided, that the Schedules hereto may be amended in
accordance with the provisions of Section 2.6 hereof. No action taken pursuant to this Agreement
shall be deemed to constitute a waiver by the Party taking such action of compliance with any
representation, warranty, condition, covenant or agreement contained herein. The waiver by any
Party of a breach of any provision of this Agreement shall not operate or be construed as a further
or continuing waiver of such breach or as a waiver of any other or subsequent breach. No failure
on the part of any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are not exclusive of
any other remedies provided by applicable Law.

13.4 Execution of Agreement; Counterparts; Electronic Signatures.

(a) This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the same instrument, and
shall become effective when counterparts have been signed by each of the Parties and delivered to
the other Parties; it being understood that all Parties need not sign the same counterparts.

(b) The exchange of copies of this Agreement and of signature by
facsimile transmission or by electronic mail shall constitute effective execution and delivery of
this Agreement as to the Parties and may be used in lieu of the original Agreement for all purposes.

13.5 Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE
EXTENT APPLICABLE, AND WHERE STATE LAW IS IMPLICATED, THE LAWS OF THE
STATE OF IDAHO SHALL GOVERN, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES THEREOF (EXCEPT FOR ANY LAWS OF THAT STATE WHICH
WOULD RENDER SUCH CHOICE OF LAWS INEFFECTIVE), INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE,

13.6 Jurisdiction, Waiver of Jury Trial.

(a) THE BANKRUPTCY COURT SHALL HAVE SOLE AND
EXCLUSIVE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN OR AMONG
THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY ANCILLARY DOCUMENT AND EACH PARTY CONSENTS
UNCONDITIONALLY TO THE JURISDICTION OF THE BANKRUPTCY COURT;
PROVIDED, HOWEVER, THAT, IF THE BANKRUPTCY COURT IS UNWILLING OR
UNABLE TO HEAR ANY SUCH DISPUTE, THE COURTS OF THE STATE OF IDAHO AND

 

50
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 52 of 159
51

THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA LOCATED IN NEZ
PERCE COUNTY, IDAHO SHALL HAVE SOLE JURISDICTION OVER ANY AND ALL
DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY ANCILLARY
DOCUMENT.

(b) EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY,

13.7 Notices. Unless otherwise set forth herein, any notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when (a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), or (b) sent by facsimile or e-mail, in each case, if sent
during the normal business hours of the recipient, with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause (a) hereof. Notice
to a Party shall be given as follows:

 

If to Purchaser: Kash CA, Inc.
c/o Dan Kash
294 Neptune Avenue
Encinitas, CA 92024
Tel: 310-692-5775
Email: laxrange@yahoo.com

with a copy to (which shall William C. Belanger, Esq.
not constitute Notice for Procopio, Cory, Hargreaves & Savitch LLP
purposes of this Section 13.7): 525 B Street, Suite 2200

San Diego, CA 92101
Tel: 619-515-3245
Email: bill.belanger@procopio.com

If to Sellers: Howell Munitions & Technology, Inc.
c/o J. Michael Issa
GlassRatner Advisory & Capital Group LLC
19800 MacArthur Boulevard
Irvine, CA 92612
Tel: 949-407-6620
Email: missa@glassratner.com

with a copy to (which shall Robert E. Opera, Esq.

51
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 53 of 159
52

not constitute Notice for Winthrop Couchot Golubow Hollander, LLP
purposes of this Section 13.7): 1301 Dove Street, Suite 500

Newport Beach, California 92660

Tel: 949-720-4130

Email: ropera@weghlaw.com

A Party may designate in writing a different address to which any notice, request, demand
or other communication is to be given hereunder to such Party. Telephone numbers are listed for
convenience purposes only and not for the purpose of giving notice pursuant to this Agreement.

13.8 Binding Effect; Assignment. This Agreement shall be binding upon Purchaser
and Sellers, provided the Closing shall be subject to entry of the Sale Order, and inure to the benefit
of the Parties and their respective successors and permitted assigns, including any trustee or estate
representative appointed in the Bankruptcy Cases or any successor Chapter 7 cases. No
assignment of this Agreement or of any rights or obligations hereunder may be made by Sellers or
Purchaser without the prior written consent of each other Party and any attempted assignment
without such required consents shall be void, provided, however, that Purchaser shall be entitled
to assign Purchaser’s rights and delegate Purchaser’s obligations hereunder to a wholly-owned
affiliate of Purchaser, provided that Purchaser shall remain liable for the performance of all
obligations of Purchaser hereunder.

13.9 Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid under applicable
Law, but if any provision of this Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable Law in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision in such jurisdiction and in lieu of such invalid, illegal or
unenforceable provision, there will be added automatically as a part of this Agreement a valid,
legal and enforceable provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible.

13.10 Bulk Sales Laws. Each Party hereby waives compliance by the Parties with the
“bulk sales,” “bulk transfers” or similar Laws and all other similar Laws in all applicable
jurisdictions in respect of the Transactions contemplated by this Agreement or any Ancillary
Document.

13.11 Access and Right to Use. After the Closing, Purchaser shall, upon reasonable
advance notice, afford to Sellers’ officers, accountants, attorneys, consultants and other
Representatives, reasonable access during normal business hours to the Purchased Assets and all
books and records pertaining to the Purchased Assets on a cost-free basis solely for the purpose of
enabling Sellers to conduct an orderly wind-down of Sellers’ operations until such time as the
wind-down is completed on or before the one-year anniversary of this Agreement. Sellers
expressly acknowledge that nothing in this Section 13.11 is intended to give rise to any
contingency to Sellers’ obligations to proceed with the Transactions contemplated herein.

13.12 Authorized Execution. Each individual executing this Agreement on behalf of a
Party represents and warrants that (a) he is authorized to execute this Agreement for such Party,
and (b) such Party shall be bound in all respects hereby.

52
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 54 of 159
53

13.13 Attorneys’ Fees and Costs. Each Party shall bear its own attorneys’ fees and costs
arising from or relating to the negotiation and execution of this Agreement. In the event of any
action or proceeding to enforce, modify, interpret, construe, invalidate, rescind, or set aside any
term or provision of this Agreement, however, the prevailing Party shall be entitled to an award of
its costs and expenses, including reasonable attorneys’ fees and costs, incurred as a result of such
action or proceeding, including any appeals resulting therefrom.

13.14 Free and Voluntary Act. The Parties hereby acknowledge and agree that they
have read carefully this Agreement, know the contents thereof, have discussed them with legal
counsel, and sign the same of their own free and voluntary act with the intent to be legally bound
thereby.

13.15 No Construction against any Party; Headings for Convenience Only. The

Parties have cooperated in the drafting and preparation of this Agreement. In any construction of
this Agreement, or of any of its terms and provisions, the same shal] not be construed against any
Party. All headings in this Agreement are inserted for convenience of reference only, and shall
not affect the construction or interpretation hereof.

13.16 Reliance on Representations. Each Party specifically acknowledges that it has
not relied on any statement, representation, or promise of any other Party or of any other Party’s
agents, employees, attorneys or other Representative, in executing this Agreement, except as
expressly set forth herein.

13.17 Solicitation. Purchaser hereby acknowledges and agrees that Sellers and their
Representatives, consistent with Sellers’ duties as debtors-in-possession in the Bankruptcy Cases,
shall have the right to enter into, solicit, initiate or continue any discussions or negotiations with,
and/or encourage or respond to any inquiries or proposals by, or participate in any negotiations
with or provide any information to, or otherwise cooperate in any manner with, any Person other
than Purchaser and its Representatives concerning any sale of all or any portion of the Purchased
Assets, or of any shares of stock of Sellers, or any merger, consolidation or similar transaction
involving Sellers.

[Remainder of intentionally left blank]

[Signatures Follow Next

53
DOCS 127753-000001/3730237.9
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 55 of 159

54

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or members as of the Agreement Date.

Signaiure Page ta Assar Purchase Agreement
DOCS 127753-00000 1/3730237:9 :

SELLERS:

X-TREME BULLETS, INC.,
As a Seller and Debtor-in-Possession

By: G Mb
ie OT et a SE
Its: CE v

 

 

 

AMMO LOAD WORLDWIDE, INC.,

As a Seller and Debtor-in-Possession

 

 

 

By:
ae AF. Ar L SEU
Its: CHO

54
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 56 of 159

 

 

 

55
CLEARWATER BULLET, INC.,
As a Seller and Debtor-in-Possession
seme Gf, ESSE
is: LR V
FREEDOM MUNITIONS, LLC,

As a Seller and Debtor-in-Possession

 

 

 

‘e
By:
Name: fF ty Le SS 4
Its: a 2
HOWELL MACHINE, INC.,

As a Seller and Debtor-in-Possession.

 

By: _ Legs
{i- 4. Lesh

Name:

 

is: CKO

Signature Page to Asser Purchase Agreement
DOCS 127753-000001/3730237.9

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 57 of 159
56

HOWELL MUNITIONS & TECHNOLOGY, INC.,

As a Seller and Debtor-in-Possession:

By: A Mdpa
Nae LL AL SSA
Its: c de ?

 

LEWIS-CLARK AMMUNITION COMPONENTS,
LLC,

As a Seller and Debtor-in-Possession

a» LUE

CF, HM. £ LSA

Name:

 

LEP

Its;

 

56

Signature Page to Asset Purchase Agreement
DOCS 127753400000 1/3730237.9

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 58 of 159
57

COMPONENTS EXCHANGE, LLC,
As a Seller and Debtor-in-Possession

By: Uhh

Lo.mi isrd

Name:

 

CRO

Its:

 

PURCHASER:

KASH CA, INC.

By: See Attached Signature

Name:

 

Its:

 

57

Signature Page ta Asset Purchase Agreement
DOCS 127753-000001/3730237,9

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 59 of 159

Signature Page to Asset Purchase Agreement
DOCS 127753-000001/3730237.9

58

COMPONENTS EXCHANGE, LLC,
As a Seller and Debtor-in-Possession

By: See Attached Signature

 

Name:

 

Its:

 

PURCHASER:

KASH CA, INC,

woul lal

coe Panic Kas

Its: DEES, Peel

38
Case 18-50609-btb Doc 717-

1 Entered 10/18/19 16:09:28 Page 60 of 159
59

Case 18-50609-bth Doc580-4 Entered 08/19/19 20:18:39 Page 59 of 79

Schedule 1.1 (ttt) -
Schedule 2.1(c) -
Schedule 2.2(m) =
Schedule 2.3(b) —
Schedule 2.3(c) -
Schedule 5.4(b) 9 —
Schedule 5.7 -
Schedule 5.10 -
Schedule 11.2 -

E f ibit | =
Exhibit 2 -

Signature Page to Asset Purchase Agreement
BOCS 127753-000001/3730237.9

Permitted Encumbrances

Assigned Contracts

Any Assets Excluded by Purchaser

Open Purchase Orders

Sellers’ Obligations to Transferred Employees
Violation of Laws

List of Litigation Pending Against Sellers
Environmental Matters

Allocation of Purchase Price Among Sellers

Current Cash Collateral Order
Settlement Agreements

58

EXHIBIT D
Case 18-50609-btpb Doc 717-1 Entered 10/18/19 16:09:28 Page 61 of 159

60
Case 18-50609-btb Doc 580-4 Entered 08/19/19 20:18:39 Page 60 ot 79

SCHEDULE 1.
PERMITTED ENCUMBRANCES

—NONE-

EXHIBIT D
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 62 of 159

 

 

 

 

 

 

 

 

 

 

 

 

 

61
SCHEDULE 2.1(c
ASSIGNED C CTs
Assigned Contract Lessor Lessee Cure Amount

4093 Lucky Lane David Howell Rentals HMT $-0-
Lewiston, Idaho 83501
29978 Theissen Road David Howell Rentals HMT $-0-
Lewiston, Idaho 83501
815 D Street David Howell Rentals HMT $-0-
Lewiston, Idaho 83501
805 D Street David Howell Rentals HMT $-0-
Lewiston, Idaho 83501
Powder Storage Facility located at | David Howell Rentals HMT $-0-
424 Burrell Avenue
Lewiston, Idaho 83501
153 Southport David Howell Rentals HMT $-0-
Lewiston, Idaho 83501
829 D Street David Howell Rentals HMT $-0-
Lewiston, Idaho 83501
12 Stokes Drive David Howell Rentals HMT $-0-
Moundhouse, NV 89706
25 Stokes Drive David Howell Rentals HMT $-0-
Moundhouse, NV 89706
31 Stokes Drive David Howell Rentals HMT $-0-
Moundhouse, NV 89706
823 D Street 823 D Street, LLC HMT $4,829.42
Lewiston, Idaho

 

 

 

 

 

MAINDOCS-#241207-vi-Schedules_for_APA.dacx
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 63 of 159

62
Case 18-50609-btb Doc580-4 Entered 08/19/19 20:18:39 Page 62 ory

SCHEDULE 2.2(m)
TS EXCLUDED BY PUR: ER

1; Any leases or comitracts of Sellers, except as set forth expressly in Schedule 2.1(c).

2. Any forklifts, lift trucks or other equipment financed or leased by a Seller with Wells
Fargo Bank.

3. Any forklifts or other equipment financed or leased by a Seller with Toyota Industries
Commercial Finance, Inc.

4. Any photocopiers or other equipment financed or leased by a Seller with Canon Financial
Services, Inc.

5. A Shortel telephone system with accessories.

EXHIEIT D
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 64 of 159

SCHEDULE 2.3(b)
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 65 of 159

Purchase Orders by Order Number

 

 

 

 

 

 

Customer PO.
Purchase order Supplier Ousdatie = Print date Onterdole  Memodats Memo code Order ype = Supplier class umber Customer Status
00010338 02000529 osiogois aaanecis  ove72019  owz7Q0te L 4 - Printed
Motion Industries, lie
Une Stock code RowFel Werehouss dob Order quuntly Recelved quantity Price (Ofe vale (Current of6 value
002 1440-1355 7055 5 0 317.420 1,587 10 1,587 10
(GEAR MOTOR
Cotatoque: 011-348-1170
Buyer -03 Thnathy Norris Hash total of quaniiies : 5.000 0000
‘(Gross of6 volun i 1,587.10 1,687,710
Phot freight z 73.62 78.62
Net o/s yaluo z 1,666 72 166672
00910745 02002151 Oa202019 =86Oaa2019 Oenveois  oanaz019 L 4- Printed
Schwubra Screw Machine Products, ine
Une Stock code RowRal Warehouse Job ‘Onder quently Rocelved quanily Price Os vate ‘Curren! o/s value
(000) AS3-01-11-9 = 15 0 52.320 784.80 784,80
ST#3 HOLO DOWN DIE BODY SMM
0002 ASHOIIAS ” 6 0 52.320 ig av3g2
ST#3 HOLD DOWN DIE BODY «45 ACP
Buyer - 03 Timothy Norris Hash toto! of quantities: 21.000 ooo
Net o/s value : 1,008.72 1,098.72
00010776 02002151 ORE =a BeOS ORIBROIG Oaaeoe L 4- Primed
‘Schwab's Screw Machine Products, inc:
Lind Stock code RewFel Werchousa = Job ‘Onder quantiy Pcelved quanthy Price (Ol value Current o/s vatue
OOO) 4-GARIND 2167 " aa o L730 155.75, 155.75
GRIND PARTS
0002 4-GRIND 2177 ™ a o 1.760 198.25 198.25
GRIND PARTS
0003 «=~ 4GRIND 2497 = 20 0 4,750 157.50 157.50
GRIND PARTS
OO} 4GRIND 2227 “ 50 0 1760 187.50 157 50
(GRIND PARTS:
(005 «= 4-GRIND 2997 ” eo 0 1.750 140,00 740,00
(GRIND PARTS
Buyer- 03 Trpethy Noris. Hash tote! of quantities : 440 000 oo00
Wot of welue = 770 00 TO 0D
00070785 O2000460 VMAs §=6OSeaTe Caea2o1g  oa222019 L 4- Printed
Lezder Tool Co ine
Lino Stock code RoviRtel Warehouse = Job ‘Order quantity Recaived quantiiy Price Ols velo Current o/s value
0001 = 1588-02-355HP 2 4 o 1,048,000 1.48.00 1048.00
NIELSEN .358 HP BULLET DIE
Byyer - 02 Timothy Nora ‘Hash total of quantities ; 1.000 0000
Not offs value t 1,046.00 145.00
Pdmed: Timothy Noms 1047/2019 14:16 HOWELL MUNITIONS & TECHNOLOGY, INC Pago?

Varalon 7.0,.004
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 66 of 159

Purchase Orders by Order Number

 

 

 

 

 

Version 7.0,.004

Purchase order Supper Dusdats = Printdate Onlerdae  Memodain Memo code Ordertype = Suppiler class Customer Status
Ono1oTES 02001830" ceraani9 § oo2wzo19 §8=©6oaeaeoNs #8 omeaanIa L 4 - Printed
Dayton Leming
Line = Stock cod RowRel Warchousa Job Order quantity Roceived quently Price Os value (Currant o/s value
OOO) = 1688-04-300HP 5 86.680 433.40 433,40
NIELSEN .300 HP NOSE PUNCH
Gou2 = 1586-05-300HP 5 140-700 703 50 703.50
NIELSEN 300 HP STRIPPER
Buyer - 05 Timothy Norris Hash total of quantities : 10.000
1,136.90 1.13690
cooto7Es o2p00724 caea2ois § oszaeo1s 8 oaade0i9 §=©onedmao19 L 4-Printed
Spokane House of Hose
Ling = Stock code RowRet Werehouso = Job Onder Rocelved quntily Price Ol value Curent os value
0001 | 1576-0056 7055 10 15.590 155,90 155,90
UNION Y= 14 DIA
Catalogue: 1107-4
oooz 1440-1457 7055 be 2860 71.50 71,60
1" TEE
(Catnlogue: 37004
Doos = 15760199 7055 25 1.050 2625 26.25
iM” STANDARD NIPPLE
0004 = 1440-1469 7055 5 11.050 5525 5525
AIR PRESSURE GAUGE ‘
(Colloque: 2001-8-160
ons 1440-1470 7055 25 5.410 135 25 13525
14° TUSE X 141° MPT 6) DEGREE SWIVEL
Catalogue: C1160-445
Ono = 1440-1471 7055 3 L0eo 76.50 7650
1-4" TUBE X 1-4" MPT STRAIGHT
Cotslogue; C1 160-44
oO07 1440-1472 7055 5 30.750 15375 153.75
AIR REGULATOR
000g = 1440-1453 7055 25 4.790 199.75 W975
1-4" TUBE X 1-8" MPT 80 DEGREE SWIVEL
Calalogue: C116045
Buyer -03 Timothy Norris Heah tou! of quantitios: 446.000
734 15 734.15
oa910810 o2ne2151 jouz2019 §«1od2zo1 = WOON = TOOTS t 4+ Printed
Schwab's Screw Machine Products, inc
Ling Stock cade Rowe! Warehouse = dob Order quantiy Prica ls value Current o/s valua
0001 = 11E2-BF-41-01 u x 6.500 208.00 208.00
308 SEATING PIV
Buyer - 03 Timothy Narts Hash total of quantiles : 32.000
i 20.00 208.00
Printed: Timothy Noris 1017/2019 14:16 HOWELL MUNITIONS & TECHNOLOGY, INC. Page?
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 67 of 159

Purchase Orders by Order Number

 

 

 

 

 

 

 

Veralon 7.0,004

Customer PO.
Purchase order ‘Supplier Dun date Print dats ‘Order dae Momodste Memo codo Ondar type Supper dass number (Customar Status
co010816 ‘02000472 1oOM018 = INO = TaRO1 «TOOT L 4-Pinted
Intand NW Metatungicat Services:
Line = Stock code RewRal Werehouse dab Order quantiy Recaived quantity Price vs wate Curent ofp valug
0007 =O) Punch Blenks bi 4 0 115,000 115 00 115.00
HT Mislsen Speciniies Heel Punches (1 Lot)
Buyer - 03 Thnothy Norris Hash tote! of quantities : 1,000 ooo
Nel ofs voli 116.00 11.00
ooo1g19 G2ono172 ioo1s = iooazONs § = iooERoi9 = anarenie L 4. Printed
Canury Spring Com
Une Stock code RewFal Warehouses Job ‘Ondor quantily Received quantity Price ‘O/s value Current ofs value
0005 «1432-11 7055 x 12 7.670 e942 199 42
POWDER TUBE SPRINGS
Cutlogua: 725268
Buyer - 03 Timothy Moris. Hash total of quantides: 34000 12.000
Gross o/s value 99 42 199 42
Pius freight a7 2217
Nol o/s value 221.59 z2Ls9
On01nHz2 o2002133 TNV2018 = §©10/082019 iooaeois  joneenis L 4- Printed
Fostenal WACOV2418
Line = Stock code RewiRal Warohouse Joo “Onder quantity Recelved quantity Price Ove value Curren! ofs valug
0003 14821 = 1,000 0 0.109 108.00 108,00
5 MIL BLACK NITRILE GLOVES - 2xL
Buyer -03 Timothy Nomis Hash bota! of quantities: 4,000,090 0,000
Nelols value 109.60 105,00
dog10823 02000345 ToTRO18 «= 1oinseo1s = jonmereo1g §=—- yomare019 L 4-Prinwd
(Gminger
Ling Sinck coda Rew Fa! Warehouse Job ‘Order quantity Received quaniliy Price Ove value Curent o/s value
oo0z MNS ” Z ‘oO 61.750 123.50 123,50
EXTECH PH 105 PROSE
Buyer - 03 Timathy Nomis Hagh total of quantities ; 2000 0.000
Gros o/s value 123.60 123.50
Pius treight 10,98 1088
Net o/s value + T3448 448
‘oooTRs24 o2g00s29 1OS2018  1Onea@oie vonedoie =8§6dneetie t 4- Printed
Motion Industries, Inc
Line = Sloch code Rew Fial Warehousa = Job Onder quantity Racelved quaailly Price (Va value Curent o/6 value
0001 OeE5gZis = 4 0 5.380 3362 mA
6200-A5 TIMKEN GEARING
Buyer -03 Timely Nora Hash total of quantifies; 4,000 9.000
Gross of6 volun F q58 33.82
Plus trelght : 7.88 2738
Not of value 4 6150 61,50
Printec Timothy Nomis 10/17/2019 14:16 HOWELL MUNITIONS & TECHNOLOGY, iNC Page
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 68 of 159

Purchase Orders by Order Number

 

 

 

 

(Customer PO
Purchase order Supplier Due date Print dato Order dats Memodeta Memo code Onder type Supplier class number Customer Stas
OOoTnaeS ‘O2002611 wei2ois = ioezZ018 yone2018 8 8§610ear2018 L. 4 Printed
Hill House
Lins Stock code Rowrel Werheves ob ‘Order quantity Received quensty Price Os value (Current o/s value
ooo) = 1440-1265 7055 a o 167,000 501.00 501.00
MOTOR - VAR SPEED, STYLE 14-120 V
0002 «1440-1445 7066 a 0 21,000 6300 6300
MOTOR FLANGE
Buyer - 03 Timothy Norris Hush tote of quantiles; 000 oon
‘Goss of6 volun 7 ‘564.00 554.00
Pius freight 3 4000 40.00
Plus misc chergeo 40.00 76.15
Noi ofs volun z 78.15 67915
00010826 92000345 1one2018 «Toto «= tmazo1g)= iomoerzote L 4- Printed
Gminger
Line Stock code Rewhe! Werehouso Job Order quantity Recebeed quantiy Price (Os value Curent o/s valun
O00) | 1578-0177 ‘7055 1 o 647.000 647.00 64700
DAYTON GEAR BOX
Buyer - 09 Terenhy Nocis Hash tola! of quantiles + 1,000 0.000
‘Gross o/s volue : 647.00 7.00
Pius freight : 2614 2614
Net o/s volue : 67a 14 673.14
00010828 02003264 TOe0i8 = joOeZo1e jooe201g 8 100e2019 L 4- Printed
‘Standard Crane & Hoist, LLC
Ling = Stock code RewRel Warhouse ob Order quaniity Received quantity Price (Os value Current ofs value
O01 ORDEZRA “ 1 0 95.200 95.20 95 20
WHEEL ASSY FOR CASE MAKING HOIST
Buyer -03 Timothy Norts Hash total of quantities - 1.000 0.000
Gross o/s value : 95.20 9520
Plus ireight t 1829 18.39
Nol of value : 113,59 W459
00010833 2002229 Voie =| TON V2018 TOWa0e = 1 T2019 L 4- Printed
TechPlats, Inc
Line = Sloch coda RewRel Warehouse Job (Order quantily Received quantity Price (Os vaive (Current o/s valve
O00) AR2-01-34 bo 10 o 25,000 230,00 230,00
OURAPLATE REAR RAIL -8MM
0002 ARI-01-02 ad 10 0 2.000 250.00 2000
DURAPLATE CASE SLIDE - SMM
Guyer - 09 Timathy Neris Hash tial of quantities : 20000 0.000
Grogs o/s valuo 600.00 500.00
Phis mise changes 500,00 $0.00
Net o/s vals 540,00 540,00

 

 

Printed: Timatny Nomis 1097/2019 14:16

‘Version 7.0.004

HOWELL MUNITIONS & TEGHNOLOGY, INC

Page4
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28

Purchase Orders by Order Number

Page 69 of 159

 

 

 

 

 

 

Version 7,0.004

(Customer PO:
Purchase order Supper Bue daw Print date Onder det = Memodats Maemo code Onder type Supplier cinss number (Customer Stems
(0001054 02000529 1oe2019 «TON e0Te TOOT = TO IO18, L 4- Printed
Motion Indusvies, inc
ng Stock code RewRel Warehouse Job Order quantity Received quantly Price ‘fe volun Curent off value
0001 §=1576-178 7085 4 o 20 4,52 Be
DRIVE SHAFT SUPPORT BEARING
Buyer - 03 Timathy Norris Hash totn! of quantities : 4,000 ‘0.000
Gress of9 volun ; SD BAZ
Plus freight I 13.46 1446
Net of6 value ; 107.58 107.98
DOTS O2001067 \oeais =m VONseoTe = §6iwiseo1d L 4+ Printed
Vibeo
Une Stock coda Rovira Warehouse Job Order quantity Received quaniily (Ove woluw Curent oft volun
000i Gx-07 ” a o 57.210 114.42 1442
BRUSH KIT FOR SCR-100 VIBRATOR:
Buyer - 03 Timothy Norris Hash total of quantities : 2000 ‘0.000
Net ofa valve Z 11442 11442
0010837 2000830 Voris2010 = 10152018 1Ots2o18 = 1OISs2018 L 4-Prinwed
Precision Signs
Line = Stock coda RewRal Warehouss Job Order quantity Rocelved quantity Prica ‘Ofe vahio Currant os value
0001 SAFETY SIGN =+ 1 o 150.000 150.00 150.00
PLATING SAFETY SIGN
Buyer - 03 Timothy Nore Hash total of quartities: 1.000 0000
Not ofs value : 150.00 150.00
boo nnEss 02001060 \ors2n18 oseo1s © IsanIs = 1aSra0Ve L 4 Printed
Ebay
Ling = Sliock enda Rowe! Warehouse = Job Gnder quardty Recelved quantty Price O/s value Current o/s value
O01 INSUL4COBS1 SP Mi 1 0 44.980 4499 44.99
HOIST CONTROL
Buyer - 03 Timothy Norta, Hash total of quantises i 1.000 (0.000
Gross of6 velo i 44.09 4499
Plus freight 3 800 800
Net of valuo z o299 S250
Printed: Timothy Noris 1017/2018 14:16 HOWELL MUNITIONS 4 TECHNOLOGY, INC Pages
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 70 of 159

Purchase Orders by Order Number

 

 

 

 

 

 

 

Customer PO
Purchose onder Suppller Due date Print date Order dels Memodals Memo code Ordar type SuppGer cess number ‘Customer Status
10340 02001801 loisanie WwiseoIs = WwISIZOIS Toso L 4- Printed
Zoid Tools inc
Ling = Stock code Rewhtet Werehouso = Job Order quantity Received quantity Price Ove voli Curent.as value
6001 G7267202 “ 1 0 148.350 148.35 148.35
STREAMUGHT RECHARGEABLE
FLASHLIGHT
0002 GOnsHE1a + 3 o 4,190 1257 1257
HANDHELD FLASHLIGHT
0003 «GP0ehe4S ” 1 0 35550 3555 35.55
LOCG-LINE ROUND NOZZLE, BLACK, 1/16"
(PK 50)
Buyer-09 Terechy Hash total of quantities : 5.000 ‘O.000
‘Not ofa value 196.47 196.47
bon10B47 G2000766 josenie § orseo9 1oNseois 1NS2019 L = Printed
Thermal Modlication Toch,
Uns Stock encto RewRel Warahouse Job Order quantily Received quently Price ‘O's value ‘Current o/s value
cont = 1329.03 ™ ‘ 0 135.000 135.00 13500
HT BARREL LINER
Buyer - 03 Timathy Nonts Hath latal of quanstios ; 1.000 ooo
Gross o/s value : 135.00 195.00
Plus mise charges : 135.09 7.00
Net ofs value i 210.00 210.00
000 1n842 02000331 1o212018 lolemold #86 toriszois §=— IN TeaN1g t 4- Printed
Gateway Materials, Inc
Lina Stock code RawFa! Warehouse Job (Onder cassintity Recelved quanthy Price O's value Curent ols wate
0001 FLAT BAR nid 1 0 22.600 2260 2260
ASG - 6" M 1-174" FLAT BAR (20' STICK)
Buyer - 03 Timothy Novis Hash tota! of quencies : 1,000 oo00
Net ols value 22.60 22 60
00010843 02002811 weweo 11e2018 §=§©6orieRots = 1ov/levapie t 4-Primed
Absokde Machina Saluvons
line =‘ Sock code RewRe! Warehouse Joo Onder Racelved quantity Priee vs value Curent ofs velus
0001) AB7-01-01 - 16 Q 14,0625
BLACK OXIDE BELL CRANK ARMS
Buyer -03 Thmathy Nomis Hast tots! of quantities ; 16.000 0.000
Nel ofs value 225.00 22500
oogion44 02000533 joaz2ng IOeRo1® 8«=©ionae2oi9 § © 10/B2018 L 4-Penied
MSC Industial Supply Co
Line = Siloch code RawRo! Warehouss «= Job (Onder quisniily Recelved quantity Ohs volue- Curent os value
0601 09961238 # 20 0 170 ma40 0
SQE6
Buyer -03 Timothy Nonis Hash tote! of quantities : 20.000 o.000
Netols valve zado 2340
Printect Timothy Nortls 10/17/2019 14:16 HOWELL MUNITIONS & TECHNOLOGY, INC. Page6

Varsion 7.0.004
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 71 of 159

Purchase Orders by Order Number

 

 

 

 

 

 

 

(Cuntomer PO
Purchase order Supper Due date Print dato Orderdats = Memodet Memo code Order type ‘Supplier class: number (Customer Stutua
oo0T0a4S 02p00a45 weenie §=ivie2o19 §=§6loneenis $= ro nea2019 Lb ‘4-Prinlad
Grainger
Une Stock code RlewRal Worehouss = dob ‘Order quantity Recoived quantity Price vs value Current ofa velue
0oof 1440-1277 7055 8 a 171,180 B89 52 88052
DC SPEED CONTROL
Catalogue: 6.58
Buyer « 03 Timothy Norris Hash tots! of quantities : 2000 oo00
Groas ofa valuo i Baa 52 ‘80:52
Plus freight 3 14.38 wa
Net on valuo ‘ 903,00 903,90
oon TDB4E 02000487 vore2018 joneeors 8 joneagia  ImieRoig L 4+ Printed
Lewiston Auio Perts
Une Stock code RewRel Warehoura = Job Onder quantity Received quantiy Price Ofna vatuer Current o/s velue
ooo) = 1S76-0135 7085. 10 o 5.030 50,30 5030
VW-BELT
Catstogue: 41230
Buyer-03 Timothy Nora Hash total of quensiies : 10.000 0.000
Net o/s walue 80.30 5030
00010847 02000862 1w1e2019 «= 1o/le@on) «= wangvz018 = toneanig L 4 Printed
(CED - Consolidated Electrical Dist, Inc
Ung Stock coda Rowe! Warehouss Job Order quantity Received quantity Price Ofn value Curent ofa value
0001 1440-1278 7055 5 0 705,000 626,00 $25.00
TUBULAR INDUCTIVE PROX §MM
(Catnlogue: ES7LELIBAZE
Buyar - 03 Thmathy Nomis Howh tole! of quentition = 5.000 Oooo
Not o/s values 525.00 $25.00
ooonaae ea0o0s2a loiezo1s §=«1NIeROIs = OND «= WonNeeot9 L 4 Printed
Motion Indusiies, Inc
Line ‘Stock coda RewiRel Warehousa Job (Order quanthy Recatved quantity Prey O's value Curent o's wali
oon2 1576-0210 7055 4 0 49,560 198.24 186.24
BEARING WITH COLLAR
Buyer- 03 Timothy Norris Huts tntal of quandiles : 4.000 0.000
Groas o/s voluo ‘ 198-24 188 24
Plus freight 13:86 1386
Not o/s value 212.10 212.10
ono10249 c2neoro2 IWwIEAnis lone  WieeDIs dies L 4 Printed
(Colurnbla Elncttc Supply
Ling Stock code FRawRoel Warehouse Job Order quantity Received quantity Price Ova value ‘Current ofs voles
oor = 1STeO1S7 ‘7055 6 0 2750 2
169 GFT POWER CORO
Catalogue: 55957801
Buyer - 03 Timothy Noeria Hagh total of quantities: 6.000 o.000
Net ofe value 22.50 22.50
Printed: Timothy Norris 1O7/2019 14:16 HOWELL MUNITIONS & TECHNOLOGY, INC Page?

‘Version 7.0.006
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 72 of 159

Purchase Orders by Order Number

 

 

 

 

 

 

Customer PO
Purchase order Supplier (Dun date Prat dete Orderdets Memodets Memo code Onder type Supplier class number (Customer States
00910850 pa002133 lons2018 §=«10e20I8 = ezONS = toaante L = Printed
Fastenal WACOV241E
Line Stock code Reval Waorshouso = Job. ‘Order quantity Received quantiy Price Os value Cutten! of3 value
ooo) 70319 ee r= 0 1750 4375 4375
SAP 11 X 2-U ASTM F593 16-855 HEX
CAP SCREW
Buyer-03 Timothy Noni Hash total of qumtitios : 75,000 000
(Gross off value 5 4375 43,75
Pius reight : Sod 5.04
Net ofs value : 4a79 46.70
oogvogs2 ozpono24 Jore2019 = 1oeRON §=©— NOieo1g = torieran1g L 4. Printodt
(Ar Electric
ling = Stock code Rawal Werhouso Job ‘Order quantity Recelwed quantity Price Ove volvo (Curent ofp valuo
0001 =7.6238.00010 < 1 o 166.620 356-62 356 62
KAESER-N7TC TEMP CONTROL
Guyer - 03 Timothy Norrie Hash total of quandiies : 1000 ‘0.000
Gross ofo velo 358.52 356,62
Pius misc charges 356,62 115.00
Nol ws vatue 471.62 471.62
00010853 ozo0g7H2 lormgois «= 1ON2019 «= MONT2O1S = TOvTTROIe L 4+ Printed
Utne
Line Stock code Rawat Werehouss Job Order quanihy Recolved quantity Price (O/a value (Current o/s vane
001 35-4500 * 15 o 1.870 205 7205
20X20 X 6 CORRUGATED BOX
pooz s-4060 “ 50 0 a280 14.50 1460
6% 4X4 CORRUGATED BOX
00035-19813 t 50 0 1,389 ba00 6a00
4% 4% 32 CORRUGATED BOX
Buyor - 03 Tinathy Nomis Hash total of quanillies + 715.000 0.000
Gross ofp value 710 55 10,55
Piss freight 5129 51.29
Nel os value 161.04 161.84
Op01caS4 2000724 Weawaoie =861reoe W209 §86IONaaoIs L 4 - Primed
Spoken House of Hosw
Line Stock code ReviRie! Werehouso = Job Order quantity Received quantity Prica Ole value Curent ols vetue
Door =1440-1472 O55 5 0 20.750 03.75 103.75
AIR REGULATOR
0002 «1440-1551 7055 5 0 6.140 30.70 070
AIR REGULATOR BRACKET
Buyer - 03 Timathy Novis Hash tote! of quaniiies ; 10.000 a000
Net o/s velue 1445 145
Hash total of quantities t 1.952.000 12.000
Printact Timothy Nonis 10/17/2018 14:16 HOWELL MUNITIONS & TECHNOLOGY, INC Page’

Version 7.0.004
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28

Purchase Orders by Order Number

Page 73 of 159

 

 

Customer FO

Purchase onder Suppliar Dus dato Print date Order dat Memodats Momo code Order type Suppfer class number Customer Steus
Company gross outslanding value : 12,308.64 12306e
Less tota! order discount
Plus freight changes Ei | 331.31
Plus mise charges 05,15 305.15
Company ne! oulatending value 13,003.30 13,003.30
Tol! number of outsinnding orders mu

End of report

Printed ‘Timothy Nomis 10/17/2018 14:16 HOWELL MUNITIONS & TECHNOLOGY, ING. Poges

Version 7.0.004
Case 18-50609-btdb Doc 717-1 Entered 10/18/19 16:09:28 Page 74 of 159

SCHEDULE 2.3(c)
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 75 of 159

HMT & CE Employee PTO Balances as of 10/17/2019

 

Payroll Name Reports ToName__ Regular Pay Rate Amount PTO Balance in Hours PTO Balance In $
Acree, Kavin Robert Chasa, James $21.00 11.00 $ 231.00
Adams, Bryan Chase, James $18.00 4.90 $ 88.20
Aguilar, Daniel Manuel Chase, James $18.30 29.00 $ 530.70
Anderson, Brenda L Foshee, Kerry $18.25 8.53 $ 455,73
Ballard, Jeffrey O Chase, James $16.00 72,80 $ 1,310.40
Barclay, Shaun Smith, Angela $40.00 0.00 $ -
Bjorkquist, Bradley Chase, James $17.00 33.00 $ 561.00
Burke, Shawn Chase, James $22.50 31,98 $ 719.54
Carr-Nicholson, Veronica Chase, James $20.00 4,00 $ 80,00
Chase, James Howell, David $38.48 59.05 5 2,272.24
Coons, Bailey Chase, James $13.00 0.00 $ -
Cottrell, Diana Chase, James $13.00 1.00 $ 13,00
Dean, Brandon Eaton, Arthur $30.00 11.58 $ 347.70
Davin, Michael T Eaton, Arthur $22.80 75.87 3 1,725.28
Doxtator, Mike Chase, James $16.75 7.00 $ 417.25
Dreadfulwater, Nathan Chase, James $18.00 6.00 s 108.00
Eaton, Arthur W Foshee, Kerry $32.49 2721.81 $ 7,208.64
Everson, Theresa Chase, James $14.50 4.04 5 58.58
Garai, Curtis Chase, James $20.00 6.70 $ 134.01
Gasper, Bradley Chase, James $22.15 6.70 5 148.40
Goffinet, Tammy Jo Howell, David $20.20 50.15 $ 1,013.04
Halks, Antony Chasa, James $17.50 6.00 3 140.00
Hill, Staven Michael Chase, James $19.00 4.00 $ 76,00
Howell, Stephen S Foshee, Kerry $31.39 214.19 3 6,723.42
Howell, Thomas. Chase, James $16.78 27.55 5 462.29
lverson, Benjamen Chase, Joseph $18.00 130.20 $3 2,345.22
Jenkins, Jeremy Chase, James 320.70 60 } 12.35
Johnson, Travis Chase, James $19.00 527 s 100.13
Karki, Nathan W Howell, Stephen $26.10 75 $3 19,58
Kaufmann, Chad M Eaton, Arthur $28.26 51.70 s 1,461.04
Kissler, John Chase, Joseph $15.00 66.75 $ 1,031.25
Land, Nicholas Chasa, James $20.50 100.75 $ 2,065,38
Lathrop, Krista Smith, Angela $26.04 197.50 3 5,142.90
Lohman, Jeff J Howell, Stephen $24.46 55.23 $s 1,350.97
Marion, Kathryn | Smith, Angela $29.77 203.55 5 6,050.68
Martin, Brendon Chasa, Joseph $17.00 25,00 $ 425.00
Martin, Zachary Chase, James $13.50 102,00 5 1,377.00
McEwen, Lisa Foshee, Kerry $32.62 27.48 $ 901.24
Mundy, Michael! Norris, Timothy $28.00 0.00 5 -
Nelson, Karin Chase, James $23.00 67.84 3 1,555.73
Nomis, Timothy R Smith, Angela $36.78 84.11 3 3,083,57
Nuxoll, Jessica Chase, James $19.00 37.90 $ 720.11
Parot, Raymon Josaph Chase, James $15.00 5.00 3 75.00
Pllant, Garry D $21.50 62.00 3 4,783,00
Pilant, Justin Chase, James $25.00 122.00 $ 3,050,00
Porter, Jenell Chase, James $14.00 69.75 $ 976.50
Prior, Benjamin Chase, Joseph $15.75 8.00 $ 128.00
Roberts, Nelson Chase, James $17.00 6.00 $ 138.00
Rogers, Michael Chase, James $20.00 138.00 3 2,760.00
Sanbom, David Chase, James $20.40 40.73 $ 630.89
Schaffner, Devon Jordan Chase, James $15.00 50.00 $ 750.00
Seideman, Joseph Levi Chase, James $21.00 94.70 $ 1,988.69
Shaw, Matthew W Chase, James $19.30 4.00 $ 73.20
Shoults, Ryan Howell, Stephen $23.00 6.50 5 149.50
Sloppy, Ruth Chase, James $13.00 0.00 $ «
Smith, Nicholas Chase, James $17.50 12.35 3 218,13
Smith, Trevor Chase, James $19,00 68.00 $ 1,292.00
Stem, Michelle Howell, David $24.14 71.70 $s 1,728.89
Stevenson Sr, Timothy B Chase, James $27.25 48.69 3 1,272.30
Stout, Chris A Howell, Stephen $23.75 14.81 $s 351.74
Torrez, Trevor TJ Chase, James $20.50 6.50 s 9193.25
Town, David Chase, James $19.05 68.97 3 1,313.81
Van Zante, Corey Chase, James $22.00 14.00 $ 308,00
Wakefield, Kelsey Dawn Foshee, Keny $21.00 40.63 3 853.23
Weldon, Chery! S Chase, James $17.00 0.00 $ -
Wemlinger, Joshua Fashee, Kerry $31.25 18.52 $ 578.75
Weat, Tashil Chase, James $19.50 7.00 $ 736.50
Wolfinger, Tara Chase, James $18.50 0.00 $ -
Wysa, Paul Danie! Chase, James $15.75 8.40 $s 132.30
‘Young, Donald E Chase, Joseph $15.80 20.50 $ 323,90
Zander, Eric Chase, James $20.50 40.55 5 631.27
TOTAL PTO to be assumed by LAX § 74,034.16
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 76 of 159

65
Case 18-50609-btb Doc 580-4 Entered 08/19/19 20:18:39 Page 67 or /Y

SCHEDULE 5.405)
VIOLATION OF LAWS

The TTB alleges that Sellers have failed to pay to the TTB excise tax obligations, as disclosed in
the proof of claim filed by the TTB in the Bankruptcy Cases. Sellers dispute such allegation.

EXHIBIT D
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 77 of 159

66
Case 18-50609-bth Doc580-4 Entered 08/19/19 20:18:39 Page 68 or /y

SCHEDULE 5.7
Oo GATIO. G

1. TIB — Levy upon $832,000 of funds of HMT on deposit at Zions, and levy upon
accounts owed to Sellers by a number of account debtors.

2. David Curt Pinther — complaint filed on November 8, 2018 in the District Court of the
Fifth Judicial District of the State of Idaho, in and for the County of Minidoka, as Case
No. CV 34-18-00883 (personal injury claim).

3. Heath Shelton — personal injury claim asserted on September 18, 2018.

MAINDOCS-0241207-i-Schedufes_for_APAdoot

EXHIBIT D
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 78 of 159

67
Case 18-50609-btb Doc580-4 Entered 08/19/19 20:18:39 Page 69 of 79

SCHEDULE 5.10
ENVIRONMENTAL MATTERS

Administrative Agreement with Environmental Protection Agency, Matters 11-0181-00A, et al.
Concluded matters relating to releases of hazardous waste water without a permit.

There are no other claims of which Sellers have knowledge, but the Sellers store Materials of
Environmental Concern at their facilities, including hydrogen peroxide, florobonic acid, sodium
cyanide and copper cyanide.

EXHIBIT D
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 79 of 159

68

SCHEDULE 11.2

ALLOCATION OF PURCHASE PRICE AMONG SELLERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of all Entities — Assets Allocated
ALW 3,369,693.75
BC 50,189,715
CB 2,269,416.49
CE 2,200,000,00
HMT 927,775.47
LCAG 43,963.91
TRCL 201,590.60
XB 158,401.22
FM 2,578,969.41
11,800,000.00

 

 

MAINDOCS-#241207-v2-Schedules_for_APA.docx
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 80 of 159
69

EXHIBIT 1

TO APA
 

 

 

 

 

Cage 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 81 of 159
Cagads-Ap aie iaebthtDob 685-22 7D af 434
? Qu 7 Carel, hee
3 Honorable Bruce T.. Beesley \ Ve
United States Bankruptcy Judge
4
Entered on Docket
atlust 08, 2019
6
7
8 || ROBERT E. OPERA — California State Bar No. 101182
ropera@wceghlaw.com
9 || WINTHROP COUCHOT
GOLUBOW HOLLANDER, LLP
10 || 1301 Dove Street, Suite 500
1 Newport Beach, CA 92660
Telephone: (949) 720-4100
12 Facsimile: (949) 720-4111
13 || STEPHEN R. HARRIS — Nevada State Bar No. 001463
steve@harrislawreno.com
14 || HARRIS LAW PRACTICE LLC
6151 Lakeside Drive, Suite 2100
15 || Reno, NV 89511
Telephone: (775) 786-7600
16
General Insolvency Counsel
17 || for Debtors and Debtors-in-Possession
18
UNITED STATES BANKRUPTCY COURT
19
DISTRICT OF NEVADA
20
21 ka re: Jointly Administered under
>> || X-TREME BULLETS, INC., Case No. 18-50609-btb with
[_] AMMO LOAD WORLDWIDE, INC., | Case Nos. 18-50610-btb; 18-5061 1-btb;
23 ||[_] CLEARWATER BULLET, INC., 18-50613-btb; 18-50614-btb; 18-5061 5-btb;
4 [_] FREEDOM MUNITIONS, LLC, 18-50616-btb; and 18-50617-btb
24 ||] HOWELL MACHINE, INC., Chapter 11 Proceedings
75 ||] HOWELL MUNITIONS &
TECHNOLOGY, INC., ORDER APPROVING STIPULATION TO
26 ||] LEWIS-CLARK AMMUNITION CONTINUE HEARING ON MOTION FOR
COMPONENTS, LLC, ORDER AUTHORIZING USE OF ANY CASH
27 CJ COMPONENTS EXCHANGE, LLC, COLLATERAL OF SECURED CLAIMANTS
Z All Debtors.
8 Debtors and
MAINDOCS#241079-v1-HMT:=_13th Coder Hugh Collateral. doc

 

 

 
Ca

wo fo nN Dn A FSF WD YN

N WM WV WN WB NO VN NO DN = ee OEE OE OE OOO Ee OO Eee le
on NON wh fF WwW NY SK CO OO CB HSH DO TH Fe YS NYS OC

 

se 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 82 of 159
sis s8-ApGUGitabthDoPé6S-22 HfterexhiOS8131ho1 ROSA 40s5 72. of 434

Debtors-in-Possession. Current Heasian Tistes

DATE: August 7, 2019
TIME: 2:00 p.m.
EST. TIME FOR HEARING: 15 minutes

Continued Hearing Date:

DATE: September 24, 2019
TIME: 2:00 p.m.
EST. TIME FOR HEARING: 15 minutes

 

 

The Court having reviewed and considered the Stipulation to Continue Hearing on Motion
for Order Authorizing Use of Any Cash Collateral of Secured Claimants (“August 2019
Stipulation”) [Docket No. 569] entered into by and among X-Treme Bullets Inc.; Ammo Load
Worldwide, Inc.; Clearwater Bullet, Inc.; Freedom Munitions, LLC; Howell Machine, Inc.;
Howell Munitions & Technology, Inc.; Lewis-Clark Ammunition Components, LLC (collectively,
the “HMT Debtors”); and Components Exchange, LLC ("Components Exchange” and, together
with the HMT Debtors, the “Debtors”), the debtors and debtors-in-possession in the above-
captioned bankruptcy cases, on one hand, and Zions Bancorporation, N.A., dba Zions First
National Bank (“Zions”), on the other hand, by and through their respective counsel, and good and
sufficient cause appearing, it is hereby ORDERED THAT,

1. The August 2019 Stipulation is approved in its entirety.

2. The hearing on the Debtors’ Motion for Order Authorizing Use of Any Cash
Collateral of Secured Claimants (“Cash Collateral Motion”) [Docket No. 28] currently set for
August 7, 2019 at 2:00 p,m. shall be continued to September 24, 2019 at 2:00 p.m.

ay The Debtors, except for Components Exchange, LLC, are hereby authorized to
continue to use Cash Collateral, as defined in the Cash Collateral Motion, through 5:00 p.m. on
September 24, 2019 in accordance with the terms of the Stipulation to Continue Hearing on
Motion for Order Authorizing use any Cash Collateral of Secured Claimants, entered into by and
among the Debtors and Zions on August 6, 2019 (“July 2019 Cash Collateral Stipulation”)
[Docket No. 508], and the order approving the July 2019 Cash Collateral Stipulation (“July 2019

 

' Except as otherwise defined herein, the definitions of the capitalized terms continued herein are as set forth in the
July 2019 Cash Collateral Stipulation.

-2- EXHIBIT 1
MAINDOCS-#241079-vI-HMT_-_13th_Order_Cash_Collateral.doe

 

 
Ca

wo on DH WH SF WY LY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

se 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 83 of 159
Aas 48 -Pp Gs heebthDob66S-22

72 af 434

 

Cash Collateral Order”) [Docket No.510], as amended by the terms of the July 2019 Stipulation
and the budget attached hereto as Exhibit “A” and incorporated herein by this reference (“Revised
Budget”) and as further extended by the July 2019 Stipulation.

4. In addition to the amounts authorized to be paid through September 24, 2019
pursuant to the August 2019 Cash Collateral Stipulation, the Debtors, except Components
Exchange, LLC, are hereby authorized to pay, from Cash Collateral, the amounts for retained
professional fees and costs reflected in the Revised Budget (which amounts are fifty percent (50%)
of the Debtors’ estimate of the professional fees and costs that will accrue during the indicated
time period). The payment of such amounts shall remain subject to objection on any grounds,
including, without limitation by Zions, unless and until allowed by order of the Court, and shall
remain subject to potential disgorgement pursuant to order of the Court. Each professional
reserves the right to seek allowance and payment of the full amount of its fees and costs.

5. The HMT Debtors shall not be required to pay to Zions any adequate protection
payment or any other payment in order for the HMT Debtors to use Cash Collateral as set forth in
the Revised Budget, including, without limitation, to pay professionals and the HMT Debtors’
Chief Restructuring Officer the payments to which they are entitled pursuant to the Revised
Budget.

6. Any opposition to the continued use of Cash Collateral by the Debtors shall be filed
and served on the Debtors’ counsel by 5:00 p.m. on September 10, 2019. Any replies to any such
opposition shall be filed and served on the party asserting such opposition by 5:00 p.m. on
September 17, 2019.

7. No further notice or hearing shall be necessary to effectuate this Order.

Prepared and Submitted by:

STEPHEN R. HARRIS, ESQ.
HARRIS LAW PRACTICE LLC

-and-

[SIGNATURE CONTINUED ON NEXT

-3- EXHIBIT 4
MAINDOCS-#24107%v1l-HMT_-_!3th_Order_Cash Collateral.doc

 

 
Ca

oC oOo DN KH UW FB WY PY &

my nN NO NO WN N NO VN NO = ee ee eS eS SES SE OOO Sl e—_ lc
ao o~4 DH WU FSF WwW N &§ OF CO PO HS ODO WO F&F WY NHN — S&S

vi

ROBERT E. OPERA, ESQ.
WINTHROP COUCHOT
GOLUBOW HOLLANDER, LLP

/s/ Robert E. Opera
General Insolvency Counsel
for Debtors and Debtors-in-Possession

 

 

 

se 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 84 of 159
Aga 48 -Ap Gs Geb th oP 68 S-22

74 of 434

EXHIBIT 4
MAINDOCS-#241079-v1-HMT_-_13th Order Cash Collsteral.doc

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 85 of 159

 

Howell Munitions S#FGchRS IE Re Hie, D@DSEF2-1 Eriaterhd Massa IS65O55 4
BUDGET 6/30/19 - 8/10/19
Week Of: WeekOf: WeekOf: WeekOf: Week Of: Week Of:
6/30/2019-| 7/7/2019- | 7/14/2019- | 7/21/2019- 7/28/2019- 8/4/2019-

 

 

BEGINNING CASH

CASH RECEIPTS
Freedommunitions.com Online
Xtremebullets.com Online
AV.com and RV.com

ALW/HM

OEM/Wholesale

TOTAL CASH RECEIPTS

CASH DISBURSEMENTS
Raw Materials:

Lead

Brass

Primer

Copper

Cases

Labor and OH Charges from CE for Qtr 1 2019 FE
Ammunition

ALW Inventory

Pallets

Packaging

Freight
Freight - UPS & Other Carriers

Office, Financing and Staffing Related:
Payroll

Medical Insurance

401K

Business Insurance

Sales and Property Taxes
Tax Return Preparation Fees
Merchant Fees

IT Related

Sales and Marketing

Office Supplies

Travel

Production Related:

Chemicals and Testing

Environmental Related

Rents - D. Howell

Rents - External D Street Only
Property Taxes - Real & Personal
Repairs and Maintenance and Tooling
Shop Supplies

Utilities

 

RMA's (Return Merchandise Auth.)

Variance

Available for
Carryforward
F(A]

 

222,070
302,526
123,121
7,950
97,190
118,220
7,505
87,652
16,443
8,443

33,470

157,843
37,805
10,344

442,986
11,235
28,500

3,281
17,269
14,870

5,655
18,608

13,323
67,879
135,287
1,024
52,293
11,689
47,611

 

7/6/2019

    

7/13/2019

7/20/2019

   

 

7/27/2019 | 8/3/2019

    

   

8/10/2019

 

Budget Budget
1,587,579 | 1,506,079 | 1,620,079 | 1,473,579 | 1,447,579 | 1,343,579
40,000 40,000 40,000 40,000: 40,000 40,000
30,000 30,000 30,000 30,000 30,000 30,000
2,500 2,500 2,500 2,500 2,500 2,500
20,000 20,000 20,000 20,000. - 20,000 20,000
150,000 150,000 150,000 150,000 150,000 150,000
242,500 242,500 242,500 242,500 242,500 242,500
65,000 65,000 65,000 65,000 65,000 65,000
150,000
5,000 5,000 5,000 5,000 5,000 5,000
5,000

5,000 5,000 5,000
10,000 10,000 10,000 10,000 10,000 10,000

115,000 115,000 115,000

40,000 40,000

6,500 6,500 6,500
= 20,000 20,000
1,000 1,000 1,000 1,000 1,000 1,000
3,000 3,000 3,000 3,000 3,000 3,000
5,000 5,000 5,000 5,000 5,000 5,000
5,000 5,000 5,000
500 500 500 500 500 500
2,000 2,000 2,000 2,000 2,000 2,000
500 500 500 500 500 500
2,500 2,500 2,500

45,000 45,000 |

5,000 5,000
5,000 2,500 5,000° 2,500 5,000 2,500
7,500 3,500 7,500 3,500 7,500 3,500
2,500 2,500 2,500 2,500 25,000 2,500
500 500 EXHIBIT 4 500

 

 

 

 

 

 

 

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 86 of 159

 

Howell Munitions Sect AS REO tHe, O@DSE2-1 EitiaterhIDRARAL Ne HAsS 2

BUDGET 6/30/19 - 8/10/19
Week Of: WeekOf: WeekOf: WeekOf: WeekOf: Week Of:
6/30/2019-| 7/7/2019- | 7/14/2019-| 7/21/2019- | 7/28/2013-| 8/4/2019-

 

 

Warranty Payments

Bankruptcy Related Costs:
US Trustee Fees

CRO/GlassRatner

Winthrop Couchot Golubow Hollander, LLP
Harris Law Practice LLC

Creditors Committee

Miller Barondess LLP

TOTAL CASH DISBURSEMENTS

WEEKLY NET CASH

ENDING CASH

   
 
  

7/6/2019 7/13/2019 | 7/20/2019 | 7/27/2019 | 8/3/2019 | 8/10/2019

 

 

 

 

Budget Budget Budget {Tf [fea Budget be]U ls [2x24 4
11,970 500 500 500
20,131 60,000
27,657 20,000 | ¢
130,228 62,500 | c
38,069 5,000 | c
57,348 12,500 | c
324,000 128,500 389,000 268,500 346,500 128,500
(81,500)| 114,000] (146,500)|  (26,000)| (104,000)| 114,000
1,506,079 | 1,620,079 | 1,473,579 | 1,447,579 | 1,343,579 1,457,579

 

 

 

 

 

 

 

 

 

c - Professional fees are shown at 50% of the estimated amount of the professional fees, in light of the Court's prior order authorizing 50% of budgeted fees to be

paid,

EXHIBIT 1
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 87 of 159
76

EXHIBIT 2

TO APA
ZIONS SETTLEMENT, KASH SETTLEMENT AGREEMENT, HOWELL SETTLEMENT AGREEMENT
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 88 of 159
77

ZIONS SETTLEMENT AGREEMENT
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 89 of 159
78

SETTLEMENT AGREEMENT AND RELEASE

THIS SETTLEMENT AGREEMENT AND MUTUAL RELEASE (“Agreement”) is entered into
this 21st day of August 2019 (“Execution Date”), by and among Zions Bancorporation, N.A. dba
Zions First National Bank (“Zions”) and CFO Solutions LLC dba Advanced CFO, Matthew
McKinlay, Valerie Grindle, and Sussman Shank LLP (collectively, “Advanced CFO Parties”, and
with Zions, the “Bank Parties”), on one hand, and Howell Munitions & Technology, Inc.; Twin River
Contract Loading, Inc.; X-Treme Bullets, Inc; Ammo Load Worldwide, Inc.; Big Canyon.
Environmental, LLC; Lewis-Clark Ammo Components, LLC; Freedom Munitions, LLC; Clearwater
Bullet, Inc.; Howell Machine, Inc.; Components Exchange, LLC (collectively the “Borrower Entity
Parties”); and David C. Howell (“Howell”) (Howell, collectively along with the Borrower Entity
Parties, the “Borrower Parties”), on the other hand. The Bank Parties and the Borrower Parties are
referred to herein collectively, as the “Parties”).

RECITALS

A. The Borrower Parties entered into a series of loans with Zions as set forth in the
allegations of Adversary Proceeding, Case No. 18-05010-BTB [DKT #1, pages 2-5], United States
Bankruptcy Court for the District of Nevada (the “Adversary Proceeding”), and are incorporated
herein by reference. The Borrower Parties in turn granted to Zions security interests in the Borrower
Parties’ assets which Zions asserts are duly perfected pursuant to applicable non-bankruptcy law.

B. The Borrower Parties, Zions and the Advanced CFO Parties (except for Sussman
Shank) entered into a Chief Restructuring Officer Agreement, engaging Mr. McKinlay and
Ms. Grindle to manage the affairs of the Borrower Entity Parties, Howell unilaterally announced the
termination of the Advanced CFO Parties on June 7, 2018, and bankruptcy petitions were filed as
noted in Recital C.

c On June 8, 2018, Howell Munitions & Technology, Inc. (“HMT”), X-Treme Bullets,
Inc, Ammo Load Worldwide, Inc., Lewis-Clark Ammo Components, LLC, Freedom Munitions,
LLC, Clearwater Bullet, Inc., Howell Machine, Inc., and Components Exchange, LLC, filed
bankruptcy petitions with the United States Bankruptcy Court for the District of Nevada
(“Bankruptcy Court”) which are jointly administered under Case No. 18-50609-BTB (the “Debtor
Borrower Entities”)

D. Advanced CFO filed proofs of claim in the Chapter 11 cases for the Debtor Borrower
Entities, including additional claims based on the announced termination of Mr. McKinlay and Ms.
Grindle. Mr. McKinlay and Ms. Grindle moved for approval of its custodian report, including their
work and payment of its fees without regard to timing of payment “Motion,” DKT #99 in Case No.
18-50609-BTB. Zions joined in the Motion. The Debtor Borrower Entities opposed the Motion,
including challenges both to the substance of the work performed and the allegedly post-petition
timing of the last payments of $128,503.83 (“Disputed Payments”) made to Advanced CFO and
Sussman Shank LLP on the date of the filing of the petition [DKT #135]. The Official Committee of
Unsecured Creditors (“Committee”) filed a joinder in support of the Debtor Borrower Entities’
opposition to the Motion [DKT #271]. The U.S. Department of Treasury, Alcohol and Tobacco Tax
and Trade Bureau also opposed the Motion. The parties have continued the hearing on the Motion,
as they have discussed settlement of their disputes; the Debtor Borrower Entities have not brought
claims against the Advanced CFO Parties.

236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 90 of 159
79

E. The Debtor Borrower Entities listed unspecified claims against Zions and Advanced
CFO on Schedule A/B of their respective Schedules of Assets and Liabilities.

F, The Debtor Borrower Entities assert that the Disputed Payments are avoidable as
unauthorized post-petition payments pursuant to Section 549 of the Bankruptcy Code, The Advanced
CFO Parties dispute such assertion.

G.  OnlJuly 19, 2018, Zions filed its scheduled proof of claim (together with any accrued
interest, “Zions Secured Claim”) in each Debtor Borrower Entities’ bankruptcy case in the amount
of $17,529,219.09. Zions has made no additional claims against the Borrower Parties, but it has
reserved rights to seek recovery of its fees and costs in protecting its interests under those documents
including but not limited under Section 506(b) and applicable non-bankrupicy law.

H. Advanced CFO has filed proofs of claims in the Debtor Borrower Entities’ respective
bankruptcy cases reserving all rights against the Debtor Borrower Entities as indicated therein.

1. Zions has entered into an agreement to sell and transfer the Zions Secured Claim and.
all of its interests as described in the Adversary Proceeding to Kash CA, Inc. (“Buyer”) (“Loan Sale
Agreement”). Buyer and the Debtor Borrower Entities have concurrently entered into an agreement
by which Buyer will purchase from the Debtor Borrower Entities, and the Debtor Borrower Entities
will sell to Buyer, substantially all of the Debtor Borrower Entities’ assets, conditioned, in part, upon
the settlement and release of any and all claims whatsoever that the Borrower Parties allege against
Zions and the Advanced CFO Parties (“Asset Purchase Agreement”).

J. The Borrower Parties, on one hand, and the Bank Parties, on the other hand, agree to
resolve any and all of their differences, including, without limitation, any objections that the Debtor
Borrower Entities may have with respect to the Zions Secured Claim, Advanced CFO’s proofs of
claims, the Motion, and the opposition to the Motion asserted by the Debtor Borrower Entities, and
the claims asserted by the Debtor Borrower Entities to avoid and to recover the Disputed Payments,
all in accordance with the terms and conditions set forth herein. Such resolution constitutes a full
and mutual release among the Borrower Parties, on one hand, and the Advanced CFO Parties, on the
other hand, of all claims that have been or could be brought against either side, whether known or
unknown at this point, in accordance with the terms and conditions set forth in Sections 2-3 hereof.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises, conditions and covenants in
this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties agree as follows:

l. Loan and Loan Documents Valid and Binding On Borrower Parties. The Borrower
Parties confirm, and waive any challenges whatsoever to, the validity of the Zions Secured Claim and

Zions’s liens as set forth in the Proofs of Claims filed by Zions.

2. Release by Bank Parties. Except for the Zions Secured Claims and security interests
referenced in Section | above (including any deficiency claims related thereto if subsequently
applicable) but exclusive of post-petition attorneys’ fees and costs related thereto which are hereby
waived through the date of the hearing to approve this Agreement by the Bankruptcy Court (sce
Section 7, below), the Bank Parties and their respective associates, affiliates, predecessors,
successors, heirs, assigns, agents and the employees, officers, directors, members, agents, attorneys,
guarantors, representatives, predecessors, successors and assigns thereof shall release and forever

=2e
236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 91 of 159
80

discharge the Borrower Parties and each of their respective associates, affiliates, predecessors,
successors, heirs, assigns, agents and the employees, members, officers (including J. Michael Issa),
directors, shareholders, agents, attorneys, representatives, predecessors, successors and assigns
thereof (collectively, the “Borrowers’ Releasees”) from any and all manner of action or actions, cause
or causes of action in law or in equity, suits, debts, liens, contracts, agreements, promises, liabilities,
claims, demands, damages, losses, costs or expenses, of any nature whatsoever, known or unknown,
fixed or contingent, which Bank Parties now have, from the beginning of time to the date hereof.
Without limiting the generality of the foregoing, Advanced CFO shall cause to be withdrawn the
proofs of claim filed by it, and the Advanced CFO Parties each acknowledge and agree that it has no
other claim of any nature whatsoever against any Debtor Borrower Entity or any other Borrower
Releasee.

3. Release by Borrower Parties.

3.1 Except only for the rights, remedies and interests reserved hereunder by the
Borrower Parties, the Borrower Parties and their respective associates, affiliates,
predecessors, successors, heirs, assigns, agents and the employees, officers, directors,
members, agents, attorneys, guarantors, representatives, predecessors, successors and assigns
thereof shall release and forever discharge the Bank Parties, together with each of their
respective associates, affiliates, predecessors, successors, heirs, assigns, agents and the
employees, agents, attorneys, representatives, predecessors, successors and assigns thereof
(collectively, the “Bank Parties’ Releasees”) from any and all manner of action or actions,
cause or causes of action in law or in equity, suits, debts, liens, contracts, agreements,
promises, liabilities, claims, demands, damages, losses, costs or expenses, including the
Disputed Payments of any nature whatsoever, known or unknown, fixed or contingent, which
Borrower Parties now have, from the beginning of time to the date hereof.

3.2 Notwithstanding anything to the contrary contained in Section 3.1 hereof, the
Borrower Parties do not waive or release, but reserve fully and completely, the following
claims, rights, interests and remedies:

3.2.1 All claims, rights, interests and remedies that the Debtor Borrower Entities
have pursuant to the Asset Purchase Agreement. This reservation of rights shall not include
any claims against the Advanced CFO Parties, as this Agreement constitutes a full and mutual
resolution of any such claims.

3.2.2 The Borrower Parties do not waive or release any claims which they may have
against each other. Without limiting the generality of the foregoing, the Debtor Borrower
Entities do not waive or release, and Howell does not waive or release, but reserve fully and
completely, all claims, rights and remedies which they may have against each other, except
only as such claims, rights and remedies may be affected by the terms and conditions of the
Asset Purchase Agreement.

4. [Intentionally Omitted.]

5. Withdrawal of Motion. Within seven (7) days after the Settlement Order becomes a
final and non-appealable order, the Advanced CFO Parties shall cause the Motion to be withdrawn
and taken off the calendar of the Bankruptcy Court. The Advanced CFO Parties shall be deemed to

23697110
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 92 of 159
81

have complied with any and all obligations imposed upon a “custodian” (as such term is defined in
11 U.S.C. § 101(11)) of the Bankruptcy Code.

6. Notices. Notices and other communications required or contemplated by this
Agreement shall be in writing and shall be given by (a) personal delivery, (b) deposit in the United
States mail by certified mail, return receipt requested (which receipt shall be preserved as evidence
of delivery), postage prepaid, (c) overnight express delivery service, or (d) electronic mail, addressed
or transmitted to the Parties at the following mailing or email addresses, or to such other addresses as
a Party may designate to the other in a writing delivered in accordance with the provisions of this

paragraph:

If to Zions; Mark Siegel
Senior Vice President
SAG — INERMOUNTAIN
one South Main Street, Suite #1400
Salt Lake City, UT 84133-1109
(801) 844-8201

with a copy to:

Holland & Hart LLP

c/o Timothy A. Lukas, Esq.
5441 Kietzke Lane, 2nd Floor
Reno, NV 89511
tlukas@hollandhart.com

If to the Debtor Borrower Entities
and Twin River Contract Loading
Inc.: Howell Munitions & Technology, Inc.
c/o J. Michael Issa
GlassRatner Advisory & Capital Group LLC
19800 MacArthur Boulevard
Irvine, CA 92612
Tel: 949-407-6620
Email: missa@glassratner.com

as to the Debtor Borrower Entities, a copy to:

Robert E. Opera, Esq.

Winthrop Couchot Golubow Hollander, LLP
1301 Dove Street, Suite 500.

Newport Beach, California 92660

Tel: 949-720-4130

Email: ropera@wcghlaw.com

236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 93 of 159

If to Howell and Big
Canyon Environmental, LLC:

If to the Advanced CFO Parties:

82

David C. Howell
29978 Thiessen Road
Lewiston, Idaho 83501

with a copy to:

Todd C, Ringstad, Esq.

Ringstad & Sanders

4343 Von Karman Avenue, Suite 300
Newport Beach, California 92660
Tel: 949-851-7450

Email: todd@ringstadlaw.com

Matthew McKinlay

c/o CFO Solutions, LLC dba Advanced CFO
13601 W. McMillan Rd., #102

PMB 320

Boise, ID 83713

CFO Solutions, LLC dba Advanced CFO
Attn: Matthew McKinlay

13601 W. McMillan Rd., #102

PMB 320

Boise, ID 83713

Valerie Grindle

c/o CFO Solutions, LLC dba Advanced CFO
13601 W. McMillan Rd., #102

Boise, ID 83713

Jeffrey C, Misley, Esq.

Sussman Shank, LLP

1000 SW Broadway, Suite 1400
Portland, Oregon 92705

Tel: 503-243-1643

Email: jmisley@sussmanshank.com

236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 94 of 159
83

with a copy to:

Louis M. Bubala III

Kaempfer Crowell

50 W. Liberty St., Ste. 700
Reno, NV 89501

Tel: 775-398-4741

Email: Ibubala@kcnvlaw.com

7. B; Court val.

7.1 The Debtor Borrower Entities shall seek from the Bankruptcy Court approval
of this Agreement, by motion (“Compromise Motion”) made upon shortened notice to the parties in
interest pursuant to the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, the Local Rules
of the Bankruptcy Court and order of the Bankruptcy Court. Pursuant to the Compromise Motion,
the Debtor Borrower Entities shall request that the Bankruptcy Court enter a Settlement Order
approving the Compromise Motion by August 30, 2019.

7.2 The Bank Parties and the Borrower Parties consent to the Bankruptcy Court’s
approval of this Agreement and the entry of a Settlement Order granting the Compromise Motion.

8. Effective Date of Agreement. The terms and conditions of this Agreement, including,
without limitation, the releases provided herein, shall be effective and binding upon the Parties upon
the first business day after the occurrence of each of the following events (“Effective Date”):

8.1 | The execution and delivery of this Agreement by each of the Parties.

$2 The execution of the Loan Sale Agreement between Buyer and Zions, and
Buyer’s unconditional and irrevocable acquisition of the Zions Secured Claim and all of Zions’s
interests and liens against the Borrower Parties.

8.3 Buyer’s execution of the Asset Purchase Agreement, in accordance with terms
and conditions satisfactory to the Borrower Entity Parties.

8.4 The entry of the Settlement Order on terms and conditions satisfactory to the
Borrower Parties.

8.5 The entry of an order of the Bankruptcy Court authorizing the Debtor
Borrower Entities’ continued use of any cash collateral of Zions (or Buyer, upon the closing of the
Loan Purchase Agreement, as the case may be), in accordance with the budget attached as Exhibit
“1” hereto and incorporated herein by this reference and in accordance with other terms and
conditions satisfactory to the Debtor Borrower Entities, through September 24, 2019.

9. Acknowledgments. Each Party expressly warrants and represents to the other Parties
the following:

9.1 That each Party believes it to be in its best interests to settle the matters
encompassed by this Agreement and on the terms provided in this Agreement,

-6-
236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 95 of 159
84

9.2 That the making of this Agreement is reasonable under the circumstances;

9.3. That no promise or inducement has been offered except as expressly provided
in this Agreement;

9.4 That each Party executes this Agreement as its own free and voluntary act;

9.5 That each Party acknowledges that it intends to grant the mutual releases
described herein; and

9.6 That each Party has knowingly and voluntarily entered into the Agreement
without any duress or coercion from anyone.

10. Denial of Liability. It is understood and agreed by the Parties that the settlement
contained in this Agreement is made solely for the purpose of avoiding the expense and
inconvenience of further litigation among the Parties and to facilitate the Debtor Borrower Entities’
completion of a sale of substantially all of their assets and is the result of a compromise of disputed
claims and is not, and is not to be construed as, an admission of liability, except as set forth in Section
1, on the part of any Party and that the Parties expressly deny any liability otherwise or wrongdoing.

11. Assignment of Claims. Each Party represents and warrants to the other Parties that,
except as may be expressly set forth in this Agreement, it has not assigned or transferred, or purported
to assign or transfer, to any person or entity, any claim such party might have against the other.

12. Effect of Agreement on Third Parties. The covenants of the Parties undertaken
through this Agreement are not intended to nor do they create any right or benefit for any person or
entity not a party to this Agreement, except in connection with the releases set forth in Sections 2 and
3 hereof.

13. Amendment to Agreement. Any amendment to this Agreement must be in writing
signed by duly authorized representatives of the Parties or their respective successors and/or assigns
and stating the intent of the Parties to amend this Agreement.

14. _ Binding Effect. This Agreement shall be binding upon, and shall inure to the benefit
of, the Parties hereto, their predecessors, successors-in-interest, heirs, assigns, officers, employees,
members, attorneys, agents, devisees, legatees, personal representatives, trustees, directors and
shareholders.

15. Construction of Agreement. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Agreement shall be construed as a whole in accordance with its fair meaning and in
accordance with the laws of the State of Nevada and, where applicable, the Bankruptcy Code.

16. Severability. If any provision of this Agreement is held to be invalid or unenforceable
on any occasion or in any circumstance, such holding shall not be deemed to render the Agreement
invalid or unenforceable, to that extent the provisions of this Agreement are severable; provided,
however, that this provision shall not preclude a court of competent jurisdiction from refusing to sever
any provision if severance would be inequitable to one or more of the Parties.

-7-
236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 96 of 159
85

17. No Representations or Warranties. Except as expressly set forth in this Agreement,
none of the Parties hereto makes any representation or warranty, written or oral, express or implied.

18. Governing Law and Disputes. Nevada law and, where applicable, the Bankruptcy
Code, govern this Agreement and the Parties’ performance under this Agreement. Claims or causes

of action, both legal and equitable, arising out of or based upon this Agreement or related documents
shall be commenced in the Bankruptcy Court, and each Party to this Agreement hereby consents to
the jurisdiction, venue and process of the Bankruptcy Court; provided, however, that, if the Debtor
Borrower Entities’ bankruptcy cases should be closed or dismissed, or the Bankruptcy Court declines
to exercise jurisdiction over any action or proceeding arising out of or based upon this Agreement,
such action of proceeding shall be brought only in the United States District Court for the District of
Nevada,

19. Authority to Execute. By execution of this Agreement, each signatory warrants and
represents that it has full authority or has been given full authority by the Parties represented by that
signatory to enter into and execute this Agreement.

20. Counterparts and Originals. This Agreement may be executed in any number of
counterparts and by different Parties in separate counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one and the same
document. Delivery by a Party of an executed counterpart of a signature page to this Agreement by
electronic mail shall be effective as delivery of an original executed counterpart.

21. Representation by Counsel. Each of the Parties to this Agreement has been
represented by independent counsel or has had the opportunity to consult with independent counsel.

22. Captions and Headings. The captions and headings in this Agreement are included
for the convenience of the Parties and the Bankruptcy Court and have no legal effect and may not be
used to contradict or otherwise interpret the language and provisions of this Agreement.

23. Other. A single number in this Agreement shall include the plural, and the plural shal!
include the singular, as the context may require. References to masculine, feminine and neuter gender
shall include such other genders as are appropriate.

24. Attorneys’ Fees and Costs. Each Party shall bear its own attorneys’ fees and costs arising
from or relating to the negotiation and execution of this Agreement. In the event of any action or
proceeding to enforce, modify, interpret, construe, invalidate, rescind, or set aside any term or provision
of this Agreement, however, the prevailing Party shall be entitled to an award of its costs and expenses,
including reasonable attorneys’ fees and costs, incurred as a result of such action or proceeding, including
any appeals resulting therefrom.

25. Termination of Agreement. This Agreement may be terminated by any Party in the
event that the Settlement Order has not been entered by the Bankruptcy Court by August 30, 2019,
or the Effective Date of this Agreement has not occurred by September 25, 2019.

26.  Effectof Termination. In the event of any termination of this Agreement as permitted
by Section 25 hereof, this Agreement and all of the provisions of this Agreement, including, without
limitation, the releases provided by Sections 2 and 3 hereof, shall be null and void ab initio, of no

-8-
236971.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 97 of 159
86

force or effect, and shal! not be binding upan the Parties, and the Parties shall be restored to the same
respective positions that they were in as of the Execution Date, without any prejudice to such
positions. Upen any such termination of this Agreement, each Party shall reserve all rights and
remedies that it may haye.as a matter of law,

27. Entire Agreement: Weivers. This. Agreement represents the entire understanding and
agreement among the Parties with respect fo the subject matter hereof; provided, however, that the
Debtor Bottower Entities reserve all of their rights, claims, interests. and remedies pursuant to the
Asset Purchase Agreement. No action taken pursuant to this Agreement shall be deemed to constitute
& waiver by the Party taking such action of compliance with any condition, covenant or agreement
contained herein. Wo failure on the part of any: Party to exercise, and no delay in exercising, any
right, power or remedy bereuider shall operate as a waiver thereof. All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by applicable law.

28. Further Assurances. Each Party shell execute any and all documents, and shall take
any and all acts, reasonably requested by any other Party.as may be reasonably appropriate in order
to confirm or carry out the provisions of this Agreement. Without limiting the generality of the
foregoing, each Party shall cooperate with the Debtor Borrower Entities in the efforts which they will
make in. order to obtain from the Bankruptcy Court entry of the Settlement Order approving this
Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement as. of the Execution
Date.
BORROWER PARTIES:

X-TREME BULLETS, INC,
As a Debtor and Dehtor-in-Pogsessior

  

 

Its: CRO

AMMO LOAD WORLDWIDE, INC.,
Asa Debtor and. Debtor-in-Possession

 

 

 

 

236971.10

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 98 of 159
87

CLEARWATER BULLET, INC.,
Asa Debtor arid Debtor-im-Possession

 

 

 

 

By: _< a
Nemes “Lp A») ESSA

lis: CKO wes.

HOWELL MACHINE, INC.,
Asa Debtorand Debtor-in-Possegsion

By: -Gipdew | ___—
Name: Ati Ds:

Its: aA

 

HOWELL MUNITIONS & TECHNOLOGY, INC,
As a Debtor and Debtor-in-Possession

a _Guea— TA. ESSA,

Tis: z fo

LEWIS-CLARK AMMUNITION COMPONENTS, -

—— ae

As.a Debtor and Debtor-in-Possession

= ~Q, —
Name: _%J2 7: S

Its: LEO

a 2369710

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 99 of 159
88

COMPONENTS. EXCHANGE, LLC,
Asa Debtor and Debtor-in-Possession

hee Gil

CKD

 

 

TWIN. RIVER CONTRACT LOADING, INC.

er od
Name: Zss

CKo OF THe SHAx oF Th

 

BIG CANYON ENVIRONMENTAL, LLC.

By: Jlilloe.
Name: “ 7. & oso H

Its: CRO

DAVID C. HOWELL, individually

 

SEE ATTACHED SIGNATURE PAGE

 

Wame:

ZIONS:

ZIONS BANCORFORATION, N.A.
dba Zions First National Bank

By: _ SEE ATTACHED SIGNATURE PAGE

Name:
Its:.

 

 

-11l-
136971. 10-
 

Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 100 of 159
89

Asa Debtor and Debtor-in-Possession

By: SEE ATTACHED SIGNATURE PAGE

TWIN RIVER CONTRACT LOADING, INC.

By. SEE ATTACHED SIGNATURE PAGE

 

ZIONS BANCORPORATION, N.A.
da Zions First Naticoal Bank

By: SEE ATTACHED SIGNATURE PAGE
Nome:
Itz:

 

 

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 101 of 159

90

COMPONENTS EXCHANGE, LLC,

As.a Debtor and Debtor-in-Posscssion

By: SEE ATTACHED SIGNATURE PAGE
Name:
Its:

 

 

 

TWIN RIVER CONTRACT LOADING, INC,
By: SEE ATTACHED SIGNATURE PAGE
Name:
Its:

 

 

 

BIG CANYON ENVIRONMENTAL, LLC,

By: SEE ATTACHED SIGNATURE PAGE
Name:
Tts:

 

 

 

DAVID C. HOWELL, individually
SEE ATTACHED SIGNATURE PAGE

Namez

 

ZIONS:

ZIONS BANCORPORATION, N.A..
dba Zions First National Bank

By: ——-y/_ )
Name: Mark Siege
Its: Senior Vice President

*1l-
236871,10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 102 of 159
91

ADVANCED CFO:
CFO SOLUTIONS, LLC

: Lied :
aime a. . i inks

    
   

 

 

 

 

VALERIE GRINDLE, individually

SEE ATTACHED SIGNATURE PAGE

 

Name:

 

isaR1757Lyt

ae 2671.10
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 103 of 159
; 92

ADVANCED CFO:

CFO SOLUTIONS, LLC
dba Advanced CFO

By: SEE ATTACHED SIGNATURE PAGE
Name:
Its:

 

 

 

By: SEE ATTACHED SIGNATURE PAGE
Name:
Its:

 

 

 

MATTHEW MCKINLAY, individually

SEE ATTACHED SIGNATURE PAGE

 

Name:

 

VALERIE GRINDLE, individually

 

Name: ___ Valerie Grdfe

=]? .
236971.10

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 104 of 159
93

EXHIBIT 1
Case 18-50609-btb Doc 717-1

Howell Munitions & Technologies, Inc.
BUDGET 6/30/19 - 8/10/19

Entered 10/18/19 16:09:28 Page 105 of 159

Week Of:

Week Of:

 

 

BEGINNING CASH

CASH RECEIPTS
Freedommunitions.cam Online
Xtremebullets.com Online
AV.cam and RV.com

ALW/HM

OEM/Wholesale

TOTAL CASH RECEIPTS

CASH DISBURSEMENTS
Raw Materials:

Lead

Brass

Primer

Copper

Cases

Labor and OH Charges from CE for Qtr 1 2019 FE
Ammunition

ALW Inventory

Pallets

Packaging

Freight
Freight - UPS & Other Carriers

Office, Financing and Staffing Related:
Payroll

Medical Insurance

AO1K

Business Insurance

Sales and Property Taxes
Tax Return Preparation Fees
Merchant Fees

IT Related

Sales and Marketing

Office Supplies

Travel

Production Related:

Chemicals and Testing

Environmental Related

Rents - D. Howell

Rents - External D Street Only
Property Taxes - Real & Personal
Repairs and Maintenance and Tooling
Shop Supplies

Utilities

RMA's (Return Merchandise Auth.}

 

 

Variance

Available far
Carryforward
EFA

 

222,070
302,526
123,121
7,950
97,190
118,220
7,505
87,652
16,443
8,443

33,470

157,843
37,805
10,344

442,986
11,235
28,500

3,284
17,269
14,870

5,655
18,603

13,323
67,879
135,287
1,024
52,293
11,689
47,611

 

riRtefezot
1,587,579

 

 
  
 

e000)

Budget
1,506,079

Budget

 

1,620,079

 
  

rl

1,447,579

 

Budget
1,343,579

49,000
30,000
2,500.

 

 

 

ao || 20,000 oon} 20,000:
150, 150,000} 250,000) _150,0 000:
242,500 242,500 242,500 242,500 242,500

 

 

   

 

 

 

 

 

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 106 of 159
95

Howell Munitions & Technologies, Inc.

BUDGET 6/30/19 - 8/10/19

Week Of; WeekOf: WeekOf: WeekOf: WeekOf: Week Of:
; | 8/4/2019-

8/10/2019

 

 
     

 

eT eleiet Budget Budget [is f=f-35
Warranty Payments 11,970 | [Seed | oe ~ 500 7 by ‘

      

Bankruptcy Related Casts:

  

US Trustee Fees 20,131
CRO/GlassRatner 27,657
Winthrop Couchot Golubow Hollander, LLP 130,228
Harris Law Practice LLC 38,069
Creditors Committee 57,348

Miller Barondess LLP = Sch ihe ue =o se ae

 

 

 

  

 

 

 

 

 

 

 

 

 

 

TOTAL CASH DISBURSEMENTS 324,000 123,500 389,000 268,500 346,500 123,500
WEEKLY NET CASH (81,500) 114,000 (146,500) (26,000)| (104,000) 114,000
ENDING CASH | 4,506,079"| 2,620,079') 1,473,579'| 1,447,579 | 1,343,579 || 1,457,579

 

¢ - Professional fees are shawn at 50% of the estimated amount of the professional fees, in light of the Court's prior order authorizing 50% of budgeted fees to be
paid.
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 107 of 159
96

KASH SETTLEMENT AGREEMENT
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 108 of 159
97

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (“Agreement”) is entered into as of
August 21, 2019 (“Execution Date”) by and among Kash CA, Inc. (“Kash CA”), on one hand, and
Howell Munitions & Technology, Inc., Twin River Contract Loading, Inc., X-Treme Bullets, Inc.,
Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC, Lewis-Clark Ammunition
Components, LLC, Freedom Munitions, LLC, Clearwater Bullet, Inc., Howell Machine, Inc.,
Components Exchange, LLC, and David C. Howell (“Mr. Howell”) (collectively, the “Borrower
Parties” and each, individually, a “Borrower Party”), on the other hand. Kash CA and the
Borrower Parties shall be collectively referred to herein as the “Parties,” and each, individually, a

“Party.”
RECITALS

A. The Borrower Parties entered into a series of loans with Zions Bancorporation, N.A.
dba Zions First National Bank (“Zions”) pursuant to certain loan documents (such loan documents,
the “Loan Documents”, and such loans, the “Loans”). Kash CA asserts that the Borrower Parties
granted to Zions first priority security interests in assets of the Borrower Parties and that Zions
duly perfected such security interests pursuant to applicable law and that such security interests
secure the Loans and all other obligations of the Borrower Parties under the Loan Documents (the
“Obligations”). The Loan Documents are described on Exhibit “A” attached hereto and
incorporated herein by this reference.

B. On June 8, 2018, (“Petition Date”), X-Treme Bullets, Inc., Ammo Load
Worldwide, Inc., Lewis-Clark Ammunition Components, LLC, Freedom Munitions, LLC,
Clearwater Bullet, Inc., Howell Munitions & Technology, Inc., Howell Machine, Inc., and
Components Exchange, LLC (the “Debtor Borrower Entities”) filed bankruptcy petitions with the
United States Bankruptcy Court for the District of Nevada (“Bankruptcy Courf’) which are jointly
administered under Case No. 18-50609-BTB. Such cases are referred to herein, collectively, as
the “Howell Bankruptcy Cases.”

C. On the amended Schedule A/B of the Debtor Borrower Entities’ Schedules of
Assets and Liabilities filed in the Howell Bankruptcy Cases (such schedules, individually and
collectively, “Schedule A/B”), each Debtor Borrower Entity listed unspecified claims against
Zions.

D. On July 19, 2018, Zions filed against each Debtor Borrower Entity a proof of claim
in the amount of $17,529,219.09 (collectively, “Proofs of Claim”).

E. In connection with the Howell Bankruptcy Cases, Zions filed an adversary
proceeding, Case No. 18-05010-BTB, in the Bankruptcy Court (the “Adversary Proceeding”).

F, Zions has entered into an agreement with Kash CA (the “Loan Sale Agreement”)
to sell and transfer all of Zions’s right, title and interests in and to the Assigned Assets. As used
herein “Assigned Assets” means Loans, the Obligations, all rights and interests of Zions under
the Loan Documents, including, without limitation, the security interests in the assets of the
Borrower Parties, and all causes of action under the Adversary Proceeding.

G. Kash CA and the Debtor Borrower Entities have concurrently entered into an
agreement, pursuant to which Kash CA will purchase from the Debtor Borrower Entities, and the
Debtor Borrower Entities will sell to Kash CA, substantially all of the Debtor Borrower Entities’

Sp
2411863
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 109 of 159
98

assets, conditioned upon the settlement and release of any and all claims whatsoever that the
Borrower Parties allege against Kash CA, individually and as assignee of the Assigned Assets
(“Asset Purchase Agreement’), and upon the Borrower Parties’ providing the affirmations and
other accommodations provided by this Agreement, all in accordance with the terms and
conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, based upon the above Recitals and in consideration of the mutual
promises, conditions and covenants in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows.

1. Consent to Assignment of Assigned Assets. Each Borrower Party hereby
consents to the assignment of the Assigned Assets to Kash CA.

2. Affirmations. Each Borrower Party acknowledges and agrees that: (a) the
outstanding amount owed under the Loan Documents as of the Petition Date was $17,529,219.09
and each of the Borrower Parties is unconditionally liable, without defense, counterclaim, offset
or setoff of any kind with respect to the Obligations, except only as the amount of the Obligations
have been reduced by payments made after the Petition Date; (b) after giving effect to the Loan
Sale Agreement, Kash CA, as assignee of the Assigned Assets from Zions, has all right, title and
interest in, to and under the Obligations and other Assigned Assets, and a valid, enforceable, non-
avoidable, perfected first-priority security interest in all property of the Borrower Parties
constituting Zions’s collateral under the Loan Documents; (c) no Borrower Party has knowledge,
or has received notice, of any assignment by Zions of any Assigned Asset except pursuant to the
Loan Sale Agreement; and (d) that the Obligations are valid, enforceable and binding obligations
of the Borrower Parties and that, except as may be provided expressly to the contrary in this
Agreement or in the Asset Purchase Agreement, nothing contained in any settlement agreement or
other agreement with Zions has affected or will affect such Obligations or Kash CA’s rights under
the Loan Documents.

a Obligations and Loan Documents Valid and Binding on Borrower Parties. The
Borrower Parties confirm, and waive any and all challenges to, the validity of the Loans, the

Obligations, the Loan Documents and the other debts, liens and claims set forth in the Proofs of
Claims filed by Zions in the Howell Bankruptcy Cases. Each of the Borrower Parties
acknowledges and agrees that Events of Default (as defined in the Loan Documents) under the
Loan Documents have occurred, which entitles Kash CA, as assignee of Zions, to exercise all of
the rights and remedies contained in the Loan Documents or otherwise permitted under applicable
law, except as stayed by the Chapter 11 filings by the Debtor Borrower Entities. Notwithstanding
anything alleged by any Borrower Party in any pleading filed in the Howell Bankruptcy Cases, no
Borrower Party has any defenses, counterclaims, or rights of setoff with respect to any Event of
Default, or any obligation under the Loan Documents or otherwise owed to Lender, and each
Borrower Party hereby waives to the fullest extent permitted by law any and all defenses to the
enforcement of its contractual obligations under the Loan Documents, including, without
limitation, avoidance, reduction, offset, attachment, disallowance, disgorgement,
recharacterization, surcharge, recovery or subordination pursuant to the Bankruptcy Code or
applicable nonbankruptcy law.

2411863
4813-723449302
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 110 of 159

99

4, Kash CA’s Rights Hereunder_ Subject to Provisions of Asset Purchase
Agreement. Notwithstanding any provisions to the contrary contained in this Agreement,
including, without limitation, the provisions of paragraph 3 hereof, Kash CA’s exercise of any
rights and remedies under the Loan Documents shall be subject to the provisions of the Asset
Purchase Agreement, and Kash CA shall take no act contrary to or inconsistent with the terms and
conditions of the Asset Purchase Agreement, subject to any termination of the Asset Purchase
Agreement in accordance with the provisions of Section 4.4 thereof.

5, Releases.

 

(a)

4813-72841930.2

Mutual Release of Claims.

(i) Releases by the Borrower Parties in Favor of Kash CA.
Effective as of the Effective Date of this Agreement, subject to the
provisions of paragraph 5(a)(iii) hereof, except only for the obligations
imposed upon Kash CA by this Agreement and the rights reserved by the
Borrower Parties by this Agreement, the Borrower Parties, for themselves
and their respective predecessors, spouses, successors and assigns, and each
of them, hereby absolutely, fully and forever, release, relieve, waive,
relinquish and discharge Kash CA and its former and current affiliates,
related entities, principals, members, shareholders, directors, officers,
employees (including, without limitation, Dan Kash), contractors,
administrators, trustees, representatives, agents, attorneys, accountants,
financial advisors, partners, heirs, predecessors, successors and assigns, and
each of them, of and from any and all manner of actions, causes of action,
suits, debts, deficiencies, liabilities, demands, claims, obligations, costs,
interest charges, expenses (including attomeys' fees and costs), sums of
money, controversies, damages, injuries, losses, accounts, reckonings,
security interests and liens of every kind or nature whatsoever, whether
known or unknown, suspected or unsuspected, fixed or contingent, matured
or unmatured, liquidated or unliquidated, legal or equitable, in tort, in
contract or otherwise (including, without limitation, all punitive and
exemplary damages), occurring or arising prior to the date of this
Agreement, including, without limitation, any claims relating to or arising
in any manner out of the matters set forth in the Recitals hereof.

(ii) Releases by Kash CA in Favor of the Borrower Parties.
Effective as of the Effective Date of this Agreement, subject to the
provisions of paragraph 5(a){iv) hereof, except only for the obligations
imposed upon the Borrower Parties by this Agreement and the rights
reserved by Kash CA by this Agreement, Kash CA for itself and for its
predecessors, successors and assigns, and each of them, hereby absolutely,
fully and forever, releases, relieves, waives, relinquishes and discharges the
Borrower Parties and their respective former and current affiliates, related
entities, principals, members, shareholders, directors, officers (including,
without limitation, J. Michael Issa, Angela Smith and David Foshee),
employees, contractors, administrators, trustees, representatives, agents,
attorneys, accountants, financial advisors, partners, heirs, predecessors,
sguecessors and assigns, and each of them, of and from any and all manner

=e
2411863
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 111 of 159

4813-7284-49302

100

of actions, causes of action, suits, debts, deficiencies, liabilities, demands,
claims, obligations, costs, interest charges, expenses (including attorneys’
fees and costs), sums of money, controversies, damages, injuries, losses,
accounts, reckonings, security interests and liens of every kind or nature
whatsoever, whether known or unknown, suspected or unsuspected, fixed
or contingent, matured or unmatured, liquidated or unliquidated, legal or
equitable, in tort, in contract or otherwise (including, without limitation, all
punitive and exemplary damages), occurring or arising prior to the date of
this Agreement, including, without limitation, any claims relating to or
arising in any manner out of the matters set forth in the Recitals hereof.

(iii) Exceptions to the Releases Given the Bo

Nothing contained in this Agreement shall constitute a waiver or release by
any Borrower Party of, and the Borrower Parties shall retain without any
impairment of any nature, the following rights, remedies and claims:

(A) The Borrower Parties shall retain any and all rights, remedies
or claims which they may have against each other. Without limiting
the generality of the foregoing, the Debtor Borrower Entities do not
waive or release, and Mr. Howell does not waive or release, but
reserve, fully and completely, all rights, remedies or claims which
they may have against each other, only as such rights, remedies and
claims may be affected by the terms and conditions of the Asset
Purchase Agreement and any settlement agreement among the
Borrower Parties.

(B) ‘The Debtor Borrower Entities shall retain any and all rights,
remedies and claims which they may have under the Asset Purchase
Agreement and any Ancillary Document (as such term is defined in
the Asset Purchase Agreement).

(C) Each Borrower Party shall retain any and all rights, remedies
and claims which such Borrower Party may have against Kash CA,
and any affiliate of Kash CA (including, without limitation,
Dan Kash (“Mr. Kash’’), LAX Ammo, LLC and L.A.X. Firing
Range, Inc.) (collectively, “Kash Parties”) arising from or related
to any purchase order or other written agreement by which a Kash
Party agrees to purchase ammunition or other goods from such
Borrower Party, including, without limitation, the right to obtain
payment of any amounts owed to the Borrower Party by the Kash
Party stemming therefrom in accordance with agreed upon credit
terms.

(iv) Exceptions to the Releases Given by Kash CA. Kash CA shall
retain any and all rights, remedies and claims which Kash CA may have
against the Borrower Parties arising from or relating to the Obligations and
the security interests related to the Obligations which Kash CA may acquire
from Zions in connection with the Loan Purchase Agreement, subject to the
terms and conditions of the Asset Purchase Agreement.

-4-
2411863
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 112 of 159

4313-7234-4930,2

101

(b) Scope of Releases. Each Party acknowledges the fact that it is its intention
that, as of the Effective Date of this Agreement, this Agreement shall be effective
as a full and final accord and satisfaction and settlement of and as a bar to each such
manner of action, cause of action, suit, debt, deficiency, liability, demand, claim,
obligation, cost, expense, sum of money, controversy, damage, injury, loss,
account, reckoning, security interest and lien of every kind or nature whatsoever,
heretofore referred to and released, which any of the Borrower Parties, on one hand,
and Kash CA, on the other hand, has had, has, or may have against each other. In
connection with such waiver and relinquishment, each Party acknowledges that it
is aware that it or its attorneys may hereafter discover facts different from or in
addition to the facts which it or its attorneys now know or believe to be true with
respect to the subject matters of this Agreement and that it may have sustained or
may yet sustain damages, costs or expenses that are presently unknown and that
relate to those claims, but that it is its intention hereby to fully, finally, absolutely
and forever settle all such claims which do now exist, may exist or heretofore have
existed among the Parties, in accordance with the terms of this Agreement and that,
in furtherance of such intention, the releases herein given shall be and shall remain
in effect for all time as full and complete releases, in accordance with the terms and
conditions hereof, notwithstanding the discovery of any such different or additional
facts or of any such additional damages, costs or expenses. Therefore, each Party
acknowledges that it is familiar with Section 1542 of the Civil Code of the State of
California, which provides as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR OR RELEASING PARTY DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE,
AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR OR RELEASED PARTY."

Except only for the rights expressly reserved by each Party pursuant to this
Agreement, each Party hereby waives and relinquishes fully, as of the Effective
Date of this Agreement, all rights and benefits which it has or may have under
Section 1542 of the Civil Code of the State of California, and any comparable
federal statutes, statutes of any other states in the United States, and common law
principles pertaining to the subject matters of this Agreement.

(c) No Rescission of Releases. As a part of the foregoing releases, each Party
acknowledges that it understands and accepts the risk that the facts with respect to
which the releases provided by this Agreement are entered into may be different
from the facts now known or believed by it to be true. The releases provided by
this Agreement shall not be subject to termination or rescission by virtue of any
such differences in fact. In entering into this Agreement, and the releases provided
by this Agreement, each Party acknowledges that it has conducted its own
independent investigation, has consulted with, or has had the opportunity to consult
with, legal counsel of its own choice, and has not relied on any statement,

-5-<
2411863
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 113 of 159
102

representation, promise, inducement or agreement not expressly contained within
this Agreement.

(dq) Covenants Not to Sue.
(i) No Commencement of Actions or Proceedings, The Parties

hereby covenant and agree not to commence against each other any action or
proceeding of any nature whatsoever with respect to any of the claims released
by this Agreement. The Parties hereby further covenant and agree not to join
in or to participate in any action or proceeding based upon, arising out of or
relating to any of the claims released by this Agreement, unless such
participation is compelled by an order of a court of competent jurisdiction;
provided, however, that the foregoing shall not preclude a Party from initiating
an action to enforce the terms of this Agreement or, if a Party has been named
as a defendant in such action or proceeding, the foregoing shall not preclude
the Party from defending itself in the litigation.

(ii) No Inconsistent Acts. The Parties hereby covenant and agree not
to take any acts inconsistent with the intent and purposes of the releases
provided by this Agreement.

(e) No Assignment of Released Claims. Each Party represents and warrants
to the other Parties that it has not assigned or transferred, and will not assign or
transfer, to any person or entity any of the claims released by this Agreement.

6. No Reliance; No Fraud. In executing this Agreement, each Party represents that
neither it nor its attorneys have relied upon any statement, promise or representation of any Party,
or of any other Party’s agents, employees, attorneys or other representatives in executing this
Agreement, other than those expressly contained in this Agreement. Each Party acknowledges
that it has been represented by counsel or has had the opportunity to consult with counsel, that it
has read this entire Agreement, that this Agreement has been explained to it by its counsel, and
that it agrees to the terms contained in this Agreement. Except only for the representations and
statements made expressly in this Agreement, each Party specifically covenants and agrees to
waive and release any and all claims or defenses, with respect to or related to this Agreement, that
arise from any type or manner of fraud or misrepresentation, whether known or unknown, whether
intentional or negligent, including but not limited to misrepresentation, fraudulent inducement,
fraudulent concealment, fraud by non-disclosure, common-law fraud, or statutory fraud. Each
Party assumes the risk of any misrepresentation, concealment or mistake by another Party, except
only for the representations and statements made expressly in this Agreement. Except only for the
representations and statements made expressly in this Agreement, if any Party should subsequently
discover that any matter relied upon by it in entering into this Agreement is untrue, or that the law
presently in effect has changed in a manner which would affect negatively such Party’s rights
hereunder, such Party shall not be entitled to any relief in such connection or otherwise, including,
without limitation, any alleged right or claim to set aside or rescind this Agreement. This
Agreement is intended to be and is final and binding among the Parties regardless of any claims
for fraud, misrepresentation, promise made without the intention of performing, concealment of
fact, mistake or fact or law or any other circumstance whatsoever.

7. Acknowledgment of Right to Credit Bid. In the event that Kash CA obtains the
Assigned Assets pursuant to the Loan Sale Agreement, Kash CA, as the assignee of the Obligations

-6-

 

2411863
4813-7294-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 114 of 159
103

and all other rights, remedies and interests of Zions under the Loan Documents, shall have the
right, pursuant to Section 363(k) of the Bankruptcy Code, to make a credit bid, up to the full
amount of the Obligations, to acquire substantially all of the assets and properties of the Debtor
Borrower Entities pursuant to the Asset Purchase Agreement and at any auction of such assets and
properties that may be conducted in the Howell Bankruptcy Cases.

8. Bankruptcy Court Approval. Promptly following the execution of this
Agreement, the Debtor Borrower Parties shall file in the Bankruptcy Court, pursuant to Rule 9019
of the Federal Rules of Bankruptcy Procedure, a motion seeking entry of an order (“Settlement
Order”) authorizing the Debtor Borrower Entities to enter into and to perform their obligations
under this Agreement and a settlement agreement with Mr. Howell and certain affiliates of
Mr. Howell (“Howell Settlement Agreement’). The Settlement Order shall contain terms and
conditions approved by Kash CA, which approval shal] not be unreasonably withheld by Kash CA.

9, Representations and Warranties. Each Party expressly warrants and represents
to the other Parties the following:

(a) That each Party believes it to be in its best interests to settle the matters
encompassed by this Agreement and on the terms provided in this
Agreement;

(b) That the making of this Agreement is reasonable under the circumstances;

(c) | That no promise or inducement has been offered except as expressly
provided in this Agreement;

(d) That each Party executes this Agreement as its own free and voluntary act;

(e) That each Borrower Party acknowledges that it intends to grant the mutual
releases described herein; and

(f) | That each Party has knowingly and voluntarily entered into the Agreement
without any duress or coercion from anyone.

10. Denial of Liability. It is understood and agreed by the Parties that the settlement
contained in this Agreement is made solely for the purposes of avoiding the expense and
inconvenience of litigation between or among the Parties and facilitating the Debtor Borrower
Entities’ completion of a sale to Kash CA of substantially all of the assets of the Debtor Borrower
Parties, and is the result of a compromise of disputed claims and is not, and is not to be construed
as, an admission of liability by any Party, except only for those admissions set forth in paragraphs
1 through 3 hereof, and that the Parties expressly deny any liability or wrongdoing.

11. Effective Date of Agreement. The terms and conditions of this Agreement,
including, without limitation, the releases provided herein, shall be effective and binding upon the
Parties upon the first business day after the occurrence of each of the following events (“Effective
Date”):

(a) The execution and delivery of this Agreement by each of the Parties.

(b) The execution of the Loan Sale Agreement between Kash CA and Zions,
and Kash CA’s acquisition of the Assigned Assets and all of Zions’s
interests and liens against the Borrower Parties in accordance with the terms
and conditions of the Loan Sale Agreement.

a Fs
2Al186.3
4913-7234-49302
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 115 of 159
104

(c) Kash CA’s and the Debtor Borrower Entities’ execution of the Asset
Purchase Agreement, in accordance with terms and conditions satisfactory
to Kash CA and the Debtor Borrower Entities.

(d) The Debtor Borrower Entities’ and Mr. Howell’s execution of the Howell
Settlement Agreement.

(e) The entry of the Settlement Order on terms and conditions satisfactory to
the Borrower Parties and Kash CA.

12. Termination of Agreement. This Agreement may be terminated by any Party in
the event that the Settlement Order is not entered by the Bankruptcy Court by August 30, 2019, or

the Effective Date of this Agreement has not occurred by October 31, 2019.

13. Effect of Termination. In the event of any termination of this Agreement as
permitted by paragraph 12 of this Agreement, this Agreement and all of the provisions of this
Agreement, including, without limitation, the releases provided by paragraph 5 hereof, shall be
null and void ab initio, of no force or effect, and shall not be binding upon the Parties, and the
Parties shall be restored to the same respective positions that they were in as of the Execution Date,
without any prejudice to such positions. Upon any such termination of this Agreement, each Party
shall reserve all rights and remedies that it may have as a matter of law.

14. Revocation of Releases. The Borrower Parties hereby reserve the right, in the
exercise of their sole and absolute discretion, to revoke the releases provided to Kash CA, and the
waivers and other agreements provided by the Borrower Parties pursuant to paragraphs | through
3 hereof, and reserve the right to assert any and all remedies and claims that the Borrower Parties
may have against Kash CA as a result of any material breach by Kash CA of the Asset Purchase
Agreement, including, without limitation, any defense, offset, counterclaim or objection that any
Borrower Parties may have with respect to the payment of any claims of Kash CA (including,
without limitation, the Assigned Assets acquired by Kash CA pursuant to the Loan Sale
Agreement) and any and all objections to the validity, priority or perfection of any liens or
encumbrances that Kash CA may have with respect to the properties and assets of the Borrower
Parties that may be acquired by Kash CA pursuant to the Loan Sale Agreement. Kash CA hereby
reserves the right, in the exercise of its sole and absolute discretion, to revoke the releases provided
hereunder to the Borrower Parties, and reserves the right to assert any and all remedies and claims
that Kash CA may have against the Borrower Parties as a result of any material breach by the
Borrower Parties of the Asset Purchase Agreement.

15. Entire Agreement; Amendments; Waivers. This Agreement, the Asset Purchase
Agreement and the Ancillary Documents, represent the entire understanding and agreement among
the Parties with respect to the subject matter hereof. This Agreement may be amended,
supplemented or changed, and any provision hereof may be waived, only by written instrument,
making specific reference to this Agreement, signed by the Parties. No action taken pursuant to
this Agreement shall be deemed to constitute a waiver by the Party taking such action of
compliance with any representation, warranty, condition, covenant or agreement contained herein.
The waiver by any Party of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of any Party to exercise, and no delay in exercising, any right, power
or remedy hereunder shall operate as a waiver thereof, nor shail any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise thereof or the

2
2411863
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 116 of 159

105

exercise of any other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by applicable law.

16. Execution of Agreement; Counterparts; Electronic Signatures.

(a)

(b)

This Agreement may be executed in several counterparts, each of which
shall be deemed an original and all of which shall constitute one and the
same instrument, and shall become effective when counterparts have been
signed by each of the Parties and delivered to the other Parties; it being
understood that all Parties need not sign the same counterparts.

The exchange of copies of this Agreement and of signature pages by
facsimile transmission or by electronic mail shall constitute effective
execution and delivery of this Agreement as to the Parties and may be used
in lieu of the original Agreement for all purposes.

17. Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE
EXTENT APPLICABLE, AND WHERE STATE LAW IS IMPLICATED, THE LAWS OF THE
STATE OF IDAHO SHALL GOVERN, WITHOUT GIVING EFFECT TO THE CHOICE OF
LAW PRINCIPLES THEREOF (EXCEPT FOR ANY LAWS OF THAT STATE WHICH
WOULD RENDER SUCH CHOICE OF LAWS INEFFECTIVE), INCLUDING ALL MATTERS
OF CONSTRUCTION, VALIDITY AND PERFORMANCE.

18. Jurisdiction, Waiver of Jury Trial.

(a)

(b)

THE BANKRUPTCY COURT SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN OR
AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY,
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND
EACH PARTY CONSENTS UNCONDITIONALLY TO THE
JURISDICTION OF THE BANKRUPTCY COURT; PROVIDED,
HOWEVER, THAT, IF THE BANKRUPTCY COURT IS UNWILLING
OR UNABLE TO HEAR ANY SUCH DISPUTE, THE COURTS OF THE
STATE OF IDAHO AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN NEZ PERCE COUNTY, IDAHO
SHALL HAVE SOLE JURISDICTION OVER ANY AND ALL
DISPUTES BETWEEN OR AMONG THE PARTIES, WHETHER AT
LAW OR IN EQUITY, ARISING OUT OF OR RELATING TO THIS
AGREEMENT,

EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

19. Notices. Unless otherwise set forth herein, any notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when (a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), or (b) sent by facsimile or e-mail, in each case, if sent

4813-7284-4930.2

-9-
241186.3
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 117 of 159

106

during the normal business hours of the recipient, with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause (a) hereof. Notice

to a Party shall be given as follows:
If to Kash CA:

with a copy to (which shall
not constitute Notice for
purposes of this paragraph 19):

If to the Debtor Borrower Entities
or Twin River Contract Loading,
Inc.:

as to Debtors, a copy to (which shall
not constitute Notice for

purposes of this paragraph 19):

If to Mr. Howell

or Big Canyon Environmental, LLC:

with a copy to
(which shall not constitute
Notice for purposes of this

paragraph 19):

4813-7284-4930.2

Kash CA, Inc.

c/o Dan Kash

294 Neptune Avenue
Encinitas, CA 92024

Tel: 310-692-5775

Email: laxrange@yahoo.com

William C. Belanger, Esq.

Procopio, Cory, Hargreaves & Savitch LLP
525 B Street, Suite 2200

San Diego, CA 92101

Tel: 619-515-3245

Email: bill.belanger@procopio.com
Howell Munitions & Technology, Inc.

c/o J. Michael Issa

GlassRatner Advisory & Capital Group LLC
19800 MacArthur Boulevard

Irvine, CA 92612

Tel: 949-407-6620

Email: missa@glassratner.com

Robert E. Opera, Esq.
Winthrop Couchot Golubow Hollander, LLP

1301 Dove Street, Suite 500
Newport Beach, California 92660
Tel: 949-720-4130

Email: ropera@weghlaw.com

David C. Howell
29978 Thiessen Road
Lewiston, Idaho 83501

Todd C. Ringstad, Esq.

Ringstad & Sanders

4343 Von Karman Avenue, Suite 300
Newport Beach, California 92660
Tel: 949-851-7450

Email: todd@ringstadlaw.com

-10-
2411863
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 118 of 159
107

A Party may designate in writing a different address to which any notice, request, demand
or other communication is to be given hereunder to such Party. Telephone numbers are listed for
convenience purposes only and not for the purpose of giving notice pursuant to this Agreement.

20. Binding Effect; Assignment. On the Effective Date, this Agreement shall be
binding upon the Parties and shall inure to the benefit of the Parties and their respective successors
and permitted assigns, including any trustee or estate representative appointed in the Howell
Bankruptcy Cases or any successor Chapter 7 cases. No assignment of this Agreement or of any
rights or obligations hereunder may be made by a Party without the prior written consent of each
other Party and any attempted assignment without such required consents shall be void.

21. Severability. Whenever possible, each provision or portion of any provision of
this Agreement shall be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or unenforceable in any
respect under any applicable law in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision in such jurisdiction and in lieu of such invalid, illegal or
unenforceable provision, there will be added automatically as a part of this Agreement a valid,
legal and enforceable provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible.

22. Authorized Execution. Each individual executing this Agreement on behalf of a
Party represents and warrants that (a) he is authorized to execute this Agreement for such Party,
and (b) such Party shall be bound in all respects hereby.

23. Attorneys’ Fees and Casts. Each Party shall bear its own attorneys’ fees and costs
arising from or relating to the negotiation and execution of this Agreement. In the event of any
action or proceeding to enforce, modify, interpret, construe, invalidate, rescind, or set aside any
term or provision of this Agreement, however, the prevailing Party shall be entitled to an award of
its costs and expenses, including reasonable attorneys’ fees and costs, incurred as a result of such
action or proceeding, including any appeals resulting therefrom.

24. No Construction against any Party; Headings for Convenience
Parties have cooperated in the drafting and preparation of this Agreement. In any construction of
this Agreement, or of any of its terms and provisions, the same shall not be construed against any
Party. All headings in this Agreement are inserted for convenience of reference only, and shall
not affect the construction or interpretation hereof.

25. Interpretation. Wherever in this Agreement the context so requires, reference to
the neuter, masculine or feminine shall be deerned to include each of the others, and reference to

either the singular or the plural shall be deemed to include the other.

26. Further Assurances. Each Party, at the request of another Party, shall execute and
deliver to the requesting Party all such further documents, and shall take such further acts, as may
be reasonably necessary or appropriate in order to confirm or carry out the provisions of this
Agreement.

27. Parties in Interest. Other than as provided in paragraph 5 hereof, nothing in this
Agreement, whether express or implied, is intended to confer any rights or remedies under or by
ails

2411863
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 119 of 159

108

reason of this Agreement on any persons other than the Parties and any of their respective
Successors and assigns, nor is anything in this Agreement intended to relieve or discharge the
ebligation of any third persons to 2 Patty.

IN WITNESS WHEREOF, the Parties. have caused this Agreement to be executed by their
respective duly authorized officers or members .as of the Execution Date.

4813-7284-4930.2

BORROWER PARTIES:

X-TREME BULLETS, INC.,
As a Debtor-in-Possessi

By:.
é

Name: Sp Lsud

Its: CKO

 

AMMO LOAD WORLDWIDE, INC.,
As a Debtor-in-Possession

By: —

Name: TA. Liss
ts _CKO

CLEARWATER BULLET, INC.,
As a Debtor-in-Possession

By: Liha
Neme:’ ~7 47. Zora
Its: CAO

FREEDOM MUNITIONS, LLC,
As a Debtor-in-Possession

By:
Name: < 7 OA

 

-12-
241186.3-
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 120 of 159

4813-7284-9930.3

109

ee

HOWELL MACHINE, INC.,
As a Debtor-in-Possesgj

By:
Name:_ ~Z 4, is4
its: C§X&p

HOWELL MUNITIONS & TECHNOLOGY, INC.,
As a Debtor-in-Possession:

By: aa thay.

(Ln. Beek
Its: ae £0
ae ee AMMUNITION COMPONENTS,
As a Debtor-in-Possession
By: 7 ,
Name:_ <7 /1. Fits F
Its: 7

 

COMPONENTS EXCHANGE, LLC,

» hee.
By:

Name; “Ta § ss

= 13 -=
241 186-3
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 121 of 159

4813-7254-49302

110
ties aK

TWIN RIVER i INC.,
By:

rome LA ESSA

In my capacity as CRO of Howell Munitions &
Technology Inc. sole shareholder

Its;

 

BIG CANYON ENVIRONMENTAL, LLC,

». LOGE
Name: OTN . LSA

Tes: Ca

DAVID C. HOWELL
SEE ATTACHED SIGNATURE PAGE

 

KASH CA:

KASH CA, INC.

By: SEE ATTACHED SIGNATURE PAGE

Name:

 

Its:

 

-4- sais
 

Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 122 of 159
111

COMPONENTS EXCHANGE. LLC.
As a Debtor-in-Posgession

By: SEE ATTACHED SIGNATURE PAGE
Name:

Its:

TWIN RIVER CONTRACT LOADING, INC,

By: SEE ATTACHED SIGNATURE PAGE

Name:

Its:

BIG CANYON ENVIRONMENTAL, LLC,
By:

Ts:

DAVID C. HOWELL

KASH CA:

KASH CA, INC.

By: SEE ATTACHED SIGNATURE PAGE

Name:
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 123 of 159

DAVID C. HOWELL
SEE ATTACHED SIGNATURE PAGE

 

KASH CA:

KASH CA, INC,

Name: ni€\ kKasr
Its: Dre siden

2411863

4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 124 of 159

Exhibit A
Loan Documents

l. Business Loan Agreement (Asset Based) dated May 22, 2014 by and among Ammo Load
Worldwide, Inc., Big Canyon Environmental, LLC, Clearwater Bullet, Inc., Freedom
Munitions, LLC, Howell Machine, Inc., Lewis-Clark Ammunition Components, LLC,
Twin River Contract Loading, Inc., Howell Munitions & Technology, Inc., X-Treme
Bullets, Inc. and Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions
First National Bank)

2. Promissory Note dated May 22, 2014 in the original principal sum of $3,500,000 by and
among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC, Clearwater Bullet,
Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark Ammunition
Components, LLC, Twin River Contract Loading, Inc., Howell Munitions & Technology,
Inc., X-Treme Bullets, Inc. in favor of Zions Bancorporation, N.A. dba Zions First National
Bank (f/k/a Zions First National Bank)

3. Loan Agreement dated November 19, 2014 by and among Ammo Load Worldwide, Inc.,
Big Canyon Environmental, LLC, Clearwater Bullet, Inc., Freedom Munitions, LLC,
Howell Machine, Inc., Lewis-Clark Ammunition Components, LLC, Twin River Contract
Loading, Inc., Howell Munitions & Technology, Inc., David C. Howell, X-Treme Bullets,
Inc, and Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), as amended by that (i) certain First Loan Modification Agreement dated
July 27, 2015 by and among the abovementioned parties and (ii) that Second Loan
Modification Agreement dated August 31, 2016 by and among the abovementioned parties
and Components Exchange, LLC

4. Promissory Note (Loan 1) dated November 19, 2014 in the original principal sum of
$8,000,000 by and among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC,
Clearwater Bullet, Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark
Ammunition Components, LLC, Twin River Contract Loading, Inc., Howell Munitions &
Technology, Inc., X-Treme Bullets, Inc., and David C. Howell in favor of Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank), as
amended and restated by that certain (i) First Amended and Restated Promissory Note
(Loan 1) dated July 27, 2015 by and among the abovementioned parties in the original
principal sum of $9,000,000, (ii) Second Amended and Restated Promissory Note (Loan 1)
dated August 31, 2016 by and among the abovementioned parties and Components
Exchange, LLC in the original principal sum of $9,000,000 and (iii) Third Amended and
Restated Promissory Note (Loan 1) dated October 17, 2016 by and among the
abovementioned parties and Components Exchange, LLC in the original principal sum of
$9,000,000

5. Promissory Note (Loan 2) dated November 19, 2014 in the original principal sum of
$1,640,000 by and among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC,
Clearwater Bullet, Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark
Ammunition Components, LLC, Twin River Contract Loading, Inc., Howell Munitions &
Technology, Inc., X-Treme Bullets, Inc., and David C. Howell in favor of Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank), as
amended and restated by that certain Amended and Restated Promissory Note (Loan 2)

-1[5-
2411863

4813-7284-49302
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 125 of 159

10.

ll.

dated August 31, 2016 by and among the abovementioned parties and Components
Exchange, LLC in the original principal sum of $1,640,000

Promissory Note (Loan 3) dated November 19, 2014 in the original principal sum of
$545,000 by and among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC,
Clearwater Bullet, Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark
Ammunition Components, LLC, Twin River Contract Loading, Inc., Howell Munitions &
Technology, Inc., X-Treme Bullets, Inc., and David C. Howell in favor of Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank), as
amended and restated by that certain Amended and Restated Promissory Note (Loan 3)
dated August 31, 2016 by and among the abovementioned parties and Components
Exchange, LLC in the original principal sum of $545,000

Promissory Note (Loan 4) dated November 19, 2014 in the original principal sum of
$4,815,000 by and among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC,
Clearwater Bullet, Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark
Ammunition Components, LLC, Twin River Contract Loading, Inc., Howell Munitions &
Technology, Inc., X-Treme Bullets, Inc., and David C. Howell in favor of Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank), as
amended and restated by that certain Amended and Restated Promissory Note (Loan 4)
dated August 31, 2016 by and among the abovementioned parties and Components
Exchange, LLC in the original principal sum of $4,815,000

Promissory Note (Loan 5) dated November 19, 2014 in the original principal sum of
$2,000,000 by and among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC,
Clearwater Bullet, Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark
Ammo Components, LLC, Twin River Contract Loading, Inc., Howell Munitions &
Technology, Inc., X-Treme Bullets, Inc., and David C, Howell in favor of Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank), as
amended and restated by that certain Amended and Restated Promissory Note (Loan 5)
dated August 31, 2016 by and among the abovementioned parties and Components
Exchange, LLC in the original principal sum of $2,000,000

Promissory Note (Loan 6) dated July 27, 2015 in the original principal sum of $5,000,000
by and among Ammo Load Worldwide, Inc., Big Canyon Environmental, LLC, Clearwater
Bullet, Inc., Freedom Munitions, LLC, Howell Machine, Inc., Lewis-Clark Ammo
Components, LLC, Twin River Contract Loading, Inc., Howell Munitions & Technology,
Inc., X-Treme Bullets, Inc., and David C. Howell in favor of Zions Bancorporation, N.A.
dba Zions First National Bank (f/k/a Zions First National Bank), as amended and restated
by that certain Amended and Restated Promissory Note (Loan 6) dated August 31, 2016
by and among the abovementioned parties and Components Exchange, LLC in the original
principal sum of $5,000,000

Commercial Guaranty executed by David C. Howell dated May 22, 2014 in favor of Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank)

Commercial Security Agreement dated May 22, 2014 by and among Ammo Load
Worldwide, Inc., Big Canyon Environmental, LLC, Clearwater Bullet, Inc., Freedom
Munitions, LLC, Howell Machine, Inc., Lewis-Clark Ammunition Components, LLC,
Twin River Contract Loading, Inc., Howell Munitions & Technology, Inc., X-Treme

-16-
2411863

4813-7284-49302
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 126 of 159

12,

13,

14.

15:

16.

17.

18.

19.

20.

Bullets, Inc. and Zions Bancorporation, N.A, dba Zions First National Bank (f/k/a Zions
First National Bank)

Security Agreement dated November 19, 2014 by and among Ammo Load Worldwide,
Inc., Big Canyon Environmental, LLC, Clearwater Bullet, Inc., Freedom Munitions, LLC,
Howell Machine, Inc., Lewis-Clark Ammunition Components, LLC, Twin River Contract
Loading, Inc., Howell Munitions & Technology, Inc., X-Treme Bullets, Inc, and Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National Bank), as
amended by the Second Loan Modification Agreement dated August 31, 2016 by and
among the abovementioned parties and Components Exchange, LLC to add Components
Exchange, LLC as a party to such Security Agreement.

UCC-1 Financing Statement filed with the Idaho Secretary of State on May 23, 2014 under
filing number B2014-1140406-8

Trust Deed, Assignment of Rents, Security Agreement and Fixture Filing dated November
19, 2014 by David C. Howell to Land Title of Nez Perce County, Inc. for the benefit of
Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First National
Bank) as recorded with the Nez Perce County Recorder on (i) November 20, 2014 as
instrument 826445 and (ii) January 20, 2015 as instrument 827690

UCC-1 Financing Statement filed with the Idaho Secretary of State on August 31, 2016
under Filing number B2016-1181176-3

Security Agreement and Consent (Howell Munitions & Technologies, Inc. Stock) dated
January 1, 2016 among David C. Howell, Howell Munitions & Technology, Inc. and Zions
Bancorporation, N.A. dba Zions First National Bank (f/k/a ZB, N.A. dba Zions First
National Bank), and the Stock Power from David C. Howell in favor of ZB, N.A. dba Zions
First National Bank.

Security Agreement and Consent (Howell Munitions & Technologies, Inc. Stock) dated
January 1, 2016 among Rudolph Zaruba III, Howell Munitions & Technology, Inc. and
Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a ZB, N.A. dba Zions First
National Bank), and the Stock Power from Rudolph Zaruba III in favor of ZB, N.A. dba
Zions First National Bank.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David C. Howell in
favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at 29978 Thiesson Road,
Lewiston, Idaho 83501.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David Howell Rentals
in favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at 805 D Street, Lewiston, Idaho
83501.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David Howell Rentals
in favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at 815 D Street, Lewiston, Idaho
83501.

ah
241196.3

4313-7234-49302
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 127 of 159

zl;

24.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David Howell Rentals
in favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at the intersection of 8th Street
and D Street, Lewiston, Idaho 83501.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David Howell Rentals
in favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at 21112 Big Canyon Road, Peck,
Idaho 83545.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David Howell Rentals
in favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at 4093 Lucky Lane, Lewiston,
Idaho $3501.

Landlord Estoppel, Consent and Waiver dated February 20, 2014 by David Howell Rentals
in favor of Zions Bancorporation, N.A. dba Zions First National Bank (f/k/a Zions First
National Bank), with respect to the real property located at 153 Southport Avenue,
Lewiston, Idaho 83501.

-18-
241 186.3

4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 128 of 159

HOWELL SETTLEMENT AGREEMENT
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 129 of 159

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (“Agreement”) is entered into as of
August __, 2019 (“Execution Date”) by and among David C. Howell (“Mr. Howell”), David
Howell Rentals(“DAR”), Howell Construction, LLC (“Howell Construction”), DaJo Trucking,
Inc. (“DaJo”), Big Canyon Environmental, LLC (“Big Canyon”), Lolo Sporting Goods, LLC
(“Lolo”), Steve Howell, Robert Stephen Howell and Thomas Howell (collectively, “Howell
Parties”), on one hand, and Howell Munitions & Technology, Inc. (*HMT”), X-Treme Bullets,
Inc. (“X-Treme”), Ammo Load Worldwide, Inc. (“AZLW”’), Lewis-Clark Ammunition
Components, LLC (“LC4C”), Freedom Munitions, LLC (“Freedom’"), Clearwater Bullet, Inc.
(“Clearwater”), Howell Machine, Inc. (“Howell Machine”), Components Exchange, LLC
(“Components Exchange’) (collectively, the “Debtors”) and Twin River Contract Loading, Inc.
(“Twin River”) (the Debtors and Twin River are referred to herein, collectively, as the “Debtor-
Related Parties”), on the other hand. The Howell Parties and the Debtor-Related Parties are
referred to herein, collectively, as the “Parties.”

RECITALS

A. On June 8, 2018, (“Petition Date”), the Debtors filed Chapter 11 petitions for relief
in the United States Bankruptcy Court for the District of Nevada (“Bankruptcy Court’) which are
jointly administered under Case No. 18-50609-BTB (collectively, the “Bankruptcy Cases”).

B. X-Treme is an Idaho corporation. X-Treme was in the business of manufacturing
bullets, but has suspended such operations.

Cc. Clearwater is an Idaho corporation. Clearwater is in the business of manufacturing
bullets.

D. | ALWisan Idaho corporation. ALW is in the business of manufacturing ammoload
machines and other machines for resale to third-party customers.

E. Howell Machine is an Idaho corporation. Howell Machine is in the business of
fabricating parts that are used to build the ammoload machines manufactured by ALW and
maintaining the other machinery and equipment owned by the other Debtors.

F, Freedom is an Idaho limited liability company. Freedom is in the business of
selling ammunition.

G. — _LCAC is an Idaho limited liability company. LCAC was in the business of
manufacturing shell cases, but no longer conducts business operations.

H. Components Exchange is an Idaho limited liability company. Components
Exchange is in the business of manufacturing and assembling ammunition.

L HMT is the sole shareholder of X-Treme, Clearwater, ALW and Howell Machine.
HMT is the sole member of Freedom.

uF Twin River is an Idaho corporation. Twin River is a wholly-owned subsidiary of
HMT. Twin River was in the business of assembling and manufacturing ammunition, but ceased
conducting business operations in or about May 2018.

K. Mr. Howell is an individual who is a resident of the State of Idaho. Mr. Howell
owns ninety-five percent (95%) of the issued and outstanding shares of stock in HMT.

il ed
2411923
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 130 of 159

Mr. Howell owns one hundred percent (100%) of the membership interests in LCAC, and owns
ninety percent (90%) of the membership interests in Components Exchange.

L. Big Canyon is an Idaho limited liability company. Big Canyon is owned wholly
by Mr. Howell. Big Canyon was in the business of demilling ammunition, but ceased conducting
business operations in or about May 2018.

M.  DHRisa fictitious business name for Mr. Howell. DHR is the named lessor under
ten (10) real property leases (“Leases”) pursuant to which HMT is the lessee. HMT has paid to
DHR and/or Mr. Howell payments pursuant to the Leases.

N. DaJo is a Nebraska corporation, and is an affiliate of Mr. Howell. HMT and
Components Exchange have paid to DaJo payments for trucking services rendered to them by
DaJo.

oO. Lolo is an Idaho limited liability company and is an affiliate of Mr. Howell. HMT
and Components Exchange have paid to Lolo pre-petition payments for goods sold to them by
Lolo.

P. Howell Construction is an Idaho limited liability company, and is an affiliate of Mr.
Howell. HMT and Components Exchange have paid to Howell Construction payments for
construction and maintenance services rendered to them by Howell Construction.

Q. Steve Howell is an individual residing in the State of Idaho, and is the brother of
Mr. Howell. HMT has paid to Steve Howell payments as and for payroll and benefits for services
rendered to the Debtors by Steve Howell as a manager of ALW.

R Robert Stephen Howell is an individual residing in the State of Idaho, and is
Mr. Howell’s father. HMT and Components Exchange have paid to Robert Stephen Howell
payments as and for payroll and reimbursement of expenses for services rendered to them by
Robert Stephen Howell as a project manager for them.

S. Thomas Howell is a resident of the State of Idaho, and is Mr. Howell’s son. HMT
and Components Exchange have paid to Thomas Howell payments as and for payroll and benefits
for services rendered to them by Thomas Howell as a machine technician.

T. Mr. Howell has filed in each of the Bankruptcy Cases a proof of claim (collectively,
“Proofs of Claim’’), asserting against each Debtor a claim in the amount of approximately
$436,310 (“Howell Claim”). The Debtors dispute the Howell Claim.

U. The Debtors and the duly acting Official Committee of Unsecured Creditors
(“Committee”) appointed in the Bankruptcy Cases have evaluated pre-petition transfers that the
Debtors made to the Howell Parties, and assert that certain of such transfers may be avoidable
under Chapter 5 of the Bankruptcy Code, including as fraudulent transfers under Section 548 of
the Bankruptcy Code (“Avoidance Claims”). The Howell Parties dispute such assertion,
contending that the Debtors have no material Avoidance Claims against the Howell Parties and
specifically deny that the Debtors have made any fraudulent transfers to them.

V. The Debtors and the Committee have evaluated pre-petition acts taken by
Mr. Howell as an officer, director, manager or principal, as the case may be, of the Debtor-Related
Parties and assert that certain of such acts were wrongful and that the Debtor-Related Parties have
claims against Mr. Howell for wrongful acts taken by him in such capacities, including, without
limitation, breach of his fiduciary duties to the Debtor-Related Parties (“D&O Claims”).
Fn
2411923
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 131 of 159

Mr. Howell disputes such assertion, contending that he has not acted wrongfully as an officer,
director, manager or principal of the Debtor-Related Parties.

W. The Debtor-Related Parties’ primary pre-petition lender, Zions Bancorporation,
N.A., dba Zions First National Bank (“Zions”), has filed in each of the Bankruptcy Cases a proof
of claim in the amount of approximately $17,529,219 (that amount has been reduced by a
$200,000 post-petition payment made by the Debtors) (“Obligations”). Zions asserts that the
Obligations are secured by duly-perfected, unavoidable first-priority liens encumbering
substantially all of the assets of the Debtors, Twin River and Big Canyon and by deeds of trust
encumbering two real properties pledged by Mr. Howell. Zions has entered into an agreement
(“Loan Sale Agreement’) with Kash CA, Inc. (“Kash CA”) to sell and transfer to Kash CA all of
Zions’s right, title and interest under its secured loans with the Debtor-Related Parties, Big
Canyon and Mr. Howell.

X. Kash CA and the Debtors have entered into an agreement pursuant to which Kash
CA will purchase from the Debtors, and the Debtors will sell and assign to Kash CA, substantially
all of the Debtors’ assets and properties (“Asset Purchase Agreement”). Pursuant to the Asset
Purchase Agreement, the Debtors will assign to Kash CA, and Cash CA will assume, the Debtors’
rights, interests and obligations, as lessee, under each Lease.

Y. Zions has conditioned its entering into the Loan Sale Agreement upon the Debtor-
Related Parties’, Big Canyon’s and Mr. Howell’s agreeing to waive and release any and all claims
which they may have against Zions, in accordance with the terms and conditions of a settlement
agreement acceptable to Zions.

Zz. Kash CA has conditioned its entering into the Loan Sale Agreement with Zions and
its entering into the Asset Purchase Agreement with the Debtors upon the Debtor-Related Parties’,
Big Canyon’s and Mr. Howell’s agreeing to waive and release any and all claims which they may
have against Kash CA, in accordance with the terms and conditions of a settlement agreement
acceptable to Kash.

AA. The Debtor-Related Parties are willing to provide to Zions and to Kash CA the
waivers and releases required by them. Mr. Howell and Big Canyon are prepared to provide to
Zions and to Kash CA the waivers and releases required by them, subject to the terms and
conditions of this Agreement.

BB. The Parties desire to resolve any and all differences which may exist among them,
including, without limitation, the disposition of the Howell Claim, the Avoidance Claims, and the
D&O Claims, in accordance with the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, based upon the above Recitals and in consideration of the mutual
promises, conditions and covenants in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by the Parties, the
Parties agree as follows.

1. Waiver of Howell Claim. Effective as of the Effective Date of this Agreement (as such
term is defined in paragraph 9 hereof), the Proofs of Claim shall be deemed to be withdrawn by
Mr. Howell and the Howell Claim shall be deemed to be fully and completely, waived, released,
discharged and extinguished and Mr. Howell shall have no claim against any of the Debtors on
account of the Howell Claim. In addition, in the event that Debtor Components Exchange has a
oR
241192.3

4213-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 132 of 159

surplus estate, Mr. Howell shall contribute any distribution to which Mr. Howell otherwise would
be entitled on account of his equity interest in Components Exchange to designated creditors of
the other Debtors, as determined by such other Debtors in the exercise of their sole and absolute
discretion, solely to the extent necessary to pay in full the allowed claims of such creditors;
provided, however, that Mr. Howell shall be entitled to retain any and all equity distributions to
which he would be entitled if all allowed claims of the Debtors’ creditors are paid in full in the
Bankruptcy Cases. At the request of the Debtors, Mr. Howell shall take any and all acts, and
execute any and all documents, reasonably requested by the Debtors for the purpose of confirming
the waiver, release, discharge and extinguishment of the Howell Claim.

2. Waiver of Claim Regarding Segregated Rents. Effective as of the Effective Date of this
Agreement, DHR and Mr. Howell waive and release any and all claims of any nature whatsoever
which they may have regarding the cash that will be on deposit as of the Effective Date in a
segregated account (account no. 979309242) at Zions, constituting rent payments made by the
Debtors and subject to an assignment of rents claim asserted by Zions.

3. Waivers and Releases of Claims against Kash CA and Zions. The Howell Parties shall
waive and release any and all claims which they may have against Kash CA in accordance with

the terms and conditions of a settlement agreement mutually acceptable to Kash CA, the Howell
Parties and the Debtor-Related Parties, and shall waive and release any and all claims which they
may have against Zions in accordance with the terms and conditions of a settlement agreement
mutually acceptable to Zions, the Howell Parties and the Debtor-Related Parties.

4, Releases.
(a) Mutual Release of Claims.

(i) Releases by the Debtor-Related Parties in Favor of the Howell Parties.
Effective as of the Effective Date of this Agreement, subject to the provisions of
paragraph 4(a)(iii) hereof, except only for the obligations imposed upon the Howell
Parties by this Agreement and the rights reserved by the Debtor-Related Parties by
this Agreement, the Debtor-Related Parties, for themselves and their respective
predecessors, successors and assigns, and each of them, hereby absolutely, fully
and forever, release, relieve, waive, relinquish and discharge the Howell-Related
Parties and their respective former and current affiliates, related entities, principals,
members, shareholders, directors, officers, employees, contractors, administrators,
trustees, representatives, agents, attorneys, accountants, financial advisors,
partners, heirs, spouses, predecessors, successors and assigns, and each of them, of
and from any and all manner of actions, causes of action, suits, debts, deficiencies,
liabilities, demands, claims, obligations, costs, interest charges, expenses
(including attorneys’ fees and costs), sums of money, controversies, damages,
injuries, losses, accounts, reckonings, security interests and liens of every kind or
nature whatsoever, whether known or unknown, suspected or unsuspected, fixed or
contingent, matured or unmatured, liquidated or unliquidated, legal or equitable, in
tort, in contract or otherwise (including, without limitation, all punitive and
exemplary damages), occurring or arising prior to the date of this Agreement,
including, without limitation, the Avoidance Claims and any other claims relating
to or arising in any manner out of the matters set forth in the Recitals hereof.

wri
2411923
4913-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 133 of 159

4813-7284-4930.2

(ij) Releases by Howell Parties in Favor of the Debtor-Related Parties.
Effective as of the Effective Date of this Agreement, subject to the provisions of

paragraph 4{a)(iv) hereof, except only for the obligations imposed upon the Debtor-
Related Parties by this Agreement and the rights reserved by the Howell Parties by
this Agreement, the Howell Parties for themselves and for respective spouses,
predecessors, successors, and assigns, and each of them, hereby absolutely, fully
and forever, release, relieve, waive, relinquish and discharge the Debtor-Related
Parties and their respective former and current affiliates, related entities, principals,
members, shareholders, directors, officers (including, without limitation, J. Michael
Issa, Angela Smith and David Foshee), employees, contractors, administrators,
trustees, representatives, agents, attorneys, accountants, financial advisors,
partners, predecessors, successors and assigns, and each of them, of and from any
and al] manner of actions, causes of action, suits, debts, deficiencies, liabilities,
demands, claims, obligations, costs, interest charges, expenses (including attorneys’
fees and costs), sums of money, controversies, damages, injuries, losses, accounts,
reckonings, security interests and liens of every kind or nature whatsoever, whether
known or unknown, suspected or unsuspected, fixed or contingent, matured or
unmatured, liquidated or unliquidated, legal or equitable, in tort, in contract or
otherwise (including, without limitation, all punitive and exemplary damages),
occurring or arising prior to the date of this Agreement, including, without
limitation, the Howell Claim and any other claims relating to or arising in any
manner out of the matters set forth in the Recitals hereof.

(iii) Exceptions to the Releases Given _by the Debtor-Related Parties.
Nothing contained in this Agreement shall constitute a waiver or release by any
Debtor-Related Party of, and the Debtor-Related Parties shall retain without any
impairment of any nature, the following rights, remedies and claims:

(A) | The Debtor-Related Parties shall retain any and all rights, remedies
or claims which they may have against each other.

(B) Each Debtor shall retain any and all rights, remedies and claims
which such Debtor may have against Kash CA, Dan Kash (“Mr. Kash”) and
any affiliate of Mr. Kash (including, without limitation, LAX Ammo, Inc.
and L.A.X. Firing Range, Inc.) (collectively, “Kash Parties”) arising from
or related to the Asset Purchase Agreement, any purchase order, contract,
or other agreement by which a Kash Party agrees to purchase ammunition
or other goods from such Debtor, including, without limitation, the right to
obtain payment of any amounts owed to the Debtor by the Kash Party.

(C) The Debtor-Related Parties shall retain any and all rights, remedies
and claims which they may have against Mr. Howell for any alleged acts or
omissions by Mr. Howell as an officer, director, member or principal of a
Debtor-Related Party(the “Reserved Claims”); provided, however, that the
Debtor-Related Parties (and anyone acting on their behalf, including
without limitation any trustee, creditor’s committee, plan agent or post-
confirmation committee, as well as all successors and assigns (collectively
“the Claimants”)) shall not (i) pursue such Reserved Claims in an amount
greater than $2 million (minus any and all defense costs and expenses), and

-5-
2411923
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 134 of 159

4813-7284-4930.2

(iv)

(ii) pursue such Reserved Claims if and to the extent not covered and paid
for by any and all potentially applicable directors and officers liability
insurance policies (the “D&O policies”). The Debtor-Related Parties (on
behalf of themselves and all of the other Claimants) agree that under no
circumstances will Mr. Howell pay or be required to pay any amounts in
excess of the applicable, available and remaining limits of the D&O
policies. Mr, Howell shall cooperate as required under the terms of any and
all D&O policies applicable to the Reserved Claims. Should one or more
insurers under the D&O policies dispute coverage for or bring a coverage
action against Mr. Howell with respect to the Reserved Claims, Mr. Howell
shall have no obligation to defend himself in said dispute or action; but, Mr.
Howell agrees to provide notice to the Claimants of any such coverage
dispute or coverage action and to cooperate with the Claimants in
connection with any such coverage dispute or coverage action, subject to
and so as not to be inconsistent with any duty to cooperate that Mr. Howell
may have under the subject D&O Policies. In the event of any judgment
obtained against Mr. Howell on the Reserved Claims, upon request by the
Claimants that obtained said judgment, Mr. Howell shall cooperate with and
authorize said Claimants to pursue an action against any or all insurers
under the D&O policies (at said Claimants’ sole risk, cost and expense), and
shall assign to said Claimants the right to retain all proceeds, if any, from
such action against said insurer(s). The Claimants shall defend, indemnify
and hold Howell harmless from any and all loss, damage, claim or liability
arising out of said Claimants’ pursuit of said action against the insurer(s)
under the D&O policies. The Claimants shall defend and indemnify Mr.
Howell from and against any and all demands, claims and suits brought by
any persons or entities against Mr. Howell that (i) are not otherwise covered
by the D&O policies, and (ii) arise out of, in whole or in part, the Claimants’
pursuit of the Reserved Claims.

(D) Except only for a waiver of the Avoidance Claims, each Debtor-
Related Party shall retain any and all rights, remedies and claims which such
Debtor-Related Party may have against a Howell Party arising from or
related to any obligation owed by the Howell Party to such Debtor-Related
Party (i)that was incurred in the ordinary course of post-petition
transactions between the Howell Party and such Debtor-Related Party, and
(ii) that was outstanding as of the Execution Date of this Agreement or that
arises or becomes due after the Execution Date of this Agreement.

Exceptions to the Releases Given by the Howell Parties. Each Howell

Party shall retain any and all rights, remedies and claims which such Howell Party
may have against a Debtor-Related Party arising from or relating to any obligation
owed by the Debtor-Related Party to such Howell Party (A) that was incurred in
the ordinary course of post-petition transactions between such Howell Party and the
Debtor-Related Party (including, without limitation, a claim for post-petition rent,
payroll, cost reimbursement or benefits), and (B) that was outstanding as of the
Execution Date of this Agreement, or that arises or becomes due after the Execution
Date of this Agreement.

she
2411923
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 135 of 159

(b) Scope of Releases. Each Party acknowledges the fact that it is its intention
that, as of the Effective Date of this Agreement, this Agreement shall be effective as a full
and final accord and satisfaction and settlement of and as a bar to each such manner of
action, cause of action, suit, debt, deficiency, liability, demand, claim, obligation, cost,
expense, sum of money, controversy, damage, injury, loss, account, reckoning, security
interest and lien of every kind or nature whatsoever, heretofore referred to and released,
which any of the Debtor-Related Parties, on one hand, and any of the Howell Parties, on
the other hand, has had, has, or may have against each other. In connection with such
waiver and relinquishment, each Party acknowledges that it is aware that it or its attomeys
may hereafter discover facts different from or in addition to the facts which it or its
attommeys now know or believe to be true with respect to the subject matters of this
Agreement and that it may have sustained or may yet sustain damages, costs or expenses
that are presently unknown and that relate to those claims, but that it is its intention hereby
to fully, finally, absolutely and forever settle all such claims which do now exist, may exist
or heretofore have existed among the Parties, in accordance with the terms of this
Agreement and that, in furtherance of such intention, the releases herein given shall be and
shall remain in effect for all time as full and complete releases, in accordance with the
terms and conditions hereof, notwithstanding the discovery of any such different or
additional facts or of any such additional damages, costs or expenses. Therefore, each
Party acknowledges that it is familiar with Section 1542 of the Civil Code of the State of
California, which provides as follows:

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR OR RELEASING PARTY DOES
NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE,
AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE
MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH THE DEBTOR OR RELEASED PARTY."

Except only for the rights expressly reserved by each Party pursuant to this
Agreement, each Party hereby waives and relinquishes fully, as of the Effective Date of
this Agreement, all rights and benefits which it has or may have under Section 1542 of the
Civil Code of the State of California, and any comparable federal statutes, statutes of any
other states in the United States, and common law principles pertaining to the subject
matters of this Agreement.

(c) No Rescission of Releases. As a part of the foregoing releases, each Party
acknowledges that it understands and accepts the risk that the facts with respect to which
the releases provided by this Agreement are entered into may be different from the facts
now known or believed by it to be true. The releases provided by this Agreement shall not
be subject to termination or rescission by virtue of any such differences in fact. In entering
into this Agreement, and the releases provided by this Agreement, each Party
acknowledges that it has conducted its own independent investigation, has consulted with
or has had the opportunity to consult with legal counsel of its own choice, and has not
relied on any statement, representation, promise, inducement or agreement not expressly
contained within this Agreement.

2411923
4313-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 136 of 159

(qd) Covenants Not to Sue.

(i) No Commencement of Actions or Proceedings. The Parties
hereby covenant and agree not to commence against each other any action or

proceeding of any nature whatsoever with respect to any of the claims released by
this Agreement. The Parties hereby further covenant and agree not to join in or to
participate in any action or proceeding based upon, arising out of or relating to any
of the claims released by this Agreement, unless such participation is compelled by
an order of a court of competent jurisdiction; provided, however, that the foregoing
shall not preclude a Party from initiating an action to enforce the terms of this
Agreement or, if a Party has been named as a defendant in such action or
proceeding, the foregoing shall not preclude the Party from defending itself in the
litigation.

(ii) | No Inconsistent Acts. The Parties hereby covenant and agree not
to take any acts inconsistent with the intent and purposes of the releases provided
by this Agreement.

(e) o Assignment of Released Claims. Each Party represents and warrants
to the other Parties that it has not assigned or transferred, and will not assign or transfer, to
any person or entity any of the claims released by this Agreement.

5. No Reliance; No Fraud. In executing this Agreement, each Party represents that neither
it nor its attorneys have relied upon any statement, promise or representation of any Party, or of
any other Party’s agents, employees, attorneys or other representatives in executing this
Agreement, other than those expressly contained in this Agreement. Each Party acknowledges
that it has been represented by counsel or has had the opportunity to consult with counsel, that it
has read and understands this entire Agreement, and that it agrees to the terms contained in this
Agreement. Except only for the representations and statements made expressly in this Agreement,
each Party specifically covenants and agrees to waive and release any and all claims or defenses,
with respect to or related to this Agreement, that arise from any type or manner of fraud or
misrepresentation, whether known or unknown, whether intentional or negligent, including but not
limited to misrepresentation, fraudulent inducement, fraudulent concealment, fraud by non-
disclosure, common-law fraud, or statutory fraud. Each Party assumes the risk of any
misrepresentation, concealment or mistake by another Party, except only for the representations
and statements made expressly in this Agreement. Except only for the representations and
statements made expressly in this Agreement, if any Party should subsequently discover that any
matter relied upon by it in entering into this Agreement is untrue, or that the law presently in effect
has changed in a manner which would affect negatively such Party’s rights hereunder, such Party
shall not be entitled to any relief in such connection or otherwise, including, without limitation,
any alleged right or claim to set aside or rescind this Agreement. This Agreement is intended to
be and is final and binding among the Parties regardless of any claims for fraud, misrepresentation,
promise made without the intention of performing, concealment of fact, mistake or fact or law or
any other circumstance whatsoever.

6. Bankruptcy Court Approval. Promptly following the execution of this Agreement, the
Debtors shall file in the Bankruptcy Court, pursuant to Rule 9019 of the Federal Rules of
Bankruptcy Procedure, a motion seeking entry of an order (“Settlement Order”) authorizing the
Debtors to enter into and to perform their obligations under this Agreement. The Settlement Order

-8-
2411923
4313-7234-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 137 of 159

shall contain terms and conditions approved by the Howell Parties, which approval shall not be
unreasonably withheld by the Howell Parties.

7. Representations and Warranties. Each Party expressly warrants and represents to the
other Parties the following:

(a) That each Party believes it to be in its best interests to settle the matters
encompassed by this Agreement and on the terms provided in this Agreement,

(b) That the making of this Agreement is reasonable under the circumstances;

(c) | That no promise or inducement has been offered except as expressly provided in
this Agreement;

(d)  Thateach Party executes this Agreement as its own free and voluntary act;

(e) Thateach Party acknowledges that it intends to grant the mutual releases described
herein; and

(D That each Party has knowingly and voluntarily entered into the Agreement without
any duress or coercion from anyone.

8. Denial of Liability. It is understood and agreed by each of the Parties that each and all of
the Parties are receiving good and valuable consideration in return for the agreements, releases,
compromises, promises and obligations made herein, including but not limited to the avoidance of
the expense and inconvenience of litigation between or among the Parties and the facilitation of
the Debtors’ completion of a sale to Kash CA of substantially all of the assets of the Debtors, and
is the result of an exchange of mutual consideration and a compromise of disputed claims and is
not, and is not to be construed as, an admission of liability by any Party, and that the Parties
expressly deny any liability or wrongdoing.

9, Effective Date of Agreement. The terms and conditions of this Agreement, including,
without limitation, the releases provided herein, shall be effective and binding upon the Parties
upon the first business day after the occurrence of each of the following events (“Effective Date”):

(a) The execution and delivery of this Agreement by each of the Parties.

(b) The execution of the Loan Sale Agreement between Kash CA and Zions, and Kash
CA’s unconditional and irrevocable acquisition of the Assigned Assets and all of
Zions’s interests and liens under the Loan Documents.

(c) Kash CA’s and the Debtors’ execution of the Asset Purchase Agreement, in
accordance with terms and conditions satisfactory to Kash CA and the Debtors and
the occurrence of the “Closing” of the Asset Purchase Agreement (as such term is
defined in the Asset Purchase Agreement).

(d) The entry of the Settlement Order on terms and conditions satisfactory to the
Debtor-Related Parties and the Howell Parties.

10. Termination of Agreement. This Agreement may be terminated by any Party in the event
that the Settlement Order is not entered by the Bankruptcy Court by August 30, 2019, or the
Effective Date of this Agreement has not occurred by October 31, 2019.

11. Effect of Termination. In the event of any termination of this Agreement as permitted by

paragraph 10 of this Agreement, this Agreement and all of the provisions of this Agreement,

-9.

7411923
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 138 of 159

including, without limitation, the releases provided by paragraph 4 hereof, shall be null and void
ab initio, of no force or effect, and shall not be binding upon the Parties, and the Parties shall be
restored to the same respective positions that they were in as of the Execution Date, without any
prejudice to such positions. Upon any such termination of this Agreement, each Party shall reserve
all rights and remedies that it may have as a matter of law.

12. Entire Agreement; Amendments; Waivers. This Agreement represents the entire
understanding and agreement among the Parties with respect to the subject matter hereof. This

Agreement may be amended, supplemented or changed, and any provision hereof may be waived,
only by written instrument, making specific reference to this Agreement, signed by the Parties.
No action taken pursuant to this Agreement shall be deemed to constitute a waiver by the Party
taking such action of compliance with any representation, warranty, condition, covenant or
agreement contained herein. The waiver by any Party of a breach of any provision of this
Agreement shall not operate or be construed as a further or continuing waiver of such breach or as
a waiver of any other or subsequent breach. No failure on the part of any Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of such right, power or remedy by such Party preclude any other
or further exercise thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by applicable law.

13. Execution of Agreement: Counte :E nic Signatures.

(a) This Agreement may be executed in several counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same instrument,
and shall become effective when counterparts have been signed by each of the
Parties and delivered to the other Parties; it being understood that all Parties need
not sign the same counterparts.

(b) The exchange of copies of this Agreement and of signature pages by facsimile
transmission or by electronic mail shall constitute effective execution and delivery
of this Agreement as to the Parties and may be used in lieu of the original
Agreement for all purposes.

14. Governing Law. THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH FEDERAL BANKRUPTCY LAW, TO THE EXTENT
APPLICABLE, AND WHERE STATE LAW IS IMPLICATED, THE LAWS OF THE STATE
OF IDAHO SHALL GOVERN, WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES THEREOF (EXCEPT FOR ANY LAWS OF THAT STATE WHICH WOULD
RENDER SUCH CHOICE OF LAWS INEFFECTIVE), INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE.

15. Jurisdiction, Waiver of Jury Trial.

(a) THE BANKRUPTCY COURT SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN OR AMONG
THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND EACH PARTY CONSENTS
UNCONDITIONALLY TO THE JURISDICTION OF THE BANKRUPTCY
COURT; PROVIDED, HOWEVER, THAT, IF THE BANKRUPTCY COURT IS
UNWILLING OR UNABLE TO HEAR ANY SUCH DISPUTE, THE COURTS

-10-
2411923
4813-7284-4930.2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 139 of 159

OF THE STATE OF IDAHO AND THE FEDERAL COURTS OF THE UNITED
STATES OF AMERICA LOCATED IN NEZ PERCE COUNTY, IDAHO SHALL
HAVE SOLE JURISDICTION OVER ANY AND ALL DISPUTES BETWEEN
OR AMONG THE PARTIES, WHETHER AT LAW OR IN EQUITY, ARISING
OUT OF OR RELATING TO THIS AGREEMENT.

(b) EACH OF THEPARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

16. Notices. Unless otherwise set forth herein, any notices, consents, waivers and other
communications required or permitted by this Agreement shall be in writing and shall be deemed
given to a Party when (a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), or (b) sent by facsimile or e-mail, in each case, if sent
during the normal business hours of the recipient, with confirmation of transmission by the
transmitting equipment confirmed with a copy delivered as provided in clause (a) hereof. Notice
to a Party shall be given as follows:

If to the Debtor-Related Parties: Howell Munitions & Technology, Inc.

c/o J, Michael Issa

GlassRatner Advisory & Capital Group LLC
19800 MacArthur Boulevard

Irvine, CA 92612

Tel: 949-407-6620
Email: missa@glassratner.com

Robert E. Opera, Esq.

Winthrop Couchot Golubow Hollander, LLP
1301 Dove Street, Suite 500

Newport Beach, California 92660

Tel: 949-720-4130

Email: ropera@weghlaw.com
David C. Howell

As to the Debtors, a copy to (which
shall not constitute Notice for

purposes of this paragraph 16):

If to Mr. Howell, DHR, Big

Canyon, Howell Construction, 29978 Thiessen Road

DaJo or Lolo: Lewiston, Idaho 83501

with a copy to Todd C. Ringstad, Esq.

(which shall not constitute Ringstad & Sanders

Notice for purposes of this 4343 Von Karman Avenue, Suite 300

paragraph 16): Newport Beach, California 92660
Tel: 949-851-7450
Email: todd@ringstadlaw.com

4813-7284-4930,2

Se
2411923
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 140 of 159

If ta Steve Howell: Steve Howell
836 Frost Lane
Clarkston, WA 99403

If to Robert Stephen Howell: Robert Stephen Howell
1237 Airway Avenue
Lewiston, ID 83501

If to Thomas Howell: Thomas Howell
22112 Webb Road
Lewiston, ID 83501

A Party may designate in writing a different address to which any notice, request, demand
or other communication is to be given hereunder to such Party. Telephone numbers are listed for
convenience purposes only and not for the purpose of giving notice pursuant to this Agreement.

17. Binding Eff ignment. On the Effective Date, this Agreement shall be binding
upon the Parties and shall inure to the benefit of the Parties and their respective successors and
permitted assigns, including any trustee or estate representative appointed in the Howell
Bankruptcy Cases or any successor Chapter 7 cases. No assignment of this Agreement or of any
rights or obligations hereunder may be made by a Party without the prior written consent of each
other Party and any attempted assignment without such required consents shall be void.

18. Severability. Whenever possible, each provision or portion of any provision of this
Agreement shall be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law in any jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision in such jurisdiction and in lieu of such invalid, illegal or
unenforceable provision, there will be added automatically as a part of this Agreement a valid,
legal and enforceable provision as similar in terms to such invalid, illegal or unenforceable
provision as may be possible.

19. Authorized Execution. Each individual executing this Agreement on behalf of a Party
represents and warrants that (a) he is authorized to execute this Agreement for such Party, and (b)
such Party shall be bound in all respects hereby.

20. Attorneys’ Fees and Costs. Each Party shall bear its own attorneys’ fees and costs arising
from or relating to the negotiation and execution of this Agreement. In the event of any action or
proceeding to enforce, modify, interpret, construe, invalidate, rescind, or set aside any term or
provision of this Agreement, however, the prevailing Party shall be entitled to an award of its costs
and expenses, including reasonable attorneys’ fees and costs, incurred as a result of such action or
proceeding, including any appeals resulting therefrom.

21. No Construction against any Party; Headings for Convenience Only. The Parties have
cooperated in the drafting and preparation of this Agreement. In any construction of this
Agreement, or of any of its terms and provisions, the same shall not be construed against any Party.
All headings in this Agreement are inserted for convenience of reference only, and shall not affect
the construction or interpretation hereof.

-12-
2411923
4813-7284-4930,2
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 141 of 159
130

22. Interpretation. Wherever in this Agreement the context, so requires, reference to the
neuter, masculine or feminine shall be deemed to include each of the others, and reference to either
the singular or the plural shall be deemed to include the other. ~

23. Further Assurances. Each Party, at the request of another Party, shall execute and deliver
to the requesting Party all such further documents, and shall take such further acts, as may be
reasonably necessary or appropriate in order to confirm or carry out the provisions of this
Agreement.
24. Parties in Interest. Other than as provided in paragraph 4 hereof, nothing in this
— - Agreement, whether express or implied, is intended to confer any rights or remedies under or by
reasorr of this Agreement on any persons other than the Parties and any of their respective
successors and assigns, nor is anything in this Agreement intended to relieve or discharge the
obligation of any third persons to a Party.
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of

the Execution Date.
DEBTOR-RELATED PARTIES:
X-TREME BULLETS, INC.,
As ww ssessi
By: Z ; ALP.
ed ahi A. LSS. 4
Its: CH o

AMMO LOAD WORLDWIDE, INC.,
As a Debtor-in-P; ;

By: =
Name: VA Sa. LL. SSA
Its: CK 0

CLEARWATER BULLET, INC.,

fag Area As a Debtor-in-Possessi
By: age

Name: ATn f List
Its: CKO

 

= es
2411923

4813-7284-1930.2

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 142 of 159

4913-7284-4930.2

aca LLC,

 

 

 

 

HOWELL MACHINE, INC., Lat tees SoS
As a Debtor-in-Po i Eee

By: W2Z - ste F
Name: CT t, LD ss4

 

Its: cK?

HOWELL MUNITIONS & TECHNOLOGY, INC.,
As a Debtor-in-Possession:

   

 

 

 

 

By:
——

Name: * wt LoS, Ae
Its: CE d

AMMUNITION COMPONENTS, LLC,
As a Debtor-in-Possession OY
By: Le ian Ss
Name: J. TH TSA

 

-14-
2411923

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 143 of 159

4813-7284-4930.2

 

COMPONENTS EXCHANGE, LLC,

As a Debtor-in-P. i

Name: ~ ADs A
Its: ck 0

 

 

TWIN RIVER CONTRACT LOADING, INC.,
Ce of SOLE SHaecetee pew

By: oa
Name: S.A: Issf4

Its:

 

HOWELL PARTIES:

BIG CANYON ENVIRONMENTAL, LLC

By:

 

Name:

 

Its:

 

DAVID C. HOWELL

 

DAVID HOWELL RENTALS

By:

 

Name:

 

Its:

 

aif $e
7411923
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 144 of 159

4813-7204-4930.2

COMPONENTS EXCHANGE, LLC,
As a Debtor-in-Possession

 

 

 

TWIN RIVER CONTRACT LOADING, INC.,

By: I L ZL

Name:
Its: President

HOWELL PARTIES:

BIG CANYON ENVIRONMENTAL, LLC,

By: — “ Pa

 

pene LL Oh

 

 

2411923
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 145 of 159

4813-7284-4930,2

DAJO TRUCKING, INC.

 

 

 

 

 

By:

Name:

Its:

HOWELL CONSTRUCTION, LLC
By: a}

 

 

 

  

THOMAS HOWELL
et :
ZZ Ze

    

-16-

2411923
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 146 of 159

EXHIBIT 2

TO SALE ORDER
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 147 of 159

   

De TT |

[wag
Iw9q
Iwaq
Tus
eg

iuaq

ua
{lua

i[uaq
wad

11s43q
wad

[wag

Iwaq
1swaq

1a9q
Iytusq

Iwaq
wad

wag
[usd
[ag

[tag
Wwaq
Ihusq
[wag
Twa

usd

Iyweq
[yea
{pruraq]
tye
[usd

Tua
[wed
Tyg
[wad
TyHaq
9g

(aq
[wad

Ipod
[wag

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ou 101
od {A oanwa sto02a TlaMoH s18VL NOWI3USNI L138 eTo0Ia 99
Ou Wall 3A0BY
Jd rn aaniwa waluos 1138 VAR L10008
08 Wall sA0gY
24 /Mvaann Bra wISIVA HSAMG HIV ORAVUIOIITY ‘GTEL WISTVA - WOSSTUdHIOD IY 910008
OG NVA WIAIIIIY DVUOLS TVILYIA “TVD OOF “KOUddY /rA
od ORLVIIGNI ‘SUH LTO'TE ‘IdAL
JE osts stosro Loot NvAMNS PAaNDS AUVILOU dH OF ‘NALVTVd NVATTING - HOSSaUdOD UIV ston 59
ro): | aaNDISSY [3NTWAOL O4N) HONONA
og ammvAon ODN LON ‘ORLD3¢dSNI ATIYDISAHd LON] ‘ODN ~ LATINOS T0008 19
248 aaNonssy
J8 antvAon wOLOWIOL [0319345H! ATIVIISAHd LON] "BOLOWMOL - Laruos E1008 £9
O48 530334 IMO# HOLYTIOD AUWIOY GSLNNIOW dOL (Rt) /rA
Jd a3ddifDa "dv¥2 LNdlNo 'NIW/LHyd 00t
Ja “MOUddY “2dAL XTTANG “FNIMIVW Mi}VTII4 NOLLINULENODIG
DE ooors zt0008 wad TEMOH 39/ULUVD 3NTINI 'SNIHIVYY THEO TOLSId 10078 9
og 5¥30334 IMO YOLYTIO] ABYLOY GaLNNOW dO (Ut) /n
og OaddiT03 “dva ANdLNO“NIN/ Live Oot
od “KOUddY ‘3d AL XIAN “INIHIVWY WIVIOSY NOLLNULSNODI0
O48 oars oro008 Wag TaMoH JDCIMLUYD ANNAN INDOWW THO aHlaWE o1og38 19
J [O3NI D2OINOVd ANVEPIOD NO GaSVe "CaLI3uSNI yONND
O8 oss OLBI-1000E o7sd¥ ATIVIISAHd LON) ‘(TY3G) W3d OHI TISHSLOHS O2Sd¥ “600078 09
0G (NOULI345NI 40 3d Lv 391AN35 NI LON :3L0N)
J48 NOLLD3S WIVIOSY SSVES
Od ‘LINN NOUHYd35 ANOLYWOIA ONY AuYLOW
OF *JDONLYYD DUSVid ONY H30MOd
Jd NOS LOH ‘LINN NOLLWH¥d35 ONY HWAHS TIZHS WOLSNO JM
awd
Og NOWLNAS 430334 WM08 AVDLVUBIA .9E “‘xOWdd /M O3ddITO3
Oe “YWISAS ONITIAITY ONY NOLLINULSNGI30
Jd ooss TEMOH TINS NNDLONS "(1WV320) HIdhOHT 600078 55
v8 ANVLS9VEOLS WILNIA “W9 F
od 101 "XOWddv NO GJINNOW '3dAL
NvolwaKiy DOOTIaA
O8 (MaIVA — 124dLS0636A ALSEE DNLLWIOWd!IIU dH § ‘WOSS3¥dWOD wiv NvaIWaNY D9OTIIN no00d8 a5
28 oo'ss £00008 amon LiN0S T3uuVE) NOLYEVE3S OWWY JTONIS 400039 Ls
og im
Jd AN ORTTI¥A 3005-LL 312s YOOU sous 95
J (WOULD3dSNI JO 3NLL LY 331AU35 NILON :3L0N)
va ANINIWW THVE-30 ININI AW
Tadevs ANNEAL
OF osvrs G-IbTHYT 09-TY2 S¥ G2UNOIINODIM INIHIVHT ‘S53Ud WAISNVML AUNEWALYAA. £00008 55
OF 305 V8 vl X M.9E X
INI siDNGOwd
OF osts LeyTReEO HSTIVE TYILNSA EA OVS — ahE'XOddY ‘3dAL IPINVUOAN TWOWWaA “URtIVE OuvORoNYD roo07a ¥5
OG szss PULTEY LATINOS SULOJ OSH WALSAH

EU Up e!

Pera ales)

HON Aa

oe

Pd

Lhe
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 148 of 159

freed

ineq
sq
aq
Teed

asd

THe
Inasq
Inaed

reac

esq
Iisg
iesq]

[ie
Weg
ig
leq
IWHsg
13d

Tq

Wg
sq
aq

Iya

iy
werd
TMs
Trweq

Thee
aeg

iueg
rey
aed
aq
Ihueg
1a

linus
1eaeq

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SHON ANOLVE IA
J8 ONY Wadd CRS THTELLVIN “WORLD LONE JA
v8 401 WOLONTSYVH ‘AS204 NOWHED ITMLIITS OL EST /
rs]: | fem cairn eoors TaMH 1a 34M WERVES 30 - INWED ZOMG IT) vrooog
28 im
J8 Fes CRTTWWA. gone TaMOH TWYLNOWIIaSN Le ied
og sun
Je asNMOO ALOLWETIA TwINd ONY 324201 O234N) CLINNOW
Ja im GN3 ‘1173 HOASANDD OSD WOLD LO9 K M9 EORady J
Ja Joa carn TRONS THMOH MVLNOUe Ee teows
38 sun
og O2NMOO ALOLINNMA TWwhd GNy Wi420H O79sNi CALMNOVE
od im ONS “£179 HOAZANOD GIDWOLONE TOF X MAE OEEY /M
J8 Fe GRIT teou7a Tamon SVL NOUDEsN A138 Teo
2a “HO WMOU..FE FAA
J osts En/eOVv-3TISLE Syscr oaNs 33095 WIWISSVID URC ANOUYINRIA “WaLETS WaOMOS eon
J8 WIddCH 0334 GRINKON GN /M
Jd HOMSNIWIG TIUNVE TZE XAG LST
O89 osvs srD078 TaMoH WALVOS TIWuENE) MOUWEVESS CPNNTY 7IDNS ar0078
Ja 0324 TMOG ROLYTIOD ANVLON CULNOM
Ja 204 (2) /M Oden’ “avD LN4LNO “Wey Les COL
oa "MOUs “WaAL GUNG INOW FITeOId NOW TO
OG ovors eno078 tad TRAMOM ADOTULMYD ANMINY “ZN IAW THT POUSid TULA exoya
048 $¥70323 WHOS UOAVTIOD ABYLOU ORLNNONY
Jd 401 (c} (ms cadatnoe “vo Inaino “Nines OOF
oO ROWS MALIGNO INDIOWYE FIVIosY NOLLIMLSHOI20
28 oonrs stoma ura Taw JOCTANYD NTINT SNINIVN THES FHT FNRI st0029
SU30232 IMO8 HOLYTTOD ANYON GaLNNOT cou tr) /m
G3da03 “avo nding “NIMt/ Luv
OOZ "KOMd4y “BdAL oN “ENTE FINI NOWINMLENOOZO
2g overs stone wed Tamcu SDOMMLNYD INT ANOVA stows
od
og 43033) 108 WOLWINGD ANWIGY GZLYNON
38 601 (2) en czaant04 “ava ANaLino ‘Nive/MEVa COE
re | “ROWd EY "BUAL GTN “BNIHIWIY AIVIOTE NOWLINLSH ODIO
OG oours roe Teo TaMCH AOUNLNYS NIN SNINDYVE THIRD TOUS BUHUIINTD rroosa
J 30334 IMOD HOLVTIOD AWVLOW ORLNNOW don /m
J€ Q2diNDa "ev? ANdANO "HIFY/ LNW
o8 Ot “KOWday “ANTHIVY HITVI2EH NOUINLSWOII0
OG osng srowa m0 TaMOH SDO1NLUVD INFN) ‘SHIMIWHN THEO ITY SULURLNGD #20098
JG in
THMOH
oa {MAMA Oz0078 THANG STGVLNOUIIGIN) L198, orcad
8 11
oa facawn toca TMOH BTaV2 NOUIIASHI ATID 610078

 

 

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 149 of 159

feos
Tyee
HIeuesc]
imed

Toc
ued

raed

eg
ye
iyueq
ipesq

sajstyaA
m3q
isis
inuraq

SPHPA

sapa,,
twa
muaq
IMzaqy
Torq

SPA

SORIA,

S3]9]49A,
Trwsq

Tyweq
iieeeq

tyra]

Trea
Tmesq

hea]
sq
Wed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ju fevaanva SLANIBYD TOOL ONY SATE SLNVd TIVYYS ONITVOT &
Ja sor

og iincannn oren-a aynn WALSAYENG ONTOATTY LITIWOA es
Ja ion

og sen oannva Temou 30DV2 100s TEE ONY SURGnVALY Inne LaTeod is
og tomo csmaced

U8 ores sn estSteay nos waisAH ANVEICOO NO C3SVG “CRIIRSSNI ATIVIISAHG LONI ‘ASTIN 38
26 /MORNWA JS31D TOOL ONMOW Foi FheaO <6
248

JG ior

oF [ow arn SHV WOSSTEANOD EY +6
J8 oes sites woow ANVEITOO WE 2AAL MSHL-SS¥d VERISAS ONTIVES 3SV2 INDO FAV NE £6
JG (Ou GzqINOWd AMYaNCOD NO GatvE

J8 oosts sunttents _s15 iyoa0a *GR193.550 ATIVOISAHd LON] “WIBIS GINS LVIZON BOUL t6
OW osas VOUUL 7amon Uos nerve) woLvuvass OVIrTY HOUITE+ ToTw 16
28 am

34 Jacana Ti-Lanee feria JOorv1v0d HV2"V10 .8P WINOLUCHOD Viv AALLYEOSYAI trosws 6
Jd wavs wood Nvau

va LOSZVALRNS NMOGHNOY ONY SECD0 201s AVM DNS SIXY-TGNYL

OF oss HA now sn wanna ssre0d TUIUH 34h GHOTY-DVE UTTIVIL OF50TON3 SOE TET Caran Ci
J¢ HOOO BV2¥ AVAAY-DNUAS Jim

Ja NOISNRYO XOG

Ja TSLETS TIVERAG HAE KAAS MLS MOMddY HOM ROT OVE “Zaul

JG ocss ASOTONNITTHNS OSWV) WLNINUKOD NOG FUIV-TIONTS “WIUVUL UTTIVUL OZSODNG LAYT TOL TOTALIN ni
08 1m Nya "¥IO .5t JM

JG dravoarnva TT-LESEST LASTTIVE 1O02-¥-LuOd BSNOUNONOD Wi¥ BALYYOUYAR rANOdLN “s
34 17 vd Wid .os /.

0a dmaanva 2L-SstEUE seveatave yoo--IWOd UIHOUFOND WIV ZAUYUDEVAI TKOSIN a
38 river

8 overs WA CELT RS Oneet avn NINWA SUM DO SDVANIA 1561 IXVINLN $0
J UAV SUH EOE'D "S2eLL TUVWNIENA "LN

og “WM JOST "KOWdaY “ASW SDVLS-E “dV9 "51 000'8 "XCUdEY

28 cots ‘ORMEMOd INV4OUd HONE LIT “THVLIN WEST TWisUN re
v8 aNossy 1M

JH AMWAGN —__waNTUHDITA waNTUHDIBA SOL WaNTUE EY waNTuwaN &a
og ii

78 Jescrmwa Tamon ieyL NOUIASN A170 preter i] fe
28 osreoz

8 fmos/esetate G11 09 SW3NIVANOO UNI

OG sets xo fw202-t000 ONVIIYNENIX OVEDNTD ENTVINOS 140t STHOSOLLN

Ja STIGVL NOUIISHI ENONVA HOAZANDD

og NITION SULVAS MALT 4O SHOUD3S "HOWE ONIONVD

oa 401 SDONLUYD SNOMYA "STGVL NOWLVLNIINO ANCLWHSIA

08 ncaa se074 TACH MGT X Lave KOUddY (MA OddiN03 "STOVE WANVHES to aNT stoma a

 

 

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 150 of 159

 

WOUNcH

‘RY¥d HONG JA TOWLNOD

TIAVAVIVEOOUd W340 CIZINMOO FAIS

SSTINWAS CTGTdVL “Ld 11 TT HOUSE /M GIGE109 “HOLLIES
‘TWIMMLIITS SO0td MOIST "NOLLINELENOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

thu OF ovsts Tz55h OOF-AS5a Tun “THALS SSTTNIVAS “BAA QIWALI TWILLNIA WITT WIOMO PIOZ

(NOURSHI 40 2PM AY DIANTS Wi LON 310N)

KOUD3S INIWIIW SSvHS "LINN NOLLWHYd3S ANOUUMIA ONY ABVLON

"JDCTMLNYD SUS ONY

WIGAMOd NAD SONS SUNN HOMWUVdaS ONY BYIHS TEHS WOISND /M

wdg34 UNOS AULA

OWE 98 "KOWddY /m O2ediTOa WISAS DNTIMOIY ONY NOUIMMLSNOITO

Weed 8 onss NOWLNAS _Tvon TSS NNOLOHS "turiaa) Wao

MOASANOS L1G G3ZTEDLOI 19 XML

Lena J SHUG TYNGI

WOLLO8 Ua24N1 2400 OFNadvL /M ONY G2INNOM dL

ound ZIM ET WOWSEY ‘KOS OFEHS ST X.6 KOE

THueg JG oss THE-ETA6O —_UAISNOW NEI TANS ONOMIANS 2H NeOLOME BANG dH 5 TERTEAAT/EICTUHS

wed 0a ‘Tas30d LAOULa ANIDNA TASH INTINI MSONTIAD-++ /M\

Wad 8 ovss oorost Os-ast-vad OSM ass10 LOWE avila 3N9N9 TUM IBYLNIA
iiweq | | am

is og inaamva BOO AVE 78- INVUD SBCING SNES UGAVEL

JG SWALLOW ONY 3DNVD LMDGH Tune SNOTUVA (MN

og snvHo TIWIS TWANG THOUATVINY (4

o8 oocraa NV TOULNOD Tota /M

og 101 o0s-shi s9nvD 3000 /M

Buypecy] oa ieaamya eoevisa OT: wy NOUVAS NOUIISHI Le 10 2) NOWWIS Jas

od SWELIVOUDIY CNY 25NWD LASIEH TWAS SMOTEVA /PA

Ja SHO FITS TUDO TOWLAT VY (A

Ja ovo TINY LINGO T1090 /A

3G 101 on IBD seo! /M

Suppeoy oa inwaannva KOEVISI ot nev NOULVIS NOUISa5N Te 20 T) NOLS 365 ©
weg Od oF essayt osusorrnty WANSNOd AWVAOY co]

og STOHINOO Tid ONY Inti

Jd "W3G334 NId¢0N AVOLVUNIA GaINNON d04 fi Kova ‘saad

Ja ‘vaod

o8 WOLVTNGS AV LOY (2) SNCUVLS OMLOG CNV DOs

og SSW O/MOUNISNG LITUTE/ TIM WAM OLLESNI

og WS LNZVVIV 4 352 "NOLLVESNOD INTINI

od “¢V2 NALD "NIM/LUVd 59 MOBddY BNTOV ATerresTe

Supe] 8 oszts Hex mavya TRMOH ZOCMALEVS TOSI "VIVID Sou HENVOT OUST! TH-K MEVHA
0 og umn

(wag og Jain S42LS DNITIOY THM SINAVET
Wusq 28 107
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 151 of 159

duipeor]
Surpao7

Suypeoy
dujpeoy

dujpeoy
uypuo7y

fujpuo7y
ATV

Suipsory]

duypwo7]
dulpuo7y

WIV

duipao7y

TOUL

 

 

 

 

 

 

W008 VOLYTIOD AUVLOW
"TOUL (2) ‘SNOLLYLS ONLLDG GN 993H0/4~NTH9 1SV9/NOLLESENI
TOUL SJSTING/Tud HIOMOd/NOLLNSSNI WIWNEA/ INIAGIY TS
JTOUL 3SV2 ‘NOLLYWNDLNOD INIIN! “H¥D LN
TOUL “NIW/LNV¥d SB "KOWdd¥ "3NINIVV ATSWASSV JOON
"TIOUWL ovors Spo TEV amon NNO ONOTELE- LW WIGVOU TIM 1 WHY SO00UL I tI
TOUL os'trs JHOLOMTY XWNVN TlarAont MIBWSSY 3D0IWLUYO TOLSId ‘WING ~ Y30 VOT 101514 X XUV SUIouL t £0
JOUL oovts 303 Low aNIMOVN DNIOVEN TTONIS QYOTOWNY qipalN t 16
TOUL ATovun-NaTy TOWING Tid /M
TOUL ONNOWINS ALVNOBMVIATON
TUL “swnddO) C334) OLLNNOW dOL/MA
‘OUL 5830334 MON WOLYTIOD ANVLOW O2INNOM dau [r)
JOUL "19773 TIONIS 'WOLLYS ONIaYENED
"‘TOUL 35D FIONIS "WOLLVAS S534 NOLLNSSIO LITING TOMS
"TOUL "WOLLVLS DNIQVOT WIOMOd FIONTS ‘NOUVLS NOLLBISNT
TOUL WIV TIONS “NOLWLS LNAYVIIVId 3599 TIONS (MA
"JOUL Q34d1103 "INOW ATSWaSSY IDOLE
TOUL ovors apa NOIWIS-3TONIS "20H 3NIHOVW ONIDYOT TIONIS GVYOTONY cq iBi I a8
TOUL VOuLNOT
TOUL DOTYNY “H30334 AMOLVUOIA ONY H3ddOH G93JNI GIINNOW
TOUL dO /PA HOVa ‘S¥30334 WAOR WOLVTIOD AUW1ON (2)
JOUL /*A G3dd1ND3 'SNOLLVLS dD 3SV2/NOLMISNT LITING/ THs
"TOUL W3OMOd /NOUUISNI HIWId/ LNIWIIWId ISO TIONIS (MA
TOUL OaddiNa "FNINIVHN ATEVIaSSY DON
TOUL ooors TITAN THEY TMaMOH 3NTINI ONISSIWOONd ‘It 40 T) HITVOT TIY TAY cUenvin 1 se
TOUL coors LOT Tuy T1aMoH (2 40 1) wa0VOT ZUM TuNE TUWTVIN T Es
YOULNOD Tid /M ONNOUUNS ALYNOSHYDAIOd
"W30334-WA08 YOLVTNOD ANVLOY O2INNOW dOL "19313 IONS
"NOLLVLS ONIYHUD JSVD FIONIS "NOLLVIS S53¥d NOLLUASNI LITING
TIONIS ‘NOLLVLS DNIGVOT HIGMOd JTONIS "NOLS NOLLWSSNI
Haid FIONIS ‘NOLLYLS INSWIIVTd 3SVI FTONIS /A
AgTOWUR-NaTIY O3dg1N03 “INNOYYI ATEVIaSSY
TOUL oses anor NSB 3IOMLVYD NOLLYLS-TIONIS “SNIHIVMY ONIGYOT ATIOT potowL t £0
STWEINUJ Ji UNY
ITH "#30334 M3ddOH AWOL WRIA CAINNOW dOl /M NOVI
"30334
W008 BOLYTION ANVLOW (2) “SWOULWLS SNL ONY NOIN3/dnEO
35¥O/NOULUISNI LITING/MIY WIGMOd/NOWLUISN KEYES
/iravanvd 35v0 ‘NOWWENSUNGD
INTINI “d¥D LNALNO "NIA/ Lid SE KOWddY "aNTHIVYN
TOUL oszis xt TaMoH ATENSSY 2DCIULMYD TOLSId 'CEm WAOVOT VOLS XUV T0aT t

 

ee

Pe Oe aa]

Ue
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 152 of 159

Sujpeoy
auypeoy
Super]
Suppscy
Suypeoy
Zujpacry]
Buppeey

Suypu0y
Suypaoy

Suypacy
Surpecy
Suypecy
Supecy
Supeoy]
Suipecy
Suypacy
Suypeoy

dupeoy

Suypecy
Suypsoy
auppeey
Suyper7
Suypeoy
Sujpacy
auypacy
Sujpsoy
Supper]

Supper]
Super]
Suipeo]
Supe]

Huypuoy
Buypsry

Surpeoy

auypecy
Suypec’]

Sujpuoy
Suipuoy

Suipecy

 

 

 

 

 

 

 

 

 

 

TOUL “NNA/LVd $8 MOUddY 'aNTHIVIN ATEVIESSV BDOTULWI

“TOUL oszts xv THMOH VOLE WHOS - OFH BZOVOT 1OLSd K XUYYE osuyan
TOUL oszis ONE Tamon BIGOT TOLSd Knew Grout
"TOUL POO Td CNY

TOUL "WI0324 WAddOW AVCUWUEIA O@LNON" dO fA HOV? "50334

WEL WiCS WOLYTIOS ABVLOW

TDL Ur] "SREULVLS SNLUNG ONY SOaHO/ 4D asvo/NOUMNEEN

TUL Lamina/my womo4/MOUNZSNO EI a/LNPOVS

TUL 25v2 NOLWYERSUNOO INNO “4y3 LALO

TOUL “NIPY Luv SB MOWddY INI ATOVISESY DCR

“TOUL oszis ON TexsH JOISY Py - EI ROVOT TOL Xv Oru
"WAL ostis AXEWT Tamon BSqVON TOUS K mA srorws
Wal SWOWLNOD Ita CI CTH Wade

"JOUL W3dd0H ABOLWWIA GBLNOWY dO J HOW! S078 IO

WU WOLYTIOO ANWLO’ (2) “SNOUWAS BNL CNV OIHVennD

TOWL ASWO/MOULNSSIO LATING/TTH WaOMOW/NOWNIEND

TOUL WAWIWAJINIWAIV1d TSv2 ‘NOLLYENDHNOD SNNINI

POUL “GVO. LNELNG 'NIVY/LUVd SB KOE “SNINIVHO

TOUL otis 20 THMoH ATEWGGSSY SOUTMLNYD TOLSES ESOVOT HOLST X NYY rors
“THUL SINVEVTD sae WEOKN

WU fl ROWade “NOMEIIVEY ONIONVIS-27d

TUL "Mins WIvIe4 40 09 "KOwad¥ NO ORK

TOUL “TOYMLNOD INVONGd /A

TOUL wOLDNnYH ASUOM NIVHD SIML93Ta BAITISUTONN “HT srs /M

"TOUL aNVuD apne GLAnOre

TOUL TIVE MOND YES MMOL F/T KOWSEY

TOL "NITY Prat JO os "ROwde¥ NO GANNON

TOUL “ToMLNOD ANON /M

TOUL HOLONTEUYH 2708 NOV IMEI “WH zB AIA

TOLL aNWID aDUnE Cannio

TUL Wed UBGNN OF KNOL W/E JM

JUL 101 G34dNUF WRISAS INVED FOAMS BMONVLE-II4 WOISTD

JOUL /maamva TEMOH “ONTOVOT 19 45+ ATEVEETSY aN ZDODKE stom
UL

TOUL STOMINOD Id ONY INH

WU “W034 Yad ANOLWeMA GALNNOVY dO (Mm HVA “soma

TOUL won

*TOUL WOLYTIOO AlWwAC (2) "SNOLLVIS SNLLDG ONVO71O/ sie

TUL J5V2/NOUNTSAN LETHTE/ TIN WRGMOd/ NOLLNSSNI

TOL SIVENE/LNG WIV 3SV3 “NHOLLVUNDENOD ENTINI

TOUL “av LNALNO HIN/LEVd 59 KOU2S¥ INOW ATONASSY

TIUL cons IaH TMH SDCRLLIVS ND BNO? TROUE - TEs MRCVO) FN nv LOOAL
TOUL STOWNOO Td ONY HH

"TOUL *GS44 WIEN NOL WRIA ORLNNOM cat /M HVS “so734
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 153 of 159

Supeoy

Surpaoy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"TOUL SOUND JM ONY PH

JUL 070534 WI 460H ASOLVUSIA CLINNOM 401 /M

‘TUL HOVE "S053 TMC8 WOLYTIO AHVLOU (ed

WU “SHOUWLS DNILIG ONY IO3HG/dWNO Ivo

TOU. /OOULEISNL LITING/TOS BTM Od /HOLUERSI NaI

JOUL (LREEIVAd 35VD "KOUVENSHNOD

Tul ANTIK dW) ANALTO D/L SB KOH INTHE

TOUL orors orem TIA ‘1aM0H ATQHERSSY ZDOMMANYD ND SNOT ‘SH MAOVOT FHP VN O90uHL %
TOUL

"TOUL STOWLNOO J CNY In

TOUL ‘#20334 24001 ANOLVERIA GALANO dO /A

TUL H3V3 $0934 108 HOLYTIOD AuW10H (2)

"TOUL *SHOLULVES ONLING ONY 297}0/4ND ISVD

TOUL PROLUGTNO AaTING/TH wTOMOd/NOUN ZEN ard

TUL JINAGOVI 35vD “HOLWENDHKOD

TOU 3NTINI “SVD ANALNO WIN Se MOUs SNOW

TOWL orots Tan Tamon ANGVESSY JDUTULGVS HID SNOT ERE - UIOVOD SHA WN 6s00UL a
OUL SVOULNOD Jd ONY Ere

WU UI09d W440 ABOLWEGIA CALNNOM 201 [A

WUL Howe “Saad TMOe BLLVTID ANYLOU (t)

"TDUL "SNOLVLS OMLLXS ONY XOSHO/ APE aso

TOUL PROUNTSNI LIVING/ TI SBOMOd/ NOUEISNI MEW

TOUL JLASRAIVE 3592 "MOLLNSUNOD

TUL INIINI "AVDA “HIPY LNW 58 ROY SNNOVYT

TDOUL ovnrs OTT len MOH AYOWYESSY SIIMLUYO NID ENON ‘EOE -UZQVOT TUTE TENN msomwz az
“TOUL oons som TRMOH {032924563 ATIVOISAHd LON] “2NIHOYY! SNTOVOT 1OLstd cove it
TOL oszrs SHAT Am TaMoH WOES - BIQWOT TOSI KEY SL sz
“TOUL oszis xxoer _Tamon WROVOT TOMS x UN $9004 x
"TOUL STOULNOS 314 ONY OH Wz03as

‘TOUL 24408 AUOLVERIA OGL 401 /M HVA ‘s0334 MOS

TUL WOLVTHOD AUVLOY {t) ‘SHOULWIS ONULDG ONY IOmD/ennD

TOUL SSVUMOULNSSN LITHNA/ TH WaOAYOd/NOUNZSNI

"TOUL WaPINEs/LNGWIIIV TA B5v9 “NOUWENDLNOS ANT

TOUL ‘V2, LNALNO WHULNVd Sa KOWdSY SNINIWN

TOUL ots PP a TEMOH ATOVISSS¥ ADOTLAUYD TOUS WROVOT POIs XEN rsonul 4
"TOUL oszr LEQ TONY TON WAPEG = STs MIOVON TOISId & mveY esomas C4
“TOUL ostis xo TUMOH BROVOT OLS A NEVE ror m
TOUL oszis xu THMOH WOYOT TONSA 100u wt
WOU STOULNOD Tid ONY OH

"OUL “590334 WadeOH AVOLVESIA CLINTON d0L /A HOVa ‘S034

JOUL MOS HOLVTIOO AMV LO

TOUL (e) “SeCUIVLS DNLLOG CNY SSHD/4vIND 35v2/HOUUSSNI

TOUL ATING/TI WIGMOd/ NOLES Wad LASER

TOUL #$¥9 "NOLLVENSHANGD aNTINI “dV2 LN4LNO
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 154 of 159

Sulproy
Sulpey

Sulpuoy
Supa]
Sulpaoy
Sujpeoy]

Suppeoy
Suypsoy

Sulpec]
Supe]

Buypeo]
Suppeoy
Sujpeoy
Surpeoy
Surpscy]

Suipev]
auypecy

Sujprey
Suypeoy

Supecy

Sulpecy
Supecy

duypeoy
Buypacy

Suypuoy
Supe]
Suipecy
Supper]

Supsoy
Suypeoy

Supeor]

Suppec]
Bupa]

Suypecy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"UL JINIWIIV BSVD 'NOUVENSUNOD INTINI

WU “dVD UN4INO TOMY LEVa $9 ROMA INOW ATES

TOUL oszss THEDOMTY Hun amon SDORMLNYD TOUS “SP - OTR BEOVOT TOUS THK IH totea,
TOUL OALVIIONI SUH 6P0'E WALISTON

TOUL “SIMUL NOTHSNO “LEW TD VIS-2 "LIT VY 68ST

TOIUL ‘1SWAt EDVAS-£ “2¥2 1 OUL'S “de.

“TOUL oss TVESTEDALLIN 1505 aust TWINS ANWAOWS “LITHO “LATO SULEOS OFH WSLLSAH STO
TOUL O21V90NI ‘SEM Stes Sensszed

TUL SMULVUIE0 fed SET BOLOWE SANG 4H ST “34K MEDS

TOUL ovst POOT-SPet SUNS uasava AUVAOY WOSTEMAWOD MIV ‘SINS MESTWN-OSTIVAVLOD UY veroUL
TOUL STORLNOD JM ONV Ive

TOUL “07H ¥AZ404 APOLVECIA C2LNNOM e0i Jn HOV] “sos

TOUL wea

WUL HOLVTTOD ABYLON (2) ‘SNOILWIE ONLLDG CNY OSNI/anND

TOUL 35V2/NOUSSENI LITING/ THM ETOMOA/CULNAEN

TOUWL Mra LNT 35V2 NOLLVENSH Oo ZNTDO

‘TOUL “4V7 ANALNO POA Ld SO OS INDO ATOMTESSY

“TOUL oszts extant THX THRMOH SOOMMLYVS WOLSTa VAVEE = LEW WIGVET TOL WK Mav EELCUL
“TORL ooxrs mxuvre TEMOoH [ORL334SN1 ATIVOISAH LON) "USCWO TOUS th mV eoteul
“TIL oszrs On Tenor Wosestt - w2av01 01s Kn Ge0rah
Wal SNMUNOD Jud ONY

TOUL HAC W20RRd Wadd0H ABOAVIGIN OZINNOW WO! /M HOV;

TOUL "suzad TAOS

"DU WOLVTIOD AMVLOU [2] “SMOLLVLS OMLLOG ONY IOsHO/enMNO

TU 25V2/NOLMSSAO LSTING/ TH WIGMOd/NOLLNISHT WS Vind

TUL JANDA 3502 "NCUMENSYNOD

"Wal INN] “éV2_INdLNO “NIA Did Su Kidav INOW

TOUL oss owt Tamou ATOINASSY OOTY TOES "VINtG - WIGVOT OLA X xe teOTdL
‘TOUL aiNasy

TIL antwaon [ogigaesh0 ATIVIAHS LON) “WATE SOVIOUS BITING OLOTUL
TDUL um

Wal farina NOLLVIS 3HOM 22074,
TOUL 1

TOUL feweamnva NOUVIS OGM S90cuL
TUL SWHINOO JM ONY ITH

WU "WEOT2d Wad20H ALDAVUSIA OZLNTOW don /M HOVE ‘Samad

JOUL UA0S YOLVTIOO ANY LOY

TWDUL (2) “SHOLLVIS ShQUNG ONY NOZHO/dNND ZSV3/NOUMEST

TOUL Janay eaOMO4/ ROUTE E/E

TOUL 25¥) 'NOLLVUNEIINOD NTIM “av LnaLino

TUL "NIVU LIA $2 KOtddY ENIFOWWY ATENSSSV SDONLLVD

“TOUL oonzs eqruri wn TaMoH ND ONOD “ERE - S18 WIDVOT TAT KNW Toogws

 

———

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 155 of 159

Bupecy TOUL ostis THETOANTY THO THA\CH JOOMLNVD TOS WIS - BIOVOT] TOLStd TH-K MEVPE

 

 

 

 

 

 

 

 

 

 

 

 

suypeoy TOUL <= SWORLNOO Jd ONY NAH U303BE

Suypeoy TOUL WA420H AVOLVERIA CBUNTOWY 40. / HOw! "$0325 MOT

Bupeoy = TOLL HOLVTIOD ARVLOW (2) “SHOLLYLE ONILDG ONY XOSHO/dHND

Supper] TDM ISVO/NCLLUIEN LITING/TIN WMO ROLLS avIES

Suprey TULL Jupmemnnd 35y0 ‘WOLENDENDD IHN

Buypeoy = TLL “40 Lali "HIWULEVE $8 “KOWEAY THOVIN ATENESSY

Supsoy FOUL oss qHeTOMTY teK met Tamon SDURUMYD FOLEY “Fo - ER USCVOT Tatstd THEN

Supe] TUL SOUND 1d NV IAT

Super] = TOU 920072 Wa4d0H AMOLWWRIA OUUNNOFE 20u /M Kova S93

Suypecy TDM woe

Supeoy = TOU WOLWTIOD ANVLO4 (2) “SNOULVES DNL ONY 1DID/anRO

Sujpeoy = TOLL 2SVO/MOLLNSSNT LITING/ TIM STOMOd/NOUNESIO

auypeoy  TOML leWe/ LNA EOVa 3eva WoUMENoeNOO SKN

Tupac] TOUL “éV2 LNALNO ‘WIM/LEVS $9 "KOUdAY “ENIHIVW ATOITaSty

SuypeoT = TOUL oszis THTTOMTY THe tev TamoH IDANULEYD TOLSTS “TVD OF - FOR WACO) TOSS THK IVY SLUNHL ie
Super] = “TUL ours Orta Taw TamcH FEE - WECVON TUTE T NIVEL estan a
Gujpeoy = “TUL STOWLNOD TK ONY IM

Iupeoy TOUL "920234 124200 AVOLWETIA GALTON ¢OL /M HOva ‘sore

supper] TOUL ‘Wide YOLWNOD AMVLOU

aupeoy TOU (¢] 'SHOMLVES BNULDG ONY xOaHOvermnid asva/NOUUSSNI

aujpecy TOUL JSTING/ TH Bd HOLLESSHD BAT / LIV

Super] = TUL a5vo ‘WOLLWUNSENOD INT “ava LNaLtO

duypacy JOUL “WIVe/LEVd Se WOwdaY “ININOVHN ATENSSSY IDanaLieyD

Suyjpeol =“ IDUL overs nn TEMOH HAD DNON ECE - yOR AIOYOT TUTY TEV Pst

Suppeoy TOUL igi

Sujpeoy TUL iaoamvn x09 JDVUOUS WOME ostow

Supeo] = FOUL STOMLNOD 7d CNV IH

aupeoy = DULL *ut0334 WaddOH AMOLINERA cal dou /M Hove Sasa

Ssupsoy ILL moa

Suypeoy = TUL BOLYTIOO ANYLOW [t} “SHOVES BNULG ONY OaHO/enhO

Supso] = TUL SSW O/ORLMASN LATINOS BEG/MOd/NOUEISNI

Sapsoy TOU waried/tavegvid 25v2 NOULVUNDHENOD ANNI

Suypeoy FOUL “gD ANAL EMY/ UIs SU ROESA ANTON ATOVERSSY

Buypso} "TOUL oszty TER 3Uvh TEMOH SIDOTALMYD TOLSTS WIIG ~ LER BZGVOT 101d THR BY evtoal t
Supwo] = TUL osers TER TEMGH VaPYG + Cee WROVOT TOSI THX uv rica a
Supsoy = TUL StowNo2 71d aN

Supsoy = TOUL free Wzq3ad WON ANOUYESIA UaLNNOYE doL (rh Kova

Rupsoy FOUL ‘sa37 a8
Zuproy =“ JOUL WOLWTI0D ANWiO? [2] “SHOU. BILD OMVIOsICVaNeND
Supeoy FOUL ASvo/NOLNISNl ATTING/TH wIGMOd/NOWNISHT Watt

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 156 of 159

 

 

 

 

 

TOUL

DL S10ULNOD id ORV EF

"WU "W034 WI4dO AVOLVETIA GALNON OL /M FDS ‘sogad

TOUL V8 HOLVTIOD ANVLOW

TOUL (2) "SHOUVIS BNLIDG ONY 293H0/ayENeD ZSVO/NCUNSSHI

TOUL LTA BsaMOd/ MOLT warns LNEYTEOVId

WAL a5v2 ‘NOLWWENBISNOD SNTIN “dvd LL

TWOUL ‘Wit Lvd So ROWddY INIHOWIW ATENGSSY ZDCTULEWD

TOUL ovves errand Levi THAGH NAD ONO) ERE OPM UIGVOT SUNY TI AUWY yoru
TUL STOWLNOD Jd ONY IH

TOL WI0T34 Wa4d0H ANOLVERIA CLNNOM 408 (MA OWS "Saad

HAL ‘W008 HOLVTTOO ANWLO

TUL Az) SNOUWLS BLN CNY SOSHI/4yUN 3Ev2/NOLUNSENI

TOUL LaTina/rd wamoefrouasn armid/Davernd

WOUL 3579 "NOLLVENSLNOD 3NTIN "EvD UMNO

Wal NOR LUVa $8 KORY “ANOVYY ATEFEZSSY ZDOTLLNVD

TOUL ovary nin Dev THAVOH HND BNO BOS - PER EIVOT SHIM TEV weTous
TOUL STOULNOD td ONY (ATH

‘TOUL “UTOSM Midd OH AMOLVUSIA CRLNNOM dOL /As HOV ‘saggy

TOUL AOS BOLVTIOD AVL

TOUL (2) “SOULS OMUNG ONY SOShO/ayIAD 25vo/ WOW

TOUL ASTINe/ Th wanod/NOLLISNd ETNRN/LTSOW Te

JOUL 35V0 NOLLVENIBLNGO INT “ev? LL

TOUL “WINY/LWYd S0 KOde "ENON ATSPISSY JOTI EVD

TOUL ozs THSTOMTY THOR TaMAOH Tolsta "Two OF - KOR BFOVOTTOLSId THN Au Siroan
JOUL SWOMLNOD Jid ONY IH

TOUL W10224 434401 APOLVETIA GALNNOMY dou /M4 Ho "Sagg4

TOUL WWD HOLYTTOD AuyLOU

TOAL (2) ‘SHOULvES SNLING ONY SIHO/AVIRD 26V2/NOUNIEKI

TOUL ima wea poe ree/inaoWs

TOUL 25V2 NOUWENDUNOD INTIN) “ dV) NEL

"TOUL “WU Ld $9 WOWESY “INIMIVYN ATSVVESSY SDUTLEYD

"KOUL ostss TWHTOAT THK NEV TUMOH TOUS WIS = TEN BIOVOT) TOLStd THK AE Betoal
"IDUL STOULNOD 31d ONY IvtH

TOUL 9910334 ¥IddOH ALOLVWEIA OJLNNOYE40L /M Hove Saad

TOUL wo

WU WOLVTIOO ANVLOU (2) ‘SHOLLVLS DNILIG NW ORID/anINO

Wal 35VO/NCUMISNT LITING/ TH IGM /NOUMISNI BIAITE

‘JOUL (SHARD 55V9 "NOWWENDUNOD ANTINI

JOUL “4¥2 NAL "NIPY/ LEV SH ROWE Y INV ATENESSY
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 157 of 159

Suypaoy
Sujpeo]

Suypeoy

Suypooy

Suypucy

suppecy

Sujpeoy

Buypeoy

Super]

 

"TOUL coors
TOUL oss

WUL overs oni

“TOUL oars Leouri

|

ie

TROLUN OD COS Sea
MALOLINAON Hone
“SINTOWM ATEVIRSSV SDOMINVD THINYHT

Tak ULATION FONE

'SAMOOWIN ATEPYASSY SDOMALWVD BRO.

svowNoD

Tid ONY ETH "WIOTI WISAOM APOLLVUEIA OLLINNOW COL fen
HWS "SOS Tie HOLY TOS ari iz)

“SNUUVS ONL ONY [OsHI/aroeD

353 /OULUG SN LATING/TH HIOMOd/NOWEISNI WaT
JARDA IV1d 35V9 "HOUNDS

SKN "dV? ANALG HIVE Lee SB KOWdEY INNOVNE

Tid GN NH “W092 WSdOH ANOLYESIA ORLNTOM dol fim

(LAA WSO 3$¥3 "NOLLVENSUNOD
TNTINI “d¥D ANALNO Wivy LuVd $9 KOUSEY “TNIV
AYEANSSSY TOOTALNYD NID ONO V2OVOT TT Due

 

TOUL oonrs

i

f

 

OWING Tid CNY
OH "WI0334 V3dd CH AVOLWUTIA GaLNNOW dOl fm hove
“soyag IMO8 VOLYTIO]

 

SWING Jd ONY

NAH W20334 Wadd 0H AWOLLVEBIA GRINNOW Ol /MA roves

‘$0334 TOG HOLWTTOO

AMWLOY (2) ‘SHOLLYLS BNLLDG ONV .O3HO/dTD S5V2/NCLUSO

 

STOWINOI Jd OV DH

USGS W244 0H AWOLVEEIA OZ LINTON 40 /AA OVS "SOs
A083 SOLWTIOD ANWLOY (2) ‘SNOLLVLS DNLLDG CONV OTHVanmE
‘3SVI/ NOLEN! LaTene/Tn

MGM Od/NCUNIENI MAINd/ LASIYSIVTS 3 5V2 ‘NOWLVEN SNC?
TNTINI "dV LALA “NI LEVd S48 “KOM “BHIHOWY ATO VESSSY
SDCMINVD WAS “WaeSEE - OLN OVO) WOlsid KET

1WEH WRTTIS MIGIOH ALOLV EIA ORINNOM 40 (A HOV

‘paaad Waa KOLYTIOD

AOVLOY (2) SHOLVAS DNLLDG ONW OAH dV 3SVI/ROLLISN)
ASTI Tid WS0MOd/ NOLES HWE

(NIV 353 ‘NOUVENSNOD

ZNTIND “dW LNG "NIALL 58 Oddy INILOVN ATES
SOCTMLBYD POLST HIVES < TLE WHOVOT POLS XE

& 8

 
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 158 of 159

Suypeoy

Suypaoy

Sujpaoy

dulpeoy

Suipsey

Sujpao]

 

 

JOUL

TUL

Wal

WUL

TOML

*TOUL ost

i

OSTTS

Osis

THEITOMIY

THI

TEMoH

STOULNOD J14 CNY IH

"W30394 WIddOH AOL CLLNITCWN dO /MA HOV "S94
woe

WouvTion alwaoy (c) “SYOUWLS SHG GNY 293HI/arthko
S5vO/MOUMTSN LyTEE/ Tt

WeOM0d/HOLLISENT WaNiiid/ LNIWIWd ESV "NOLLWENSHNOD
2NTIN) “4¥ Lindl HO Led Se “KO Wd “INOW ATESSSY

IDONUBW) 1OLSid TONG - WIGWOT TOLSd THA we

 

SVOWLNOO Ji CNY ITH "w20Tad

Wad¢OW AUOLVESIA O2UNTOWY dO. JM HOWS “Soged IMO"
HOUYTIOS Auvucs (2) “SHOULWLS SxLLDG ONY IDRHO/ayMo
SSW NCULEAENT APTA Tad WAM MOLLUS!
MAvCEd/LNIMIV 35VD "ROLLVUNSIZNOD SNTINI

"VO UNALO WIV So Oud INTHE

ATRMISSSY JSTWAUW 1OLSId WATVOT WOT x MN

BIddOM APOULWUSLA CALMONY OU, /mi HOVE “S08as AO"
SOLVTIOD Auv.LOM (2) “SNCLIVIS ONLI ONV IOSHO/annD
SOVI/NOLLNTSNT LITE THs BAO NOLS

Tad ANI 3509 HOUVENSUNOD INN

“V0 INdINO “NIN/LBVd 59 KoUddY POHL

ATOVISESY SOUTHS TOLstd “WACO POlsid x AY

WOLVTIOO AsWion (2) ‘SNOLLVAS ONUING ony 203Ho/annd
SSV2/NOWEISNT LITIVA/TI BSOMOA/HOULUASH!

SSE LAV id 35V2 “NOLLYENOUNOD INTINI

“dVO LNG UO (NO Lied 88 hud “SINT V

ATSPESSY 2DONLLEWD TOLSd "YROVOT IOLA xt

STOWLNOO JU Gy IH W30735

BRd20H AMO WWSIA GLLNTONY dO JAA Oe “Soma4

M08 HOLVTIOD AUVIGH IZ) “SNOLLVIS ONLLOG ONY :03FO/armD
SSV2/NOLUISN LTLTey Te WaOMAOd/K OLLIE
WANING 250 "WOLLYETSHNOO INI

"dV2 LNdLNO “NIA Lud SE KOUddY “ANIHOVIN

ATIGSSSY JDONMANYD TOLSHd “HIOVOT TOLStd x TEV

sarous

F
Case 18-50609-btb Doc 717-1 Entered 10/18/19 16:09:28 Page 159 of 159

Suypecry

Suppeo]

 

 

 

 

 

 

STORINOT Jd ONY (KH
WEL "W30334 WIddOH AMOLVHOTA GaLNNOW 28 /m Kova 'sa33d
Wal won
VWUL WQLVTIDD ANVLOY (t) “SNHOLLVLS OHLUNG ONY 2034/areN
"OUL aSv2/HOUNZERD LITING/ THs aOMOd/ HOLLEN
FOUL SOV) LASTEOVid 26v3 ‘NOUVENSYNOD SAN
TOUL "uV2 LALO "NIA Lid SU xOwSdY “AND ATEMaSSY
TOUL ovzts TurzoNY TERY SDOMULUVS TOLSHd WVVG - MRGVON TOLSId TH AYE serous
WL STOWINOD JId ONY ITH
TUL T0334 IddOW VOLVER CUNO 401 / A HOV! "pazad
TOUL wos
OUL MOLYTIOD A¥V2GH (x) “SHOLIWLS SMLLDG ONWIDTHO/ ann
TDWUL 2SVO/MOUNZSHI LITINA/TIY STOMO4/HOLLYISHI
WAL YanEd/ANSPEOVd 35V9 ‘NOLLYYNDHNOS ANN
TOUL aD LALO “NIV Ld 50 -xOwddY INDOVN AlENassY
TOUL orzts THIROMTY TNE AD C/MLNVD TOLSHd "WNGS - EECWON POLS! TH-K IV 1st
TUL
SIOULNCD Jd ON ITH
20334 WI4d OM AVOLYIDIA CRLNTON OL /M HVS "SOBEL
wor
WOUWTIOO Ayyi0N (t} “SHOLLVLS paid anv 0n0/ aren
2eva/NOUBSSNLLITING/ TTY
MIOMOd/MOLLTSO LENIN NENW 33va ‘NOUENDHNOD
ZNTIN] “d¥D LNLNO "NIV LUYd SB KORSEY BND ATINSTSY
TOUL astts HETOANTY xt ADCNLLY YD 1OLSI4 PNG - BRAVO IONSId TH AU atl
STOWLNOD JW ONY IH
WAAL VE440H AMOAVUSIA GLUNTRONY 4201 /MA Hoa "SOTtY
woa
WOLYTIO? ANVLOY (1) “SNOLIWLS SMG ONY IDDO/anhD
352 /Mouaten LTinas TH
NTO / CLL ENT WEVA LAGI 3SV9 "NOUVESUNOS
ANTINI “V3 LALO "HIM Lid SOLAS THT ATEPUESEV
WOUL ostis TaZOMTY THT ADOTALEYD TOISH "WINES - RECVET TOLSH THA IOV ostous

 

 
